 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMassachusetts Coastal Seafoods,IncandUnitedFood and Commercial Workers Union, Local15,AFL-CIOCases 1-CA-21429, 1-CA-21579, 1-CA-22171, 1-CA-22242, and 1-RC-18015March 30, 1989DECISION AND ORDERBy CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 31, 1986, Administrative LawJudge Richard A Scully issued the attached deci-sionThe Respondent filed exceptions and a sup-porting briefThe National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions only to the extent consistent with thisDecision and Order1We agree with the judge's finding that thestrike that commenced on September 19, 1983,2was an unfairlabor practice strikeAs the judgepointed out, a strike will be consideredan unfairlabor practice strike if the record establishes thatan unfairlabor practice was a contributing cause ofthe strikeC & E Stores,221NLRB 1321, 1322(1976),Larand Leisureltes,213 NLRB 197 (1974),enfd 523 F 2d 814 (6th Cir 1975) The record heresupports such a conclusionIn mid-August 1983, the Respondent's employeesbegan discussing the possibility of union representa-tionThese discussions continued on a daily basis'The Respondent has excepted to some of the judge scredibility findmgs TheBoard s establishedpolicyisnot to overrule an administrativelaw judges credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188 F 2d362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsIn the absence of exceptions we adopt proforma the judge s findingthat whenLucindaSymondskickednonstriker Billy McDonald s car ashe was exiting the plant she did not engage in a seriousact ofmisconductthat would justify theRespondent s refusal to reinstate herIn lightof the judges finding that sinker DonaldStewardkicked thecar of anonstnker in a reflex reaction to his almost gettinghit by the carwe find that Steward didnot engage in a serious act of misconduct thatwouldjustify theRespondents refusal to reinstatehim CfGSM Inc284 NLRB 174 (1987)inwhich a strikersunprovokedkicking of a vehicle crossingthe picketline constituted a serious act of misconductjustifymg an employers refusal to reinstate the strikerMember Cracraft did not participatein the decisioninGSM IncAlthoughshe agrees with the judge that the conduct engaged inby strikerDonald Steward did not warrant his discharge and she also agrees withher colleagues that Stewart s conduct is distinguishable from the conductengagedin by strikers Attanasioand ErncksoninGSM Incshe doesnot pass onwhether she would have foundthat the dischargesof Attanasio and ErncksoninGSM Incwere not violativeof the Act2All dates are in 1983 unless otherwise indicatedand were held openly in the plant Duarte Medina,theRespondent'sforemanadmitted that he wasaware of the employees' discussionsAccording to testimony credited by the judge, inlateAugust, employee Karen Anderson was toldby Medina that if the plant became a union shop,shewould not get away with coming in late towork 3 On September 7, Medina told employeeJudy Rocha that Michael Kobialka, the Respond-ent's president, did not wanta union inthe plantand that he would shut down the place if a unioncame in Later that week, Medina told employeeHazelEllis that ifa union cameinto the plant, theRespondent would close downOn September 9,Medina asked employeeDonald Stewart whether he was one of the newunion members and then, after Stewart respondedthat the plantneeded a union,Medina stated thatKobialka would close the plant On that same day,PlantManagerPaul Harrington told Anderson thatthe Company could not afforda union, that 30 em-ployees would lose their jobs if a unioncame in,and that in 6 months the plant would closeOn September 12, the Respondent's president,Michael Kobialka, responded to information thathis employees were preparing to contact the Unionby assembling them in a group just before quittingtime and making a speech about the possible problems if a unioncame into the plant Among otherthings,Kobialka told the employees that if theUnion came in, only 24 employees would remain,that he would be giving a 60-cent raise in January,that he would be willing to meet with five or sixemployees to discuss grievances, that he would gobankrupt if he had to pay union wages, that itwould be futile to select a union because a unionwould not be able to obtain better terms of em-ployment, and that he was thinking about movingthe plant to a new location but the decision tomove would be "a function of whether or notsomeone washanging abig gun over" his headShortly after the meeting, Kobialka talked withthree employees and told them that if the Unioncame into the plant all three would be laid off andthat if the employees chose a union to representthem, he would move the plant out of townOn September 14, PlantManagerHarringtonsimilarly told employee Josephine Jacobs that if theUnion came in, the plant would close downDuring that same week, Supervisor Nelson Har-rington told employee Michael Muniz that if theUnion got in, Muniz would be laid off9Anderson was habitually late for work however the evidence showsthat the Respondent condoned this behavior in the past293 NLRB No 47 MASSACHUSETTS COASTAL SEAFOODSIn additionto these statements, there were inci-dents of interrogation Based on credited testimony,the judge found that Foreman Joe Tavares askedhis brother, in the presence of Plant Manager Har-rington, if he was `part of the group," whether hewas involvedin "this mess, ' and whether he had"signed"On Friday, September 9, Medina askedemployee Donald Stewart if he was one of the newunion membersand what the latest rumors wereabout the UnionThe abovestatementsand interrogations byMedina,Harrington,Kobialka, and Tavares wereall found by the judge to be 8(a)(1) violations 4The judge additionally found that the Respond-ent violated Section 8(a)(3) by changing employees'working conditionsin retaliationfor theirunion ac-tivityAccording to credited testimony, the Respondent had a long established practice of allow-ing employees to leave the productionline, one ata time,for a short period to relax, smoke a ciga-rette, or use the restroom The Respondent admittedly changed this practice on September 13 andno longer allowed these informal breaks The judgefound that the Respondent's alleged reason forchangingitsbreak policy-that employees wereabusing the policy-was pretextual and he thusconcluded that the motivation for changing thebreak policy was to retaliate against the employeesbecause of their union activityThe judge further found that the Respondentviolated Section 8(a)(3) when it implemented a newtardinesspolicyon September 14 Based onCarmen Glidden's credited testimony, the judgefound that when Glidden arrived late to work onSeptember 14, she was told not to punch in butrather to go home Glidden inquired as to whethershe was fired and was told by Kobialka that hewould get back to her When Glidden then at-tempted to empty her locker, Kobialka escortedher out the door Glidden returned to the plantlater that day to pick up her paycheck and was informed by Kobialka that he had started a newpolicy that day that if anyone came in late, theywould be sent home for the day 5 Kobialka furtheradded that he had not fired her Although Kobialka testified that he sent Glidden home becauseher place on the line had been filled, the judge dis-credited Kobialka's testimony as Kobialka later admitted that he had no knowledge about whetherGlidden's job had been filledBecause nojustificationwas offered for the new,morestringent tardi4The Respondent has not excepted to the judges findings that theabove described conduct violated the Act6No evidence was presented indicating that the Respondent had acompany rule in effect prior to the incident that would have prescribedsuch a penalty497ness policy implemented the day after the Unionfirst requested recognition, the judge found that thenew rule was imposed in retaliation for the em-ployees' union activity The judge further conclud-ed that the Respondent's conduct in sending Glid-den home from work pursuant to the unlawfullyimplemented new rule violated Section 8(a)(1) and(3)The judge also concluded that the Respondentviolated Section 8(a)(3) by refusing to give employ-ee Michael Muniz an advance on his vacation payAlthough the Respondent's policy was to give em-ployees vacation with pay after they reached theirfirstanniversary, the record shows that the Respondent frequently allowed employees to taketheir vacation prior to their anniversary date andon those occasions would advance the employees'pay for the vacation Based on credited testimony,the judge found that Paul Harrington approvedMuniz' request for a week's vacation, with pay,and that sometime after September 9, the day thatKobialka admittedly was aware of the employees'union activity,Kobialka revoked that approvalAfter finding that Kobialka's alleged reasons fordenying the vacation pay-Muniz' allegedly bad at-titude and work performance-were pretextual, thejudge concluded that Kobialka refused to grant thevacation pay because the employees contacted theUnionItwas amid this atmosphere of numerous, blatantviolations of the Act that the employees begantheirorganizationalcampaignThey met withunion agents almost daily during the week of September 12 to discuss organizational goals and whatwas happening at the plant At their Friday, Sep-tember 16, meeting the employees voted on wheth-er they should strikeAccording to the creditedtestimony, the strike was designated neither as anunfair labor practice strike nor as a recognitionalstrike prior to the vote However, the record testamony indicates that the Respondent's unlawful ac-tivities,aswell as the employees' recognitionalgoals,were discussed prior to the vote CathyCabral, an employee present at the union meeting,testified that one of the purposes of the strike wasto support Carmen Glidden, the woman who hadbeen unlawfully sent home earlier that week be-cause of her tardy arrival at work EmployeesEllenMcDonald, Hazel Ellis, Doris Rowe, andCarmen Glidden all testified that the employeespresent at the September 16 meeting discussedwhat had happened at the plant that week prior totaking the strike vote Specifically, they discussedKobialka's statements about not letting the Unionin, the denial of vacation pay to Muniz, and howworking conditions had changed at the plant Fi- 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnally,Ralph Hannibal, the Union's secretary-treas-urer,who was taking notes of the meeting, record-ed that the employees voted to strike because oftheir concerns over recognition and job securityand the harassment that had recently been takingplace at the plantBasedon the foregoing evidence, we agree withthe judge that at least one of the reasons the em-ployees went out on strike was to protest the Re-spondent's unfair labor practices Although the em-ployees admittedly had a recognitional goal fortheir picketing, the discussions held prior to thestrike vote clearly indicate that the employees wereprotesting the Respondent's unfair labor practicesas well when they voted to go out on strikeWe are not persuaded by the Respondent's asser-tion that the Union's classification of the strike as arecognitional strike, and the fact that no unfairlabor practice charges were filed against Respond-ent until September 30, 2 weeks after the strikevote had been taken, shows that the strike was notan unfair labor practice strike The Union's characterization of the strike and the date that the unfairlabor practice charge was filed in no way lessenthe import of the employeesentiment expressedprior to the vote The employees, in rehashing theevents of the week, clearly expressed their frustrationwith the Respondent's unlawful activities andtheir need to show support for those employeeswho had been victims of the Respondent's unlaw-ful conduct The employeesentiment,clearly re-flected in the record, supports our finding that thestrikewas an unfair labor practice strike from itsinception2The judge, in considering election objectionsfiled by both the Union anti the Respondent, foundthat the Union did not engage in any misconductthatwould require that the election be set aside ifthe Union received a majority of the votes cast-inwhich case he recommended the Union's certifica-tion-but that the Respondent committed variousunfair labor practices during the critical preelectionperiod that did require setting aside the election ifthe Union lost The judge further concluded thattheRespondent's unfair labor practices were ofsuch nature that there was little likelihood thatthere could be a fair rerun election Thus the judgedetermined that issuance of a bargaining order waswarranted In doing so, he rejected the Respond-ent's argument that the Union engaged in miscon-duct sufficient to preclude it from receiving a bargaining order For the reasons stated below, weagree that a bargaining order should issueIn determining whether a bargaining order iswarranted to remedy the Respondent's misconduct,we apply the test set out inNLRB v Gissel PackingCo, 395 US 575 (1969) There, the Court identi-fied two categories of cases in which a bargainingorder would be appropriate absent an election re-sulting in a union's certification as the employees'bargaining representativeThe first category ofcases involves "exceptional cases"marked byunfair labor practices that are so "outrageous" and"pervasive" that traditional remedies can not erasetheir coercive effects thus rendering a fair electionimpossibleThe second category involves "less ex-traordinary cases marked by less pervasive prac-ticeswhich nonetheless still have the tendency toundermine majority strength and impede the elec-tion processes " In this second category of cases,the Court reasoned that "the possibility of erasingthe effects of past practices and of ensuring a fairelectionby the use of traditional remedies,though present, is slight and that employee senti-ment once expressed through cards would, on balance, be better protected by a bargaining order "Id at 613, 614-615We agree with the judge's conelusion that the Respondent's misconduct here fallswithin the second categoryThe record indicates that the Union obtainedvalid authorization cards from at least 39 of the 52unit employees on September 12 and 13 Based onthose cards, the Union requested recognition fromthe Respondent on September 13 and again on September 15 In both instances, the Respondent re-fused to recognize the Union The Union then filedan election petition on September 15 and the strikebegan on September 19As detailed above, the Respondent engaged invarious unfair labor practices right from the startof the organizational campaign For example, onSeptember 7, Supervisor Medina told an employeethatKobialka would close the plantifa unioncame in On September 12, Kobialka himself, onlearning of the employees' interest in the Union, as-sembled them in a group and unlawfully threatenedloss of jobs and plant closure if the Union came in,solicited grievances, promised a wage increase, andwarned that it would be futile for the employees toselect a union because a union would not be able toobtain better terms of employment for them OnSeptember 13, the Respondent unlawfully imple-mented a new "no informal break" policy in retal-iation against the employees because of their unionactivityThat same day, the Respondent unlawfullydenied to Muniz an advance on his vacation payOn September 14, the Respondent unlawfully implemented a new policy regarding tardiness andunlawfully disciplined an employee pursuant tothat policy Paul Harrington, Nelson Harrington,Joe Tavares, and Duarte Medina (the latter, besidesthe incident mentioned above) also made unlawful MASSACHUSETTS COASTAL SEAFOODS499threats of plant closure or engaged in unlawful interrogationsThe Respondent's unlawful conduct continuedafter the employees went out on strike On Septem-ber 19 and 28 and October 7, the Respondent un-lawfully threatened to permanently replace thestrikers6 and, throughout the strike, the Respondent continued its threats to close the plant Further-more, the Respondent continued its unlawful con-duct after the election by continuing to maintain itsposition that the strikers had been permanently re-placed and by refusing to reinstate the strikers aftertheymade an unconditional offer to return towork, thereby in effect discharging themIt is clearthat from the very start of the employ-ees' organizational campaign,theRespondent en-gaged in a pattern of misconduct designed to intimidate its employees in their support for unionrepresentationThe Respondent made repeatedthreats of plant closure and job loss, in addition toimplementingmore onerous working conditionsand refusing to reinstate the unfair labor practicestrikers after their unconditional offer to return towork This conduct affected virtually all the unitMany of the violations were committed by the Respondent's owner and top management official, MichaelKobialka I Furthermore, the Respondent'sunlawful conduct continued even after the electionand the strike were over4 These threats were madeby theRespondent in its letter to the striking employees on September 19 in its letterto thereplacement employees and nonstrikerson September 7 andin its want ad of September 28We also agreewith the judgethat theRespondent violated Sec 8(a)(3)by discontinuing Jean Harrington s unpaid sick leave status It is undisputed that at the time the strike commenced Harrington was on unpaidsick leave status and according to Harrington s credited testimony hadbeen toldby Kobialka that her jobwould remain available for an indefimite period of time until she was able to return to work An agent of theRespondent spotted Harrington on the picket line on September 20 andimmediately sent her a letter demanding that she return on September 21or be replaced The Respondent did not inquirewhetherHamngton hadbeen medicallyreleased to return to work In fact she had a doctor s certificationthat she should wait untilOctober 5to returnAlthough theRespondent might havegrounds forinquiring into her medical fitness toreturn to workits automatic curtailment of her leave status based simplyon her appearanceon the picketline constitutes discrimination in violationof Sec 8(a)(3) and(1) of the Act TheRespondent has not shownthat in theabsence ofthe strike the mere sight of Harrington walkingoutdoors would haveresulted in the immediate cancellationof herleavestatusIndeed because the record indicates that she had earlier beenphysically capable ofcoming to the plant but had to leaveafter 2 days ofworkbecause she was unable to continue the Respondent knew thatHarringtonsability towalk did not necessarilysignifyher ability toreturnto the job Giventhese circumstanceswe conclude that neitherEmerson Electric Co246 NLRB 1143 (1979)enfd as modified 650 F 2d463 (3d Cir1981) cited by the judge norTexacoInc285 NLRB 241(1987)which overruledEmersonis applicable here7The Boardhas foundthat [t]he effectof unfair labor practices is increasedwhen theunlawful conduct is committedby topmanagement officialswhoare readily perceived as representing company policy and inpositionsto carry outtheir threats and when that conduct envelopes asignificantnumber ofemployees(Footnote omitted)Bakers of Paris288 NLRB991 992 (1988)In view of the nature of the Respondent's viola-tions,we conclude that the possibilityof erasingthe effects of the unfair labor practices and of conducting a fair election is slightUnder these circumstances, simply requiring the Respondent to refrain from unlawful conduct will not eradicate thelingeringeffects of the hallmark violations Furthermore, we find that the employees' representation desires expressed through authorization cards,on balance, would be better protected by a bargaining order than by traditional remediesWe realize that the original threats of plant closure made by Kobialka and some of the other man-agement officials occurred not only prior to thecriticalperiod, but also prior to the employeessigning authorization cards for the Union Indeed,as the judge noted, "the employees went to theUnion hall en masse, spontaneously, as a result ofKobialka's speech a few minutes earlier in whichhe threatened them with plant closure and massivelayoffs "And there is evidence that Kobialka'sspeechmay have caused some employees whobefore were not in favor of the Union to changetheirminds In any event, by 10 o'clock that nightthe Union had received 35 signed cards Thus itcan not be said that these initial threats in fact nullifiedmajority support for the Union However,these threats were not the only unfair labor practices committed by the Respondent 8 Threats ofthis nature and additional unfair labor practices, includmg 8(a)(3) violations, were committed by theRespondent after the signing of the authorizationscards and the strike occurredMost notably, therewere the unlawful threats of discharge of the unfairlabor practice strikers, threats that eventually cul-minated in their actual discharge when the Re-spondent refused them reinstatement on their unconditional offer on November 10 to return towork Surely, the wholesale discharge of the strik-ers drove home to all employees, replacements andnonstrikers as well as strikers, that the Respondentwas prepared to take whatever steps were necessary to prevent its work force from being union-izedClearly, this unlawful conduct tended to undermine support for the Union and to extinguishany vestige of employee defiance that may havesurvived the Respondent's initial unfairlabor prac-ticesFor the strikers learned that supporting aunion would lead to their removal from the Re8PBA Inc270 NLRB 998 (1984) in which the Board denied a bargainingorderrelying on inter aha a widely supported strike and thesigning of additional authorization cards after the unfair labor practicesoccurred is distinguishable from the instant case as there the employersunlawful conduct consisted solely of two unlawful threats neither ofwhich was carried out In denying the bargaining order the Board expressly noted that the unlawful statements were not accompanied by anyunlawful disciplinary action against any employee Id at 999 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent's employ, a lesson they were not likely toforget if eventually rehiredAs for the replace-ments and nonstrikers, the fate of the strikers likelyimpressed on them that future support for a unioncould result in similar action being taken againstthem Thus, notwithstanding that the initial threatsof plant closure did not destroy employee supportfor the Union, we conclude that the Respondent'slatterviolations not only evidence the Respond-ent's continuing resolve to retaliate against the em-ployees for their union activities but serve torender slight the likelihood that a free election cannow be conducted 9 Accordingly, we find that aremedialbargainingorder is appropriateSeeArmon Co,279 NLRB 1245 fn 2 (1986) 10Having found that the Respondent's unlawfulconduct necessitates the issuance of a bargainingorder, however, does not end our inquiry here, forthe Union and striking employees engaged in mis-9In reaching these conclusions we note that an election was held onOctober 14 at whichinter alia the ballots of the striking employees andtheir replacementsrespectivelywere challengedThe factthat the sinking employees voted in that election whichwe have setaside for the reasons statedbelow doeslittle to persuade us that a free election can nowbe held if forno other reason because it was after that electionthat theRespondent struck its crowningblow by unlawfullyrefusing to reinstatethe strikersafter theirunconditionaloffer to return to work10 The judge properly orderedthe Respondent to recognize and bargain on requestwith the Union as of September13 the date that theUnion initiallydemandedrecognition as the record shows that at thattime the Respondenthad alreadyembarked on a clear course of misconduct designed to intimidatethe employeesin their union activities SeeTrading Port219 NLRB 298 (1975)The Respondenthas filed a motion to reopenthe recordfor the putpose of adducing evidenceof employee turnover In support of thismotion the Respondent asserts that itwill be able to demonstrate that50 percent of the bargaining unit employees no longer worked for theRespondent as ofthe date ofthe AdministrativeLaw Judges decisionCiting twodecisions of the SecondCircuitthe Respondent states thatthe courtshave held thatevidenceof employee turnoveras well as thelapse of time are relevant in determiningthe proprietyof a bargainingorderTheRespondent claims that the evidenceitwishes to producewas not available or relevant at the time of the hearingWe denythe Respondents motion becausethe evidence sought to beadduced wouldnot requirea differentresultSeeSec 102 48(d)(1) of theBoard s Rules and RegulationsUnder Board precedent the validity of abargainingorderdepends on an evaluation of the situation as of the timethe unfair laborpractices were committedHighlandPlastics256 NLRB146 147 (1981) Thus the evidence the Respondent seeks to produce isirrelevantWith regardto the Second Circuitprecedentrelied on by theRespondent we note that this case does not arise in the jurisdiction ofthe Second Circuit and that that circuitsrequirementthat the Board concider postheanng developments conflictswith the views of other circuitsE g Piggly Wiggly Y NLRB705 F 2d 1537 1543 fn 9 (11th Cir 1983)ChromalloyMining& Minerals YNLRB620 F 2d 1120 1131-1133 (5thCir 1980) Finally evenassuming arguendo the relevance of posthearingevidence of turnover we findthat the evidence the Respondent seeks tointroducewould notwarrantwithholding an otherwise appropriate bargaining orderAs described above theRespondents violations were extremely seriousand affected virtually theentire bargainingunitThe continued presenceof approximately one half of the employees who weresubjectto theRespondents unlawful conductcreates a potential that theinhibitiveeffects ofthe unfairlabor practicesremain and serves to renderunlikely the holding of a fair electionMember Johansen joins in denying the motionto reopenbut finds itunnecessary to address the general relevanceof turnoverand passage oftimeHe like hiscolleaguesis satisfied that the evidence the Respondentoffers to adduce wouldnot alterthe need fora bargaining order in thisproceedingconduct that the Respondent asserts precludes ourgranting a bargaining order 11As the judge found, the Union engaged in mis-conduct when Union Representative Thomas Wil-kinson stopped his car in such a manner as to blocka bus carrying nonstriking employees and replace-ment workers into the plant The judge found thatthiswas the only incident directly attributable totheUnion, however, the judge also consideredconduct by striking employeesAs a group, thestrikers engaged in misconduct when they pelted abus, carrying nonstriking employees and replacementworkers,with eggs, tomatoes, and othervegetables for a period of about 30 seconds whilethe buswas leavingthe plantAdditionally, twostrikers engaged in picket line misconduct, justifying the Respondent's refusal to reinstate them,when one threw tomatoes at a bus carrying nonstriking employees and replacement employees towork and the other telephoned the home of nonstriking employee Barbara Murphy and threatenedMurphy's 16-year old daughter saying, "[T]ell Kimand your mother that if they show up for work,they're dead "12" The Respondent also asserts that the Unions misconduct requiresthat the election be set asideWe find merit in the Respondents positionaswe conclude that in light of the conduct of the Union and variousstriking employees described infra and the likely effect of the conducton the election process we are unwilling to issue a certification of representative even if the tally of ballots were to show that the Union won theelectionTherefore because of the misconduct engaged in by both theRespondent and the Union the election must be set aside Our refusal tocertify the Union based on election results does not conflict with ourgranting a bargaining orderHere the Union achieved majority statusamong the unit employees as represented by authorization cards prior toany objectionable conduct by the Union during the critical preelectionperiodThus while the Union s conduct may have interfered with theemployees exercising a free choice in the election no such stigma atCaches to the Union s achievement of majority status among the unit employees as represented by authorization cards The cards and hence theUnion s majority standing were obtained free of union restraint and coercionThe practical effect of our decision is that the Respondent will be required to bargain for a reasonable time but theUnion willnot have theextended protection provided by the certification yearGiven the sequence of events and the manner in which both parties destroyed conditions for a valid electionwe find this to be the most appropriate amongour limited choices of remedies12 There was also evidence of vandalism to automobiles however because the evidence failed to establish the party responsible for the vandalismwe find that that conduct cannot be attributed to the Union Thuswe disavow the judge s conclusion that the vandalism was related to thestrikeThe Respondent in its exceptions alleges that the judge failed to makeany findings concerning various other alleged incidents of striker misconduct These alleged incidents included doing damage to vehicles makingharassing or threatening statements to striker replacements and management officials blocking the driveway to the Respondents facility hittingor kicking vehicles attempting to enter the plant spreading roofing nailsin front of the home of a nonstriker and throwing coffee in the face of apolice officer assigned to monitor the picket line The record reveals conflicting testimony regarding these incidents In light of the judge s failureto credit any witnesses regarding these incidents we are unable to conelude whether such events occurredWe find it unnecessary to do sohowever because these incidents even if they occurred although providContinued MASSACHUSETTS COASTAL SEAFOODS501InLaura Modes Co,144 NLRB 1592 (1963), theBoard withheld a bargaining order based on theunion's use of violent tactics to compel its repre-sentation rightsThere the Board stated that thewithholding of a bargaining order constituted "anextraordinary remedy" against a union whichwould otherwise be entitled to a bargaining orderInNew Fairview Convalescent Home,206 NLRB688, 689 (1973), enfd 520 F 2d 1316 (2d Cir 1975),cert denied 423 U S 1053 (1976), the Board statedWe do not condone any picket line violence,and the processes of the Board are available toprevent its recurrenceBut we are alsoreluctant to deprive a substantial group of employees of the benefits of collective bargainingbecause of the misconduct of a few miscreantsHere, looked at in perspective, there were butfew instances of misconduct by a relativelysmallproportion of strikersagainst abackground of Respondent's frequent and re-curring unfair labor practicesViewed in thatlightwe have concluded that the extraordinary sanction of withholding an otherwiseappropriate remedial bargaining order wouldnot best effectuate the policies of the ActIn determining whether a union's misconduct isthe type that justifies withholding a bargainingorder, the Board has considered the extent of theunion's interest in pursuing legal remedies, theextent to which the evidence shows deliberateplanning of violence and intimidation on the part ofthe union, the extent to which the assaults or othermisconduct were provoked, the duration of theunion's conduct, and the relative gravity of theunion's misconduct vis a-vis the employer's misconductGrede Foundries,235 NLRB 363 (1978), enfdas modified 628 F 2d 1 (D C Cir 1980)In the instant case, it is apparent that the Unionwas interested in pursuing legal recourse as evi-denced by its filing of an election petition and itsfilingof unfair labor practice charges Furthermore, we find that the evidence does not establishthat the Union pursued a deliberate course ofaction intended to intimidate employeesRather,the one incident of misconduct directly attributableto the Union was a relatively minor blocking inci-dent and the incidents of misconduct attributable tovarious strikers were sporadic in nature and not thetype which would evidence a deliberate plan to in-mg further support for our decision to set aside the election would notwarrant withholding a bargaining order None of this alleged misconductwas attributable to union officials and it does not rise to the level of themisconduct found inLaura Modes144 NLRB 1592 (1963) where theBoard denied a bargaining order after aunion officialand several unionmembers entered a plant they were attempting to organize and physicallystruck a management official and pushed around a company secretarytimidate employeesFinally, in considering theUnion's misconduct vis-a vis the Respondent's mis-conduct, we find the Union's conduct not to be asegregious as that of the Respondent, which violat-ed Section 8(a)(1), (3), and (5) of the Act In sofinding,we note that the Respondent engaged innumerous 8(a)(1) violations from the initiation ofthe employees' organizational campaign and unlawfully implemented more onerous work rules in re-taliation against the employees because of theirunion activities, the Respondent's conduct continued after the Union made a valid showing of ma-jority support as evidenced by signed authorizationcards by a majority of unit employees, and, the Re-spondent, even after all the strikers made an unconditional offer to return to work, continued to vio-late the Act by refusing to reinstate them In con-trast, the Union's misconduct and the misconductof the strikers consisted of one blocking incident,one incident of pelting a bus containing replacement workers with eggs and vegetables, and mis-conduct by 2 out of 35 strikers As inNew FairviewConvalescent Home,supra,we find that here therewere only a few instances of misconduct against abackground of frequent, serious unfair labor practices by the Respondent Therefore "the extraordinary sanction of withholding an otherwise appro-priate remedial bargaining order," id at 689, wouldnot effectuate the purposes of the Act in the instantcaseORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,MassachusettsCoastalSeafoods, Inc,Magnolia,Massachusetts, its officers, agents, suc-cessors, and assigns,shall take the action set forthin the Order as modified,except that Case 1-RC-18015 is not remanded and the petition in Case 1-RC-18015 is dismissed1Insert the following as paragraph 1(o) and re-letter the subsequent paragraph'(o)Refusing to recognize and bargain withUnitedFood and Commercial Workers Union,Local15,AFL-CIO as the exclusive collective-bargaining representative of all of its employees inthe appropriate unit with respect to rates of pay,wages,hours, and other terms and conditions ofemployment "2Substitute the attached notice for that of theadministrative law judge 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT threaten to impose more onerousworking conditions on employees for engaging inactivities in support of United Food and Commer-cialWorkers Union, Local 15, AFL-CIO or anyother labor organization or for engaging in activi-ties protected by Section 7 of the ActWE WILL NOT threaten employees with layoffsor plant closures and loss of employment if theyselect the Union or any other labor organization astheir collective-bargaining representativeWE WILL NOT coercively interrogate employeesconcerning their union or other activities protectedby Section 7 of the ActWE WILL NOT offer employees a wage increaseinorder to dissuade them from supporting theUnion or any labor organizationWE WILL NOT threaten to forgo plant expansionor to move our plant from its present location inorder to dissuade employees from supporting theUnion or any other labor organizationWE WILL NOT solicit grievances with the impliedpromise of adjusting such grievances in order todissuade employees from supporting the Union orany other labor organizationWE WILL NOT tell employees directly or by im-plication that it would be futile to select the Unionor any other labor organization as their collective-bargaining representativeWE WILL NOT threaten to permanently replaceunfair labor practice strikers if they do not abandona strikeWE WILL NOTimpose a morerestrictive policyconcerning employees taking informal breaks because theyengage inunion or other activities protected by Section 7 of the ActWE WILL NOT impose more onerous work rulesconcerning tardiness because employees engage inunion or other activities protected by Section 7 ofthe ActWE WILL NOT discriminatorily deny employeesadvanced vacation pay because they engage inunion or other activities protected by Section 7 ofthe ActWE WILL NOT discontinue employees' sick leavebenefits because they engage in union or other ac-tivitiesprotected by Section 7 of the ActWE WILL NOT refuse toreinstateunfair laborpractice strikers on their offer to return to workWE WILL NOT discipline or otherwise discrimi-nate againstemployees with regard to their hire ortenure of employment or any term or condition ofemployment for engaging in activities in support oftheUnion or any other labor organization or inother activities protected by Section 7 of the ActWE WILL NOT refuse to recognize and bargainwithUnitedFood and CommercialWorkersUnion, Local 15, AFL-CIO as the exclusive col-lective-bargaining representative of all our employees in the appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditionsof employmentWE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the ActWE WILL reinstate the practice and policy thatexisted prior to September 13, 1983, whereby employees could take informal breaksWE WILL rescind and abrogate the work rule an-nounced September 14, 1983, punishing tardinesswith time off from workWE WILL recognize, effective September 13,1983, and on request, bargain with the Union as theexclusive collective-bargaining representative of allemployees in the appropriate unit with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an understandingis reached, embody such understandingin a signedagreementWE WILL, if we have not already done so, offerJoyce Amero, Karen Anderson, Sharon Auclair,Mildred Aubrey, DonaldBabine,Geraldine Bodwell,EdithBrown,CatherineCabral,EvelynCabral, Pauline Cabral, Clara Curtis, Hazel EllisCarmenGlidden,JeanHarrington,JosephineJacobs,Nancy Lumbard, Antonio Lentini, EllenMacDonald, Edna MacFarland, JacquelineMe-deiros, Janet Miller, Michael Muniz, Michael Patn-can,William Porter, Janice Rigney, Judith Rocha,Doris Rowe, Robert Sheehan, Donald A Stewart,Eduardo Tavares, Maria Lucia Tavares, BarbaraTheriault, Albert Tognazzi, and Alberta Trefry im-mediate and full reinstatementto their former posi-tionsof employment, discharging, if necessary,anyone who was hired after September 19, 1983, orif their former positions no longer exist, to substan-tiallyequivalent positions,without prejudice totheir seniority or other rights and privileges previously enjoyed and WE WILL make them whole forany loss ofearningssufferedas a resultof our dis-crimination against them,plus interestWE WILL make whole Carmen Glidden andDons Rowe for anyloss of earningssuffered by MASSACHUSETTS COASTAL SEAFOODS503reason of our having unlawfully taken disciplinaryaction against them, plus interest, and WE WILLremove from our records and files any documenta-tion concerning such disciplinary action, and WEWILL notify them that it will not be used as a basisfor future disciplinary action against themMASSACHUSETTS COASTAL SEAFOODS,INCAPPENDIX BThe following employees made an unconditionaloffer to return to work effective November 10,1983Joyce AmeroEllen MacDonaldKaren AndersonEdna MacFarlandSharon AuclairJacqueline MedeirosMildred AubreyJanet MillerDonald BabineMichael MunizGeraldine BodwellMichael PatricanEdith BrownWilliam PorterCatherine CabralJanice RigneyEvelyn CabralDoris RowePauline CabralRobert SheehanClara CurtisDonald A StewartHazel EllisEduardo TavaresCarmen GliddenMaria Lucia TavaresJean HarringtonBarbara TheriaultJosephine JacobsAlbert TognazziNancy LumbardAlberta TrefryAntonio LentiniThe following employee made an unconditionaloffer to return to work, effective March 26, 1984Judith Rochaanswer to the consolidated complaint denying that itcommitted any violation of the ActThe Union filed a petition in Case 1-RC-18015 on 15September 1983An election was held on 14 October1983, pursuant to a stipulation for certification upon consent election executed by the parties and approved bythe Regional Director on 5 October 1983 Approximately 94 people were tentatively eligible to vote and thetally indicates 93 ballots were cast, 4 for the Union Petitioner, 12 against, and 77 challengedOn 21 October1983 both the Union and the Respondent timely filedobjections to the electionOn 29 December 1983, theActing Regional Director issued a report on objectionsand challenged ballots concluding that the Respondent sobjections should be consolidated for hearing with Case1-CB-58382 and that the Union s objections and challengesto ballots should be consolidated with Cases 1-CA-21429 and 1-CA-21579 for hearing beforean administrative law judge The Respondent filed exceptions tothe report on 2 March 1984 which were overruled bythe Board on 14 March 1984 On 27 March 1984, the RegionalDirector issued an Order consolidating Case 1-RC-18015 with Cases 1-CA-21429 and 1-CA-21579During the course of the trial, the Union filed a chargeinCase 1-CA-22171 on 28 June 1984 and an amendedcharge on 31 July 1984 and it filed a charge in Case 1-CA-22242, on 24 July 1984 Thereafter, the GeneralCounsel moved to consolidate all of these cases and thisunopposed motion was granted by me in an Order dated10 September 1984A hearing was held at Gloucester and Danvers, Massachusetts, on 42 dates between 7 May 1984 and 27 February 1985, at which all parties were given a full opportunity to participate to examine and cross examine witnessesand to present other evidence and argumentBriefs submitted on behalf of the parties have been giventhe considerationOn the entire record in these consolidatedcasesand from my observation of the demeanor ofthe witnesses, I make the followingGary S CooperandSusan F Cole Esqsfor the GeneralCounselHarold N MackandNathan L Kaitz Esqsof Boston,Massachusetts for the RespondentIra SillsEsqof Boston, Massachusetts, for the ChargingPartyDECISIONRICHARD A SCULLY, Administrative Law Judge Oncharges i filed by United Food and Commercial WorkersUnion, Local 15 AFL-CIO (the Union), the RegionalDirector for Region 1 National Labor Relations Board(the Board), issued a consolidated complaint on 30 January 1984, alleging that Massachusetts Coastal Seafoods,Inc (the Respondent) committed certain violations ofSection 8(a)(1), (3), and (5) of the National Labor RelationsAct (the Act) The Respondent filed a timelyiThe original charge in Case I-CA-21249 was filed on 30September1983 and amendedcharges were filed on 4 and 21 October 1983 Theoriginal chargein Case 1-CA-21579 was filed on 17 November 1983 andan amendedcharge was filed on 28 December 1983FINDINGS OF FACTITHEBUSINESSOF THE RESPONDENTAt all times material the Respondent was a corporation engaged in the business of processing frozen fish atitsplant inMagnoliaMassachusettsAnnually in thecourse and conduct of its business the Respondent purchases and receives at its Magnolia facility goods materials, and supplies valued in excess of $50 000 shipped directly to it from points outside of the Commonwealth ofMassachusetts The Respondent admits and I find that itis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Respondent admits and Ifind thatat all times matenal the Union was a labor organization within themeaning of Section 2(5) of the Act2 Case t-CB-5838 is not a part of this consolidated matter 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Respondent had been in the business of processingfrozen fish for several years at its plant in an industrialpark in Magnolia Massachusetts just outside the city ofGloucester For some time prior to September 1982, theCompany was in precarious financial condition whichhad resulted in the employees pay being reduced by $1per hour At that point, Michael Kobialka became interested in the Company and along with Michael Mineotook over its management Mineo acquired 50 percent oftheCompany s stock from Owner Lee Harrington inSeptember 1982 and Kobialka purchased the remaining50 percent from Harrington in March 1983 In January1984, Kobialka bought out Mineo and became the ownerof 100 percent of the Company's stockAll of the Company s products emanate from blocks offrozen fish which are unwrapped and prepared by employees known as block openersThe blocks are cutwith saws operated by cutters into the appropriateportion size at the head of production line 3 After beingcut the fish is collected and stacked up by stackersNext the fish goes into a wire mesh table known as thescramble,where the pieces are flattened and separatedbefore they go into a batter machine 4 After being battered and breaded, the pieces of fish go down a conveyor where they are picked up and into boxes by packersAfter being packed the boxes go through a wrapping machine known as the shrink' and then are putinto cartons for shippingWhen filed the cartons arelifted into racks by rackersBecause of the nature oftheir jobs, cutters and rackers receive higher pay thanother employeesThe Company s normal production hours are from7 00 a in until 3 25 p in There are regularly scheduled15 minute breaks known asmug upsin the morningand afternoon, in addition to a 35 minute lunch periodAll production employees must punch a timeclock at thebeginning and end of the workday and at the beginningand end of the lunch periodDiscussions among employees about seeking union representationbegan about mid August, 1983,5 and continued on a daily basis in the lunch room during mug upsand lunch periods and on the production lines Amongthe topics being discussed was lack of the job security,the fact that longtime Foreman Butch Burbridge, whohad been out of work dueto illnessfor an extendedperiod, no longer was guaranteed a job and a recent reduction in insurance benefits These discussions were carried on openly in the plant and at least one line foreman,DuarteMedina had overheard some of the conversations and had even discussed the possibility of their seekingunionrepresentationwith production employeesduring lateAugust On Thursday, 8 September a groupof employees decided to contact the Union and duringthe afternoon mug up employees Karen Anderson called3At all times matenal theCompanywas operatingtwo productionlines* Someproductswould alsobe put througha shaping machine5All dates are in 1983 unless otherwise indicatedthe union hall and spoke with Union President and Bustness Agent Helen Tarr about meeting to discuss the possibilityof representationTarr suggested meeting thenext afternoon however, the meeting was scheduled forthe following Monday at 3 30 p in because several employees were planning to take a boat cruise on FridayeveningDuring Thursday afternoon, the fact that themeeting had been arranged was circulated among theemployees on the two production lines Duarte Medinalearned of the scheduled meeting and reported it to Michael Kobialka on Thursday or Friday and told him hethought Kobialka should speak to the employees beforethey met with the Union Medina also told Plant ManagerPaulHarrington and Line Foreman Jose Tavareswhat he had learnedOn Monday, 12 September, just before quitting timeKobialka assembled the production employees and madea speech to them about their seeking union representationThereafter, approximately 30 to 35 employees wentto the union hall to meet with Helen Tarr There was ageneral discussion in the conference room concerningKobialka s speech, what the employees were concernedabout the plant, and what the Union could do for themDuring the meeting Helen Tarr received a telephonecallTarr told the employees that the caller had identifeed himself as a CPA named James Cawley and toldher that many of theMassCoastal employees were goodfriends of his and he did not want to see them get hurtHe said that there was a blacklist with 15 names on it ofpeople who were going to be let go and he wanted to besure that the Union could protect them Some of the employees told Tarr that they did not know anyone namedJames Cawley but that it might be James Corbett thecompany comptroller They said that he was a coworkerbut not a good friendDuring the course of themeeting Tarr called International Union RepresentativeJames Lee who spoke to the employees by speakerphoneLee said that if two thirds of the employeessigned union authorization cards, the Union could go tothe company and talk about representing them Tarr hadplaced authorization cards on the table and several employees filled them out and returned them to herAround 7 p in, at the request of employees who doubtedthat James Corbett would have made the call Tarr hadtold them about earlier, Tarr called Corbett s homeWhen he answered Tarr identified herself and said thatshe had talked with him earlierWhen Corbett said hehad not talked with Tarr she said ' sorry' and hung upSome of the employees took union authorization cards tothe homes of others who were not at the union hall andreturned them to Tarr that evening By the time Tarr leftthe union hall after 10 p in that night she had receivedapproximately 35 executed cardsAbout 10 am on 13 September Tarr, Lee and localUnion Vice President Robert Moore went to the MassCoastal plant and asked to speak with Michael MineoThey were told that Mineo was not there but that Michael Kobialka was expecting them They went into Kobialka s office and Tarr told him that the Union represented a substantial number of the employees and thatshe would like to sit down and talk with him Kobtalka MASSACHUSETTS COASTAL SEAFOODStold them that he would not talk with them until he hadan opportunity to consult with an attorney That afternoon approximately 30 to 35 employees met with Tarrand Lee at the union hall after work Tarr introducedLee to them and reported what had occurred duringtheirmeeting with Kobialka that morning The employees told the union representatives what had occurred atthe plant during the day and there was a discussionabout their future course of action There was anothermeeting of employees at the union hall on the followingafternoon, 14 SeptemberOn 15 September, Tarr and Lee went to the Board'soffice in Boston and filed the petition On 16 September,Tarr and Lee went to meet with the Respondents attorney at his office as had previously been arrangedWhenthey arrived, the attorney met them in a hallway andtold them that he was no longer representing the Company and that he had been asked to inform them that theRespondent was not going to voluntarily recognize theUnion There was another meeting with the employeesthat evening at the union hall at which they voted to goon strike beginning the following Monday, 19 SeptemberThe strike did commence on 19 September with atleast 35 employees participating in picketing the plantThe Respondentsent allstrikers a letter, dated 19 September, informing them that if they did not return towork on Wednesday, 21 September, the Company wouldstart hiring replacements and a letter, dated 20 September, stating that it had started hiring replacements Several replacements were hired and went to work at theplantOn 8 November 35 strikers gave the Respondent written notice to their unconditional offer to return towork 6 By letter of 10 November, the Respondent informed the Union that all strikers had been permanentlyreplacedThereafter at various times, some of the strikers were recalled and returned to work for the RespondentB Supervisory Issue1Status of Duarte Medina and Jose TavaresDuring the summer of 1983, up to the date of thestrike 19 September the Respondent operated two production lines on which fish products were cut, preparedand packed Line one normally employed 21 or 22people under the direction of Line Foreman DuarteMedina Line two on which Jose Joe Tavares wasline foreman, had between 10 and 20 workers Medinahad served as line foreman on one line or the other forover 8 years Tavares had previously worked as lineforeman on a third line the Company had once operatedand had filledin asforeman on line two when ButchBurbridge was out due to illness during the summer of1983Toward the end of August, Tavares was permanently designated as foreman on line twoMedina received a salary of $415 in September 1983 and was paidtime and a half for overtime based on an hourly rate Ta6 Employee Judith Rocha made an unconditional offer to return towork on 23 March 1984505veres was paid $7 25 per hour plus $50 per week for performing his duties as line foreman until he was put onsalary in December 1983 The line foreman shared anoffice in the production area with Plant Manager PaulHarrington and Quality Control Person Nelson HarringtonMale production employees wore blue shirts provided by the Company which had their names and the company name on them, while the plantmanager,qualitycontrol person, and line foreman wore white shirts similarly inscribedMedina and Taveres met most morningswith Kobialka and Paul Harnngton to discuss the day'sproduction Sometimes employee performance was alsodiscussed 7They also attended monthly productionmeetings with Kobialka and other management officials,some of which were held at a restaurant Medina tookover as plant manager whenever Paul Harrington was onvacation or away from the plant for some other reasonBoth Medina and Tavares initialed timecards for employees when they were unable to punch their cards dueto a clock malfunction or in instances where they forgotto punch in or out and when an employee had been assigned to a job which was paid at a higher rate, such ascutting or racking 8 The employees were generally paidon the basis of the line foremans initialson the timecardsalthough occasionally an office worker would have toask the line foreman to clarify what a designation on acard meant Medina testified that, on occasion, employees have come to him when they did not receive theextra pay to which they were entitled and he would gointo the office to find out why and, if necessaryinitialthe timecard or put the proper information on itGenerally the employees had specific jobs and placeson the production lines and could switch places on thelinewith other employees if they wished without the lineforemen s prior approval However it was the line foremen'sresponsibility to see that the lines operated efficiently and they could and didassignemployees to specific jobs on a line, such as cutting, opening blocks, orworking on the scrambler' or from one line to anotherwhen they determined that additional people wereneeded on a particular job The line foremen reassignedworkers who could not keep up with the jobs theywere doing They also gave employees directions concerning production requirements the speed at whichthey were to work and taking breaks When there was aquestion of whether a piece of fish of marginal qualityshould be packed or rejected the line foreman made thefinal determinationWhen the quality controller found aproblem with the product on a given line, he brought itto the attention of the line foreman who was responsiblefor correcting itAlthough they spent up to half of eachday working at various positions on their lines, eitherfilling in for employees taking breaks or helping outwhenever they felt an extra worker was needed the line'Medina and Tavares denied attending production meetings howeverthe testimony of Kobialka and Nelson Harrington establishes that suchmeetings occurred and that Medina and Tavares attended8Both Medina and Tavares denied having any authority to initial timecards notwithstanding the fact that they regularly did soMichael Kobialka acknowledged that the line foremen were authorized to do this Ifound this reflected adversely on the line foremen s credibility 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDforeman s principal responsibility was, in Tavares wordsto see that the people do the right jobSeveral employees testified that when they wanted toleave work early or had to do so because they were ill,they spoke to their line foreman who usually grantedtheirrequestswithout consultingwith anyone elseMedina testified that he had granted requests for timeoff, however, Tavares, while acknowledging that hecould deny such requests, stated that whenever he granted them he would tell Paul Harrington who always approved Tavares actionAnalysis and ConclusionsThe General Counsel and the Charging Party contendthatMedina and Tavares are supervisors within themeaning of Section 2(11) of the Act, while the Respondent deniesthisThe burden of proving supervisory statusrestswith the parties alleging that such status exists 9 Itis not necessary for an individual to possess all the critena outlined in Section 2(11) in order to be considered asupervisor Possession of one or more of these criteria issufficient to establish an individual s supervisory statusand the Board will notengage inbalancing the supervisory aspects of the job with the nonsupervisory in orderto determine his status 10 I find that both Medina andTavares are statutory supervisorsOne aspect of supervisory status is the authority toassign andresponsibly direct employees with the use ofindependent judgmentMedina and Tavares directed theemployees working on their production lines and indoing so they exercised independent judgmentin assigning the employees to specific jobs on thelinesand reassigning them in caseswhere they felt an employees failure to keep up with a job impeded production 1 i Although there was evidence that employees could sometimes switch positions on a line on their own and that tosome extent the nature of the product being run dictatedthe number of people needed on a given job such as cutting,it isclear that the line foremen had the final say astowhere a given employee worked Besidesassigningpositions on the line they could and did assign additionalpeople to jobs such as racking, which called for increased paywhen they determined it was necessaryLikewise, the foremen determined when and where they,themselves,would work on their lines, based on theirperception of the needs of the moment They gave directions concerning the length and frequency of informalbreaks and the speed at which employees should workOn one occasion Tavares ordered a packer who waspacking with only one hand to pack with two hands orgo home 12 The line foremen had the overall responsibil8 Soil EngineeringCo269 NLRB 55 (1984)RAHCO Inc265 NLRB235 247 (1982)10 GuraboLace Mills249 NLRB 658 (1980)11 SeeHanDee Pack, Inc249 NLRB 725 727-729 (1980)12 Tavaresacknowledged that he gavethe packersuch an orderduring questioningby counsel for the General CounselFollowing arecess in response to questionsfromRespondents counselTavaresclaimedhe gave thisorder only after conferringwithPaul Harringtonwho toldhim what to say to the packerI do not creditthislater testimonyity for seeing that quality standards were being met and,when a question arose about the quality of the productbeing produced on their lines, they made the final determinationabout whether particularitems metthose standards Their discretionary authority to assign and to directthe work force indicates supervisory status 13Several other factors lead to the conclusion that theline foremen were statutory supervisors Employees werepaid on the basis of the line foremen's initialson theirtimecards, either indicating that employees had donework calling for pay at a higher rate or that they wereon the job but had not had their timecard properlystampedThis was not a routine, clerical function andevidenced supervisory authority 14 There were occasionswhen employees who did not receive the pay to whichtheywere entitled spoke to Medina who went to theoffice and resolved the problem without the involvementof highermanagementThis authority to adjust gnevances is anattribute of supervisory status 15Although the Respondent denies that line foremancould grant time off, the record establishes that Medinaand Tavares often granted employees' requests to leavework early without first conferring with Paul Harringtonor Kobtalka There was no evidence that any employee srequest to leave work early was ever refused once theline foreman had approved it Granting time off is indicative of supervisory authority 16While there was apparently little necessity for disciplinary action in the plantdescribed one incident in which he observed an employee he considered too intoxicated to work and report thisfact to Kobtalka The employee was sent home Although Kobialka testified that he made an independentdetermination' to send the employee home, he offeredno description or details as to any independent investigation or observation he made of the employee's conditionFrom all that appears, Kobialka relied on Medina's judgment that the employee was unfit to work in making hisdeterminationItwas Medina who actually sent theemployee home The authority to effectively recommendactionwithout independent investigation by superiorsqualifiesone as a statutory supervisor 17 Medina hadsuch authorityI found that throughout their testimony both Medinaand Tavares attempted to create the impression that theyhad no supervisory responsibility whatsoever and thatjust about every action they took was at the direction orwith the approval of Plant Manager Paul HarringtonKobialka too tried to make it sound like Paul Harnngtonwas solely responsible for supervising productionTheir testimony was in marked contrast to that of severalproduction line employeeswho identified the lineforemen as their principal source of supervision and wasnot credible 18 Although he was still employed as plant13WashingtonBeef Producers264 NLRB 1163 (1982)Serendipity UnLtd263 NLRB 768 (1982)14 ITT Lighting Fixtures249 NLRB 441 442 (1980)Monroe Mfg Co200 NLRB 62 66-67 (1972)15HS Lordships274 NLRB 1167 1174 (1985)18HS Lordshipssupra17 ITT Lighting Fixtures265 NLRB 1480 1481 (1982)18 Kobialka gave the Board an affidavit on 26 Septemberinwhich heidentifiedMedina andTavares as supervisorsalongwithPaul and NelsonContinued MASSACHUSETTS COASTAL SEAFOODSmanager at the time of the hearing, Paul Harrington wasnot called as a witness by the Respondent and did notcorroborate the testimony of the line foremen and KobialkaAs a practical matter, if the line foremen were notsupervisors then Paul Harrington would have been thesole supervisor of over 50 employees working on twodifferent production lines and in other areas of theplant 19 Given the facts that the Respondents fish packing businesswas subject to strict governmental qualitystandards and that since Kobialka's arrival there hadbeen a concerted effort to increase production and maximize product recovery, a much lower employee supervisor ratio would be expected In this regard, it is noteworthy that the line foreman s positions were never left unfilled for any significant periodsWhenever one of theline foremen was out or if Medina was filling in as plantmanager in the absence of Paul Harrington,Nelson Harnngton took over as a line foreman Nelson testified thatwhen he did so, although he was still responsible for hisquality control duties, running the line was his `primeresponsibilityThe line foreman were paid on a different basis andsignificantlymore than production employeesMedinawas on salary and Tavares received $50 extra a weekafter being promoted to the foreman s position until heeventuallywas put on salary They wore white shirtssimilar to that of Paul Harrington and had access to theHarrington's office on a regular basisWhile other employees may have used the office on occasion to use thetelephone located there, their access was much more limited than the foreman'sMedina and Tavares determinedtheir own breaks and did so even after Kobialka restricted informal breaks during the week of 12 SeptemberMedina regularly filled the position of plant managerwhenever Paul Harrington was not working and wasgenerally considered to be part ofmanagement It wasMedina who approached Donald Steward about takingon additional cleanup duties in early summer 1983 ratherthan hiring additional help In this regard Stewart negotiated the amount of additional pay he was to receive withMedina He finally agreed to take the additional dutieswhen offered $20 by Medina and Paul Harrington Although Tavares did not have as much experience asMedina as a line foreman and probably did not receivethe same deference, there was no indication that his supervisory authority as a line foreman was any less thanthat of Medina when he was filling the same positionBased on all the foregoing reasons I conclude that bothDurate Medina and Jose Joe Tavares were statutoryHarrington InterestinglyNelson Harrington who was no longer employed by the Respondent when he testified readily acknowledged thatwhen he served as a line foreman he had authority to do some of thethingsMedina and Tavares claimed they were not authorized to do hearranged with the other line foreman to get people for his line if productionwas not keeping up and vice versa and he allowed employees whowere not feeling well to go home without consulting anyone He also acknowledged attending monthly production meetings with members ofmanagement and said Medina and Tavares also attended Nelson testifiedthat there was a team of people consisting of himself Paul HarringtonMedina and Tavares who were responsible for getting the product outon a daily basis Paul Harrington was the top man while the otherthree were a little lower echelon19 Although Kobialka was often present in the production area he didnot engage in direct supervision of rank and file employees507supervisorswithin the meaning of Section 2(11) andagents of the Respondent within the meaning of Section2(13) of the Act 202 Status of Nelson HarringtonNelson Harrington was the brother of Plant ManagerPaul Harrington and the son of the former owner of theCompany From at least 1978 and continuing throughthe summer and fall of 1983, his regular position was thatof quality control person In that position he had the responsibility to see that the blocks of fish the Companyprocessed and its finished products met quality standardsand that employees complied with health regulations Hewas paid a salary of $390 per week and was not requiredto punch a timeclock His immediate supervisor was PaulHarringtonHe testified that he regularly tested theproducts to see that they were properly battered andbreaded andmet size andweight requirements If hefound that an employee was doingsomethingthat wouldadversely affect the quality of the product, he wouldfirst ask the employee to stop and if they did not, hewould bring it to the attention of the line foreman or theplantmanagerHe attended monthly production meetings with Kobialka and other members of management atthe plant and, on occasion, at the restaurant, and hadtold employees that he had done so He took his breakswhen he determined that his work was caught up, but hewas given no special privileges and had no ownership interest in the Company The terms of the sale of the bussness from his father to Kobialka and Mineo did not guaranteehim continued employment with the Company andhis status and duties did not change when they acquiredownershipPrior to becoming the Company s qualitycontroller in 1978, Nelson served as a line foreman and,after that date, continuing through September 1983whenever one of the line foremen was out, he filled infor him During the summer of 1983 when Line Foreman Butch Burbridge was out due to illness, he ran oneof the productionlines untilTavares was appointed lineforeman Even when he was acting only as quality controller and not serving as a line foreman he sometimesinitialed timecards for employees when Paul Harringtonor a line foreman was not available although as qualitycontroller, he had no responsibility to do so Nelson considered himself a member of the Companysmanagementteam responsible for getting out the Company s productHe wore a white uniform shirt as did theplant managerand line foremenAnalysis and ConclusionsThe position of quality controller did not involve asignificant amount of supervisory activity and, in and ofitselfprobably would not qualify the incumbent as a supervisor within the meaning of Section 2(11) However,the evidence indicates that Nelson Harrington was in aunique situation with the Respondent, in that, for yearshe had regularly filled in as a line foreman a positionwhich I find does meet the criteria of a statutory supervisorThere was no clear delineation as to what function20PacificCoast InternationalMeatCo248 NLRB 1376 1377 (1980) 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNelson performed on a day to day basis He might besimply quality controller one day and a combinationquality controller and line foreman the next The factsthatwhile functioning as quality controller he initialedemployee timecards(something the line foremen wereauthorized to do but the quality controller was not) andemployees were paid on the basis of his doing so, thatNelson, himself and other employees considered him apart of management,and that Kobialka identified him asone of the Company s supervisors, confirm thisHissalary,not having to punch a timeclock,white uniformshirt,use of the plant managers office attendance atproductionmeetings,and freedom to take his breakswhenever he chose,all served to set him apart from therank and file employeesConsidering all the circumstances, I find that Harrington was a statutory supervisorand that the Respondent should be held responsible forhis conduct even when he was not acting as a line foreman asthe employees would reasonably believe that hewas acting on behalf of management because of the position in which the Respondent had placed him and thathe was an agent within the meaning of Section2(13) ofthe Act 21C Alleged Violationsof Section8(a)(1) and (3)1Incidents involving Karen AndersonaWarning by Paul HarringtonOn 7 September employee Karen Anderson called theplant at 6 45 am and informed Nelson Harrington thatshe would be an hour late for work because it was herson s first day of school and she wanted to get him offto the busNelson told her he would tell the foremanWhen Anderson arrived at work her timecard was notin its slot and she was told to see Plant Manager PaulHarrington in his office Harrington in a loud,angry toneof voice told Anderson that if she was late one moretime she would be firedWhen she tried to explain aboutgetting her son off to school,Harrington said he did notcare about what she had to say and repeated that shewould be fired if she were late again Anderson had ahistory of being late for work two or three times a weekfor at least 2 years If she was less than 7 minutes late noaction was taken,but if more than 7 minutes her paywas docked 15 minutes and so on for each quarter hourafter thatAnderson usually worked on the scramblerand when she was late one of the foreman Paul Harrington, or,on occasion Kobialka would work the scrambler until she arrived Prior to the summer of 1983 noneof the supervisors had ever spoken to her about her tardiness except in a joking manner Anderson testified thatone day in July 1983 she came in late and Kobialka,who was working the scrambler in her absence told hershe would have to start getting out of bed in the morning like everyone else Also, some time in August PaulHarrington spoke to her during lunch and said that shehad bettertry toget into work on time In neither casewas Anderson given a formal warning nor was any disciplenary action takenThe General Counsel alleges thatAnderson was given a warning and threatened with discharge for her tardiness on 7 September because at thatpoint the Respondent had become aware that the employees were discussing the possibility of seeking unionrepresentation and that this disciplinary action was takenin retaliation for the employees union discussions in violation of Section 8(a)(1) and (3) of the ActGiven the evidence of union animus on the part of theRespondent, the fact that the formal warning to Anderson occurred about the time the employees began theirunion activity and the fact that for the most part her habitual tardiness had been condoned I find that the GeneralCounsel has made out a prima facie showing underWright Line22which is sufficient to support the inference that protected conduct was a motivating factor inthe Employers decision to give Anderson a warning forher tardinessAlthough the employees had not yet decided to contact the Union about representation as of 7 Septembersince the latter part of August there had been discussionsin the breakroom and on the production line about sucha possibilitySupervisorDuarteMedina was aware ofthese discussions and had,in fact,as is discussed belowmade a threatening comment to Anderson a few daysbeforeHowever I am not convinced that the stirringsof union activity influenced the Respondents decision togive Anderson a warning Kobialka testified that on 7September he became aware of Anderson s absencewhen production began and there was need for a scramblerHe asked Paul Harrington where Anderson was andwas told she had called in to say she would be late Kobialka told Harrington to tell Anderson that the nexttime she was late would be her last Kobialka testifiedthat he had personally spoken to Anderson about her tardiness on two occasions during the summer of 1983 andthat Paul Harrington had also done so Although I donot credit Kobialka s denial that he was aware of theunionactivitygoing on in the plant at that point there isno reason to believe that he was specifically aware ofAnderson s involvement that she was a leader of suchactivity or that she would be singled out for disciplinaryaction because of it Although there was testimony thatAnderson s frequent tardiness was regarded as somethingof a joke it does not appear that Kobialka considered itto be such Both he and Harrington had previouslyspoken to Anderson about the problem in an informalnonthreatening manner and had explained that her tardinesswas hampering productionTherewas generalagreement that Anderson was averygood scrambler aposition near the head of the line which had a bearing onhow efficiently the line operatedAnderson s tardinesson 7 September was not a spontaneous occurrence butone which she obviously could have anticipated since itinvolved hersonsfirstday of school Given her tardiness problems and the comments she had had from bothKobialka and Harrington it appears reasonable toassume that Anderson did not seek prior approval of herabsence on 7 September because she feared it would notbe granted This warning to Anderson appears to be the21RAHCO Incsupra at 248Han Dee Pak Incsupra at 728-72922 251 NLRB 1083 1089 (1980) MASSACHUSETTS COASTAL SEAFOODSlogical next step in the Respondents attempts to get hertowork on time as she had not only ignored informalsuggestions that her tardiness was unacceptable but haddeliberately come in an hour late without permissionNothing Harrington said to Anderson when he gave herthe warning indicated that it had anything to do withunion activity at the plant or her involvement in itWhile the timing of the warning may seem suspect '23 Itwas Anderson s voluntary action not the Respondent sthat resulted in the warning being given on 7 SeptemberThere is no support for the argument that Anderson wasthe victim of disparate treatment as there is no evidencethat any other employee had the kind of tardiness recordAnderson had I find that the evidence establishes thatthe Respondent would have taken thesameaction in formallywarning Anderson that her tardiness would nolonger be tolerated even in the absence of protected conduct on the part of the employees and I shall recommendthat this allegation be dismissedb Threat by Duarte MedinaAs noted above, Anderson and other employees on theproductionlineshad been openly discussing their dissatisfactionwith certain matters such as what some perceived as unfair treatment of Foreman Butch Burbridge,and the reduction in insurance benefits, and they wereexploring the idea of seeking union representation duringthe latter part of August and early September DuarteMedina admitted that he was aware that these discussionswere going on among the employees Karen Anderson testified credibly and without contradiction thatsome time in late August after she had returned fromvacation on a morning when she had been late for work,Medina came to her while she was working on thescrambler and told her that if it was a union shop shewould not get away with coming in late the way she didThe General Counsel contends that this was an unlawfulthreat while the Respondent argues that it was friendly,bantering comment and, in any event was a lawful expression of opinion regarding consequences of unionizationUnlike the situation inTri Cast Inc24 relied on bytheRespondentMedina s remark was not phrased interms of explaining the change in the relationship of employer and employees when a bargaining representativeis selected nor was there any reference to the possibleeffects of a collective bargaining agreement on the Respondent s tardiness policy25 It wasa flat statement thatif a union were selected the Employer would terminatean existingbeneficial situation that is it would no longerpermit her to get away with coming in late This wasan unlawful threat of retaliation in violation of Section8(a)(1) 26AlthoughMedina spoke to Anderson in afriendlymanner, it does not change the fact that it wasMedina who raised the subject of union representationand stated that it would directly and adversely affectAnderson s employment situation23 SeeLimestone Apparel Corp255 NLRB 722 736 (1981)24 274 NLRB 377 (1985)25 SeeNice Pak Products248 NLRB 1278 (1980)26 SeeGreensboroNews Co257 NLRB 701 (1981)2Duarte Medina s conversationwith Judy Rochaand Hazel Ellis509Employee Judy Rocha testified that on 7 Septembershe was working on line 1 putting stickers on packagesas they came off the line Foreman Duarte Medina wasworking nearby and Rocha told Medina that the girlshad been talking about the fact that they needed a unionin the plantMedina left and returned about 5 minuteslaterwhile Rocha and others were still talking about aunion At that point, Medina said to Rocha that Kobialkadid not want a union in there and that he would shut theplace down if a union came in Rocha repeated Medina scomments to the employees on line 1 immediately afterwardsEmployee Hazel Ellis testified that one dayduring the same week she was working on the shrinkabout 3 to 5 feet from where Judy Rocha was workingputting stickers on packages During the course of a conversation in which she told Medina the employees feltthey needed a union, Medina said that if a union cameinto the plant it would close downMedina denied ever telling either Rocha or Ellis thatthe plant would close if a union came in He denied everdiscussing the subject of a union with Ellis He recalledonce talking to Rocha when she raised the subject ofhow unfairly she felt the Company had treated ButchBurbridge and said she was thinking of calling in aunionAccording to Medina, he told her if he was in herplace, maybe he would do the same thingBased on their demeanor and testimony I find the testimony of Rocha and Ellis more credible than that ofMedina27 and I find that Medina did threaten that theRespondent would close the plant if a union came inEllis in particular impressed me as an honest witnesswith a good recollection of the incidents she testifiedabout I find it likely that both Rocha and Ellis were describing the same incident, given Ellis testimony thatwhen the incident occurred Rocha was nearby puttinglabels on packages and Rocha s testimony that other employees were around It appears that there was a generalconversation going on in which the need for union representation was being discussed and it is not surprising thateach employee considered Medina s remarks to be directed to her I find that Medina s remarks concerning plantclosurewhich did not purport to be based on any objective facts constituted an unlawful threat of retaliation inthe event the employees chose union representation andviolated Section 8(a)(1) of the Act27 Although he denied having any interest in whether the employeessought union representationMedina admitted interrogatingEd Tavaresabout whether he had signed a union authorization card and askingDonald Stewart for the latest rumors about the Union He also admittedinforming Kobialka about the union activity in the plant and asking Kobialka to speak to the employees about it His threat that the plant wouldclosewas similar to those made by Paul Harrington and Michael Kobialka at about the same time I did not find Medina to be a credible witness In several instances he admitted much of the substance of remarksattributed to him in conversations with other witnesses but then flatlydenied making the statements alleged to be unlawful 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3Medina s conversation with Donald StewartOn the afternoon of Friday 9 September, Medinaspoke to employee Donald Stewart near the freezer areaof the plantMedina asked Stewart what the latest newswas Stewart asked what Medina meant and he said'aren t you one of the new union members9" Stewartsaid that was the first he had heard about it, but said itwould be a good thing that they needed a unionMedina responded that Kobialka would close the plantand they would all be out of a job, then walked awayMedina admitted asking Stewart what the latest rumorswereand when Stewart said he did not understand,Medina said about the unionStewart said he did notknow and nothing further was said He denied tellingStewart that the plant would close if a union came in Asindicated above, I did not consider Medina to be a credible witness and I did not believe his testimony about thisincidentWhile Stewart was sometimes argumentativeand evasive on cross examination, I believe his testimonyabout this incident in which Medina made a threat ofplant closure almost identical to that he made to Rochaand Ellis at about thesame timeThe Respondent contends that Medina s questioning of Stewart was not coercave and did not violate the Act, citing the Board s decision inRossmore House28However unlike the circumstances in that case Stewart was not known to be anactive and open union supporter Medina sought him outand raised the subject of a union Even if Medina s inquiry about the latest rumorsmight have been innocuoushis question as to whether Stewart was a unionmember which Stewart denied, was not This questionwas immediately followed by a threat of plant closure inthe eventa unioncame in I find Medina s interrogationof Stewart to be coercive and a violation of Section8(a)(1) under the criteria set forth inRossmmore House,supra I also find Medina's threat of plant closure to be aviolation of Section8(a)(1)4Actions of PaulHarringtonaConversation with Karen Anderson on 9 SeptemberOn the evening of 9 September several employees attended a 3 to 4 hour boat cruise around GloucesterharborDuring the course of the cruise Karen Andersonand other employees had discussed the Union amongthemselvesAs the boat was docking at the end of thecruisePlantManager Paul Harringtonwho was onboardwent up to Anderson and while pointing hisfinger at her and speaking in a loud, angry voice told herthat the employees were crazy if they went union, thatthe Company could not afforda union,that 30 employeeswould lose their jobs, that in 6 months the plantwould close and that, then, Harrington would also losehis job Anderson responded that she did not see how hecould say this without knowing what the employeeswanted and that they did not want more money, butwanted job security There were at least three other employees who overheard the exchange betweenHarring28 269NLRB 1176 (1984)ton and Anderson 29 Harrington had apparently consumed several alcoholic beverages during the cruiseThe Respondent contends that Harrington s remarks toAnderson were not unlawful because they were made inthe context of a friendly social event, he linked the shutdown of the plant to the Company s inability to affordthe Union and because Harrington was intoxicated at thetimeWhatever the nature of the cruise, the evidence isclear that Harrington did not simply mention the Unionin the course of general conversation He sought out Anderson, who had not previously spoken to him about theUnion, and in a loud, angry manner threatened that sheand other employees would lose their jobs and that theCompany would close down in 6 months if the Unioncame in While he may have been intoxicated, there is noindication that Harrington was incoherent or not responsible for what he said Predictions of layoffs and plantclosure as the result of union activity are unlawful unlessthey are statements of provable factual consequencesoutside of the employers control As in the case of Michael Kobialka's speech to the employees on 12 September,discussed below,Harrington s comments did notpurport to be based on objective facts and figures, nothwithstanding his statement that the Company could notafford the Union He offered no factual basis for his conclusions that 30 employees would lose their jobs or thatthe plant would close 6 months after the Union came inHis statements, which were remarkably similar to thoseKobialka would make a few days later, were unlawfulthreats of economic reprisals for engaging in union activity and violated Section 8(a)(1)b Conversation with Josephine Jacobs on 14SeptemberOn 14 September, during the lunch period employeeJosephine Jacobs was sitting at a picnic table outside theplantwith a group of employees including SupervisorsJoe Tavares and Paul Harrington Speaking to Jacobs,Tavares said that the employees did not need a unionand others at the table agreed with him Jacobs respondedWhy not they 11 probably give us the shaftAtthat point Paul Harrington said that if the Union camein the plant would be closed down Paul Harrington sbrother, Kevin, an employee who was also present, toldHarrington to hush and they stopped talking Jacobscredible testimony about this incident was not contradicted and the Respondents brief indicates that it doesnot contest the allegation in the complaint concerningthis incident I find that Paul Harrington s threat of plantclosure on 14 September, which was similar to the onehe made to Karen Anderson on 9 September and to thethreats of closure made by Kobialka on 13 September,violated Section8(a)(1)29 The findings concerningthis conversationbetween Paul Harringtonand KarenAndersonare based on themutually corroborativetestimonyof AndersonHazel Ellis Pauline Cabral and SharonAuclairAlthoughhe was still employed as plant manager at the time of the hearing PaulHarrington was not called as a witness I inferthat had hebeen calledHarrington s testimony would have been adverse to the Respondent SeeMartinLuther King SrNursingCenter231 NLRB 15 fn 1 (1977) MASSACHUSETTS COASTAL SEAFOODSc Alleged threat to Joyce AmeroEmployee Joyce Amero testified that one day duringtheweek of 12 September near the end of the lunchperiod she sat down at a picnic table where Paul andNelson Harrington and Joe Tavares were seated Sheoverheard the last bit of a conversation that was goingon' She heard Paul Harrington say if a union comes in,no way will this place keeprunningHarrington s remarks were not directed to Amero, who he may noteven have known was present, but to his brother Nelson,and Tavares, who were both supervisors Amero was notaware of what had been said before she sat down I findthis evidence is insufficient to establish a violation of theAct, since without knowing the conversation that preceded that part Amero overheard,it isnot possible toput Harrington s remarks in their true context before determiningwhether or not they were unlawful, whichfairness requires I shall recommend that this allegationbe dismissed 305Michael Kobialka s speech to employees on 12SeptemberAfter learning that employees planned to meet withrepresentatives of the Union, on 12 September, MichaelKobialka calleda meetingof all employees in the production area of the plant prior to quitting time that afternoonAccording to the transcript of a tape recordingmade of the meeting 31 Kobialka began by telling theemployees that he was not trying to threaten them, buthe wanted the employees to be aware of certain factsbefore they made a decision He stated that although theCompany had been bankrupt 12 months earlier, it hadbeen brought back to the point that it was a viableentity,but that it `cannot and will not support 52people," the number of nonsupervisory employees, `onunion wagesHe said that the Company only had somany dollars that are allocable to payroll and that theamount was not going to changeThismeant theCompany would have to cut back to one productionline,employingexactly 24 peopleas otherwise theCompanywould be bankrupt within 12 months ofgoing unionHe went on to say that the Company scompetitors were not union shops and that Gorton sand 0 Donnell Usen, which paid union wages' werenot competitors of the Company in the food service bussnessthey could not afford it and would lose money ifthey triedHe said that employees should vote as theysaw fit on a Union, but he could tell them for certain"that if the Company became a union plant there wouldbe 24 people still employed who would be chosen strictly on the basis of seniority The person 25th on the seniority listwouldprobably' not be working and heknew for sure that number 30 on the list would not beworkingHe went on to say that it was a question ofwhether the Company paid 24 or 52 employees the sameamount of money and that he could not do anythingabout it It was not that he did not want to pay them or90 SeeBurlington Industries257 NLRB 712 726 (1981)31 The parties have stipulated that the transcript is an accurate accountof what transpired at the meeting511that he did not think they were worth it, it was asimple economic fact that he did not have the moneyAt that point an employee pointed out that if the employees voted in a union there was no guarantee that theCompany would have to pay union wagesTo thisKobialka responded that he presumed that money wasthenumber one factor' because he did not `jump allover people', therefore, the underlying reason for seeking a union was the benefits and the moneyHe wenton to say he had read the union contract very, very,very carefully and the only thing it would give the employees that they did not already have was pension andbenefits andmoney'Consequently, if a union werevoted in and did not require the Company to pay thesewages,Kobialka asked,what did you gain?" When anemployee answered job security,Kobialka respondedYou mean to tell me that you're going to be a unionshop and I in telling you that 36 of you are going to loseyour jobsWhere the hell is the security in that?Anemployee commented that if wages did not go up, therewould be no layoff, Kobialka responded that if a uniongot in, he would have no control over wages, the unioncould demand union wages and he would pay themas far as the money will go and the rest of the employeeswould be laid off He repeated that 36 employeeswould be laid off and that the only thing the union cangive you that would be a benefit would be more moneyand a pension fundAt that point, Kobialka reiteratedthat it was all right with him if the employees wanted aunion,but he was going to run one production line inperpetuitybecause he could not afford to turn theother line on After some questions and discussion concerning seniority and the status of Line Foreman ButchBurbridge, an employee asked abouta raiseKobialka responded that a 60 cent raise would be given on 1 January, saying that it had been in the plans for a longtime, ' but that it still left them short of the unionAfter responding to a question about the Company getting additional business,Kobialka again repeated thattherewas only enough money to keep 24 employees,based strictly on seniorityHe then said that if the employees had grievances he had no problem with five orsix of you forming a committee to come and meet withme once a week The discussion turned to Kobialka splansto build a new $2 5 million facility at theHead ofthe Harbor in Gloucester which would involve about40 additional jobsKobialka stated in connection withthis that he had a buyer for the present plant and whether he kept the plant built a new one at the Head of theHarbor, or wouldmove this plant out of town is a functionof whether or not someoneishanging a big gunover my head " He went on to say "I don't have to be inGloucester" and allIneed is afreezer," although I dlike to stay in Gloucester " There was some further discussion of the proposed new plant during which Kobialka stated that he anticipated that current employeeswould be employed at the new plant at theirsame ratesof pay and that he anticipated approval of the project bythe Gloucester City Council becausewe've got a goodfinancial statement " 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that during this meetmg Kobialka violated Section 8(a)(1) of the Act in several instances by threatening that the plant would close ormove or that there would be layoffs if a union came inand that the employees selection of a union to representthem would be futile by promising employees a wage increase and by suggesting that the employees form a committee to discuss their grievances with him The Respondent contends that Kobialka s remarks did not constitute an unlawful threat of reprisal for seeking unionrepresentation but simply pointed out the adverse consequences unionizationwould have based on objectivefacts, that the reference to a wage increase was simplythe lawful announcement of a decision previously arrivedat and unrelated to the issue of unionization and that thesuggestion that the employees form a committee to meetwith Kobialka was not unlawful because there was noactual or implied promise to remedy grievancesAnalysis and ConclusionsInNLRB v Gissel Packing Co32 the Supreme Courtestablished the standard to be used to determine whetheran employers predictions concerning the effect of unionization are lawful or not TheCourtstated 33Thus, an employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particularunion so long as the communications do not contarn a threat of reprisal or force or promise of benefit'He may even make a prediction as to the precase effect he believes unionization will have on hiscompany In such a case however, the predictionmust be carefully phrased on the basis of objectivefact to convey an employers belief as to demonstrably probable consequences beyond his control or toconvey a management decision already arrived toclose the plant in case of unionizationIf thereis any implication that an employer may or may nottake action solely on his own initiative for reasonsunrelated to economic necessities and known onlyto him the statement is no longer a reasonable prediction based on available facts but a threat of retalCation based on misrepresentation and coercion andas such without the protection of the First AmendmentWe therefore agree with the court below that[c]onveyance of the employers belief, even thoughsincere, that unionization will or may result in theclosing of the plant is not a statement of fact unlesswhich is most impropable the eventuality of closingiscapable of proof ' As stated elsewhere, an employer is free only to tellwhat he reasonably believeswill be the likely consequences of unionization that are outside his control and not threats ofeconomic reprisal to be taken solely on his own violationWhen Kobialka told the employees that the Companywould be bankrupt within 12 months of going union if it32 395 US 575 (1969)33 Idat 618-619had to pay union wages to the people currently employed he gave the employees no explanation of whathe meant by union wages or about how he made thecalculations which led him to this conclusion His failureto present any objective facts or figures as a basis for hisconclusion that bankruptcy was the inevitable consequence of unionization made it an unlawful threat ofbusiness closure rather than a predictioncapable ofproof 34Equally coercive as well as equally lacking in supporting facts and figures, was Kobialka s statement thatthe only alternative to bankruptcy was for the Companyto operate a single production line employing exactly 24peopleAccording to Kobialka, the Company had onlyso many dollars allocable to payroll and at union wagerates these dollars would cover only 24 people He repeatedly stated that only 24 employees would be working if a union came into the plant This meant that a majority of the employees would be laid off At the hearingKobialka testified that Company Comptroller JamesCorbett had analyzed the provisions of a union contractthe Company had in its files and concluded that applyingthe wages and benefits called for in that contract to theRespondents employees would result in labor costs of$180 000 to $200,000 annually, which was 250 percent ofthe Company s anticipated profit for 1983 and it was onthis basis that he reached his conclusions However hegave no such figures in his speech to the employees Theunion wage rate he claimed to have used in making hiscalculationswas taken from a contract between theUnion and Gorton s, a large corporation in nearbyGloucester which in his speech Kobialka acknowledgedwas not a competitor of the Respondent or even engagedin the same type of business There was no basis for Kobialka s use of the wage rates in the Gorton s contractsince it was not a comparable business or a competitorand he had no reason to presume that the Union wouldinsist on similar rates Consequently his predictions werenot based on objective facts 35 Furthermore his insistence that the amount of money allocable to payrollwould not change, did not purport to be based on factorsbeyond his control, but on his determination not tochange them Thus the dire consequences he was predictingwould result from his own volitional act According to Kobialka the Company was capable of generating at least as many payroll dollars while operatingonly one production line as it had been generating withtwo linesHowever his unwillingness to increase theCompany s payroll meant that the second line would beclosed down and the employees laid off This was clearlya threat of economic reprisal and a violation of theAct 36 Although during his speech employees suggestedthat the economic consequences he was predicting wouldnot follow if wages were not increased Kobialka ignored the implications of such suggestions and dismissedthem by saying that increased wages and benefits werethe only things that a union could give themWhen an36Fred Lewis Carpets260 NLRB 843 849 (1982)El Rancho Market235 NLRB 468 471 (1978)31 SeeStarkville Inc219 NLRB 595 (1975)36NLRB v Gissel Packing Cosupra MASSACHUSETTS COASTAL SEAFOODS513employee stated that a union could provide job securityKobialka responded that if a union came in 36 peoplewere going to lose their jobs andwhere the hell is thesecurity in that? I find that rather than being a statement of the provable economic consequences of unionization,Kobialka s comments were simply unlawfulthreats to close the plant or lay off a majority of the employees if they chose the Union to represent them 37 andviolated Section8(a)(1) 38Kobialka s speech also violated the Act by telling theemployees their organizing efforts would be futileAsnoted above he emphasized that if a union came in therewould be no change in the amount of money the Respondent would spend on payroll, only in the number ofemployees who would remain on the job According toKobialka, regardless of collective bargaining by theirchosen representative, there would be only one resultthe Respondent would operate a single production lineemployingexactly 24 people and would run it forperpetuityFurther denigrating the collective bargaining process, he stated that the entire matter was simplya question of whether we pay 24 of you more or 52 ofyou less-that s what it boils down to I can t do anything about itThe clear implication was that neitherthe employees nor a union could do anything about iteitherOn the subject of job security, Kobialka told theemployees flatly the union is not going to give you anymore security than you have todayBy saying that theywould end up with no better terms and conditions of employment than if they had no union representation Kobialka told the employees it was futile to select theUnion as theirbargainingrepresentativeHis statementsviolated Section8(a)(1) asDuring his speech, Kobialka responded to one employee s question about a pay raise by stating that the Company was going to give a 60 cent an hour raise on 1 JanuaryHe went on to say that this raise was somethingthat s been in the plans for a long timeThe announcement of new benefits during a union organizing campaign isviewed by the Board as an unlawful attempt toinfluencethe employees in their choice of a bargainingrepresentativeunlessthe employer establishes that thetiming ofits announcementisgoverned by factors otherthan the Unions appearance on the scene 4O The Re37 I have considerable doubt that Kobialka s predictions of layoffs andplant closure had any objective basisAlthough he testified they werebased on Corbett s analysis of a contract between the Union and Gotton s this contract was neverproducedAlthough Kobialkaclaimed tohave made his analysisoverthe weekend on the afternoon of 9 September 3 days before Kobialka s speech Supervisors Robert Tomer andDuarte Medina made unlawful threats of plant closure and that eveningPlant Manager Paul Harrington told an employee that if the Union camein 30 employees would immediately lose their jobs and in 6 months theplant would close This suggests that the Respondents management hadalready decided upon a strategy of combatting the emerging union activity with threats of economic reprisalsbefore anyfinancial analyses wereeven begun38Fred Lewis CarpetssupraThurstonMotor Lines257 NLRB 1325(1981)se E.I du Pont & Co263 NLRB 159 165 (1982)Evans Bros Barber& Beauty Salons256 NLRB 121 128 (1981)40American Gen Care270 NLRB 95 96(1984)EssexInternational216 NLRB 575 576 (1975)spondent contends that the wage increase Kobialka announced had been planned long before the advent ofunion activityThe evidence does not support such aconclusionIt istrue that at sometime prior to Kobialka scoming to the Company, the employees wages had beenreduced by $1 per hour because of financial problemsand that one of Kobialka s first actions upon taking overownership in conjunction with Michael Mineo, was toraise the hourly wage rate by 50 cents in April 1983 Kobialka testified that before he took over ownership hehad discussions with Mineo and Company ComptrollerCorbett concerning devisinga business strategy thatwould enable the Company to restore all or more of the$1wage reduction in acceptable incrementsThe firststep was the April 1983 increase and they hoped to grantanother similar increase around the beginning of 1984, ifthey `were financially able to do so It is clear that itwas this so called strategy to restore the wage reduction that Kobialka was referring to as having been in theplans for a long time It is also clear that the details ofthis strategy had not been finalized and that there hadnot actually been a final decision to give a 60 cent increase at the first of the year, which was made prior to12 September At that point there was, at most a proposalwhich was contigent on both the Company s financialperformance throughout 19834 i and the approval of itsbank Consequently, Kobialka s unequivocalstatement42that a wageincreaseof 60 cents an hour would be granted cannot be considered a lawful announcement of a decision to increase wages arrived at prior to the advent ofunion activity,43 but was an off the cuff promise madewith the intention of influencing the employees in thechoice ofa bargainingrepresentative 44This promisewas a violation of Section 8(a)(1) of the Act 45Near the end of his speech Kobialka referred to thefact that the Company was considering opening a new,large plant at the Head of the Harbor in Gloucester andstated that if this plant were to open it would meanabout 40 additional jobs He said that current employeeswould continue to be employed at the new plant at thesame wagesHe also stated that whether the Companybuilt the new plant stayed at the old one or moved theplant out of town is a function of whether or not someone is hanging a big gun over my head ' He added thathe did not have to operate the business in Gloucester andthat all he needed was a freezer The discussion of the" As itturned out no wage increase was granted in January 1984 because the Company did notshow a profit for 198342 In his testimony Kobialka denied that he had promised the employeesthe raise saying thattheywere contemplating giving a wageincrease in JanuaryThe textof his speech to the employees on 12 September as stipulatedby the partiesis a flat statement that a 60-cent raisewouldbe given on 1 January Kobialka s testimony supports the concluston thattherehad been nofinal decisionto grant the wage increase atthe time he announced it4' SeeCardivanCo271 NLRB 563 (1984)44 The fact thatKobialka stated that the promised increase would stillleave employeesshortof the unionwage did not lessenthe coerciveimpactof thepromise since he had already told them thatpayment ofunion wageswould mean business closure orlayoffswhilethis raisepresumably would not45NLRBvExchangeParts Co375 U S 405 (1964)CenturyMoving &Storage251NLRB 671 (1980) 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproposed new plant at the Head of the Harbor was notin and of itself unlawful as it was merely a factual statement of a proposal for expansion of the business whichhad been under consideration before the beginning ofunion activity and which was generally known to theemployees However, Kobialka s statement that what theCompany did in the future depended on whether or notthere was a big gun hanging over his head, an obviousreference to the possibility of union representation of theemployees, implied that he would forego expansion if aunion were in the picture His statement that he did nothave to be in Gloucester and could move the businessout of town because all he needed to operate was afreezerwas a veiled threat to cease operations in theGloucesterarea,whether it be at the present plant or atthe Head of the Harbor location, if the employees optedfor union representationA threat of reprisalsagainst employees if they engage in union activity is no less unlawful becauseit isimplied rather than direct 46 Here, Kobialka s threats to forego plant expansion and to movethe business violated Section 8(a)(1) of the Act 47The General Counsel contends that Kobialka s suggestion that the employees should form a representativecommittee to meet withmanagementto talk about problems in the plant was an unlawful solicitation of grievances,while the Respondent argues that there was noviolation because there was no actual or implied promiseto remedy their grievances The Board has held that it isnot necessary for an employer who has solicitated gnevances to have actually committed itself to specific corrective action in order for there to be unlawful interference with the employees rights, reasoningthat employees would tend to anticipate improved conditions ofemployment that would make union representation unnecessary "48 However, becauseit isnot the solicitationof grievances but the promise to correct them that is coercive, the employer can rebut the inference that it hasmade such a promise 49 That has not been done hereUnlike the situation inUarco Corpsuprawhere the employer affirmatively emphasized that it could make nopromises, Kobialka made no such disclaimer On the contrary he referred to previous instances in which employees had talked to him about problems, pointing out thatin one case he took care of it and in another he hadgiven the employees a breakHe said nothing to suggest that future grievances would not similarly have favorable resultsThe Respondent, having failed to rebutthe implied promise that grievances would be remedied,IfindthatKobialka s statement violated Section8(a)(1) so6Kobialka s postspeech meeting with threeemployeesShortly after Kobialka s meeting with the employeesended,threeemployees,KarenAnderson,MildredAubrey,and Evelyn"Pearl" Cabral asked to meet with46EliasMallouk Realty Corp265 NLRB 1225 (1982)47Fisher Haynes Corp of Georgia262 NLRB 1274 (1982)Guerdon Industries255 NLRB 610 (1981)48Uarco Corp216 NLRB 1 2 (1974)48 Ibid10Hi Lo Foods247 NLRB 1079 1088 (1980)him in his office The three were concerned about theirrelative standing on the Company s seniority list Thecomplaintallegesthat during the course of this meetingKobialka told the three employees that "if they voted forthe Union they d be laid off and he would shut the plantdown in 180 days and move to BurlingtonThe testimony of the three employees was in general agreementabout the purpose of this meeting and that Kobialka saidthat their standing on the list was unimportant because ifthe Union came in they would all be among those laidoff anyway As to the details of what was actually saidat themeeting,all three versions differed Based on theirdemeanor while testifying and the content of their testamony, I consider Karen Anderson's testimony to be themost credible since she appeared to have a bettermemory of the incident than Aubrey and Cabral Anderson testified that during the discussion about where theystood on the seniority list Kobialka said that he wouldcheck into it, but that it did not really matter because ifthey voted in the Union all three of them would be laidoff because of the necessity of cutting back to one production lineKobialka went on to say that in 180 days hecould be moving to Burlington He pointed to plans ofthe proposed facility at the Head of the Harbor whichwere hanging on the wall and said he would rather bemoving to the Head of the Harbor but if they voted in aunion, in 180 days he would move to BurlingtonKobialka testified that the three employees asked aboutthe seniority list and that one or two of them felt theyhad not received credit for time worked on a night shiftHe showed them what the company records he had indicated their positions to be and said he would check further on the following day and give them an official determination as to their status on the listHe told themthat in the event a union were to come into the plantand the union contract were negotiated as per theGorton contract and we did cut back to one production line because of what he considered the cut off pointto be, all three of them would be laid off Evelyn Cabralasked him about the plans on the wall and Kobialka responded that it was a drawing of the proposed Head ofthe Harbor building that he hoped would be their newplant but that they were a long way from completingthe first step which was to get the approval of the Redevelopment Authority and that would take 180 daysKobialka denied that he ever said anything about movingthe plant to Burlington, which be described as a townabout 35 or 40 milesinland in ahigh technology areawhich to his knowledge, had no fish processing plantsHe testified that he did not recall even mentioning Burlington to the employees, but that he was about to go toBurlington that afternoon for an appointment and mighthave told them so He specifically denied saying that hewould rather move to the Head of the Harbor, but thatif the Union was voted in he would move to Burlingtonin 180 daysAnalysis and ConclusionIfind that Kobialka told the three employees that ifthe Union did come into the plant all three would be laidoff and that his statement was a violation of Section MASSACHUSETTS COASTAL SEAFOODS8(a)(1)Anderson s testimony was credible and corroborated on this aspect of the meeting by that of Cabral andAubreyKobialka did not really contradict Anderson,but put his remarks in the context of a layoff necessitatedby a union contract similar to the Gorton's contract heclaimed that he and Corbett had analyzed I do notcreditKobialka's testimony on this point as he did notrefer to the Gorton's contract by name in his speech afew minutes earlier and I find it unlikely that he woulddo so here He did not give anything more in the way ofobjective facts and figures than he gave earlierHisremark about cutting back to a single production linewas no more a lawful prediction of consequences beyondhis control based on provable facts here than it wasduring the previous meeting with all the employees Hewas simply repeating the same unlawful threat of economic reprisal in the event a union came into the plantand bringing it home to these employees in an even moredirect manner by telling them point blank that the threeof them would be among those laid off I also find, basedon the credible testimony of Anderson, that Kobialkamade an unlawful threat to move the plant to Burlingtonin 180 days in the event the employees chose a union torepresent them This expanded on his earlier statementthatwhether he moved to the Head of the Harbor depended on whether there was a "big gun' pointed at hishead and made it clear that a new plant would be a significant distance from where the current employees residedWhile Burlington may be located some distancesinland and an unlikely spot for a fish processing plant,Kobialka had just emphasized in his speech that all heneeded was a freezer" to operate the business Kobialka s explanation of his references to "180 days and toBurlington'while speaking to the three employees wasstrained and struck me, as did his testimony in severalother instances as an attempt to revise unlawful statements in order to render them innocuous I find that Kobialkamade a threat to move the plant in violation ofSection 8(a)(1)7Change in policy concerning informal breaksAs noted above all employees were give two 15minute breaks during the day knownasmug upsBesides the mug ups, it was a long established practice foremployees working on the productionlinesto leave theline one ata time for 5 to 7 minutes go to the restroom,relax and/or smoke a cigarette It was also the practicethat the cutters would take similar informal breaks aboutevery hour or whenever there was a sufficient amount offishcut If necessary on occasion, the line foremanwould fill in on the line or take the place of a cutter sothat the employees could take these informal breaks Onthe morning of 13 September, during the first hour theRespondent, through its Supervisors Paul Harnngtonand Duarte Medina5 i informed the employees that they51Medina denied telling employees that they could no longer takethese informal breaks on 13 September He said he did not know aboutany change regarding such breaks when he went home sick at about 9am and only learned about it a day or two later when he spoke withNelson Harnngton by telephone I credit the testimony of the several employees who heard Medina tell them they could no longer take breaks515could no longer take these informal breaks They weretold that if they had to use the restroom they should doso and come right back Cutters were told that if theygot ahead of the line they shouldremain attheirworkstation and clean up rather than taking a break Noreasonwas given to the employees for the change inpractice concerning informal breaks which continued atleast up untilthe employees went out on strike on 19SeptemberThe Respondent does not deny that there was achange in the practice concerning these informal breaksbeginningon 13 September, but contends that it clampeddown because employees were abusing the break privilegesAccording to the testimony of Kobialka, when hearrived at the plant shortly after 7 a in on 13 September,he was told by Paul Harrington and Medina that the employees were in turmoil because of what had occurred atthe union hall the previous night At about 7 20 a in Kobialka noticed a group of cutters and packers taking abreak in the lunchroom Kobialka told Harnngton to geteveryone back on the job and Harnngton told him thathe was having trouble keeping people working on thelineKobialka told Harrington to report back to him inan hour and a half When Harrington did report backabout 9 30 am, he said that there was a problem withthe cutters cutting for a break,meaning,they were cutting at anexcessive speed or cutting two pieces of fish ata time in order to get ahead of the production line andtake time off Kobialka told Harrington to stop this bytelling the employees they should go to the washroom ifthey had to but come right back to their places on thelineKobialka said this action in restricting the informalbreaks was similar to that taken on other occasions whenemployees were abusing break privilegesIdo not credit Kobialka s testimony about this mcidentOnceagain,although he was allegedly directly involved in the matter he was the person in the best posetion to corroborate Kobialka s testimony and he was stillemployed as Respondents plant manager,Paul Harnngton was not called as a witness I infer that his testimonywould have been adverse to the Respondents positionMedina, Kobialka s other alleged source of informationabout the employee turmoil that morning, testified thathe was not aware that any employees were abusingbreak privileges that morning and he was never told thereasonwhy breaks were restricted Joe Tavares theother line foreman likewise, was not aware that therewas anythingunusual aboutthe break situation thatmorning and he was not told why the Respondent wasclamping down on the breaks Similarly the employeeswere never given any explanation of why breaks werebeing restrictedLess than 24 hoursearlier inhis speechKobialka had praised the employees for their excellentproduction and hard work I do not doubt Kobialka stestimony that cutting for break was an unacceptablepractice because cutting at an excessively fast pace created a greater risk of injury and because cutting morethan one piece of fish at a time caused distortion whichprior to the time he left the plant that morning and do not credit Medma s denial as I found him to be an unreliable witness in many instances 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresulted in more rejections and a lower rate of productrecoveryHowever I do doubt that this was the reasonfor his action He did not tell Harrington to stop the cutters from cutting for breaks, but instead, told him tostop all informal breaks for all employees There wasevidence that cutters had always been encouraged totake a break at least every hour because there wasdanger that prolonged, uninterrupted cutting with a sawincreased the risk of injuryKobialka s order to stop allbreaks, except in the case of someone needing to use therestroom, could only have served to increase the risk ofinjuryWhen confronted on crossexaminationas to whyallemployees' breaks were restricted, if cutting for abreak was the problem to be remedied, Kobialka then,said that Harrington had also told him that more thanone packer was going off the production line at a time Idid not believe this apparent afterthought The credibleevidence also indicates that the order to stop informalbreaks was given about 2 hours before Kobialka claimedto have found it necessary to issue itI find that the Respondent has failed to establish anyreasonablebasisfor changing its work rule with respectto taking informal breaks, which previously permittedemployees on a rotating basis to take from 5 to 7 minutesoff to use the restroom smoke a cigarette and/or simplyrelax,to one which required employees to remain attheirworkstation except when they needed to use therestroomThe reason given, that employees were abusing their breaks, was clearly a pretext It is well establashed that where the stated motive for an employer saction is false another motive may be inferred from thefacts in the record as a whole 52 I infer that the Respondent s motivation in restricting the employees informal breaks was to retaliate against them because of theirunion activity The timing of an employers action is persuasive evidence of its motivation 53 Here, the employer s action came immediately after it learned that a substantialnumber of employees had sought the Union srepresentation and that the Union was coming to theplant that morning to seek recognition Although the Respondentseemsto argue there was no real change inbreak policy because employees were still allowed to goto the restroom whenever necessary it is clear that a desirable benefit the opportunity to take an informal breakof up to 5 minutes of relaxation had been eliminated Anemployer violates Section 8(a)(3) and (1) of the Act by adiminution of benefits or worsening of working conditions in retaliation for engaging in protection conduct 54That is what the Respondent did by putting into effecton 13 September and enforcing thereafter a rule whicheliminated informal breaks that employees previously enjoyed 558Threat to Eduardo TavaresEduardo Tavares the brother of Line Foreman JoeTavareswas employed as a cutter He testified that he52 SeeShattuck DennMiningCorp v NLRB362 F 2d 466 470 (9thCir 1966)53 LimestoneApparel Corpsupra at 73654 South Nassau Communities Hospital262 NLRB 1166 1174 (1982)55 SeeHeads & Threads Co261 NLRB 800 808-809 (1982)was informed by Duarte Medina during the week of 12September that there were to be no more breaksOnFriday of that week, Eduardo went to use the men sroom No one else was present and before leaving he lita cigarette and puffed twice At that point, Joe Tavaresentered the room, saw him and asked what he wasdoing Eduardo said that he had used the restroom andlit the cigarette and was on his way out Joe said, youknow you re not supposed to have any breaksEduardosaid he knew that but he was exhausted Joe said,don t think because you re my brother, I in not able tofire you ' Eduardo threw away the cigarette and wentback to his job Joe Tavares testified that he saw hisbrother Eduardo smoking a cigarette in the men s roomon Tuesday, the day Kobialka had told him no morebreaks,and told him that therule againsttaking breaksapplied to him as well as everybody else and he shouldnot be taking a break He denied telling Eduardo that hecould fire himI credit the testimony of Eduardo concerning this mcfdent based on their demeanor while testifying and thecontent of their testimony 56 I find it likely that in tellingEduardo he could not take a break, he would have referred to their relationship and made it clear that it didnot protect Eduardo from the consequences of violatingthe ban on breaks While Joe may not have had authority to fire him, I believe the thrust of his comment wasnot that he could personally fire Eduardo but that thefact of his being Joe's brother would not protect himfrom dismissal for violating the rule The evidence doesnot establish that Joe s comment could be considered adisciplinary warning to Eduardo, but was simply a threatof disciplinary action in the event he violated the Respondent s new no break rule I find that this was aviolation of Section 8(a)(1) I also find that the incidentoccurred on Tuesday, 13 September as Joe appeared tohave a good recollection of the date, based on his conversationwith Kobialka that day about abolishing thebreaks, while Eduardo had no present recollection of thedate I find Joe s testimony to be more probative thanEduardo's past recollection recorded that it happened onFriday9Medina s conversation with Eduardo Tavares on13 SeptemberEduardo Tavares testified that on 13 September, whilehe was working as a cutter, Duarte Medina came up tohim and saiddid you vote or sign anything?Tavaresasked why he wanted to know and Medina replied `Ijustwant to knowTavares told him that he hadsigned like everybody elseand their conversationendedMedina did not deny that when he heard that employees had signed union cards he asked Tavares if hehad done so At the time Tavares and Medina and theirwives were good friends, belonged to the same socialclub and socialized together away from the plant56 Joe Tavares appeared intent on denying anything that might identifyhim as a supervisor Although acknowledging that Kobialka told him employees could no longer take informal breaks he claimed he did not tellthis to the employees working on his line Yet he spoke to Eduardo notwithstanding the fact that he did not work on Joe s line MASSACHUSETTS COASTAL SEAFOODSThere is no evidence that Medina did anything morethan ask Tavares if he had signed a union card He didnot say or do anything that could be interpreted as athreat or a promise of a benefit or that might otherwisebe considered coerciveThe conversation took placeearly on the morning following the employees firstmeeting at the union hall, which was being talked aboutthroughout the plant Considering this conversation inthe light of the Board s ruling inRossmore House,supraIfind that there was no violation of the Act Eventhough at that point Eduardo Tavares could not be considered an open and active union supporter the casualnature of the inquiry by a close friend without anythreats or promises at a time when just about everyonein the plant was talking about the Union convinces methatMedina s question was not improperly motivatedand would not reasonably tend to restrain coerce orinterferewith rights guaranteed by the Act and, therefore,Ishall recommend that this allegation be dismissed 6710 Interrogation by Joe TavaresEduardo Tavares testified that, during the week of 12September, his brother Joe called him into Paul Harrington s officeand, inHarrington s presence asked in Portugese if he was part of the groupWhen Ed askedwhat he meant, Joe said are you in this mess? andasked if he had signedEd replied that he had signed,said that Medina had asked him the same question, andasked why Joe wanted to know Joe answered that hejust wanted to know and said,maybe Kobi wants toknow Joe Tavares admitted asking his brother if hehad signed a union card, but denied that he said that Kobialkawanted to know I credit the testimony ofEduardo Tavares Unlike the interrogation of Ed Tavares by Duarte Medina, which I found to be noncoercive, I find that this interrogation was coercive and unlawfulThis incident occurred a day or two after Joehad threatened Ed when he caught him violating the Respondent s new rule restricting employees from taking informal breaks Ed Tavares could not be considered anopen and active union supporter at that point and although he was questioned by his brother when askedwhy he was inquiring, Joe Tavares gave no reason butimplied that he was asking on behalf of Michael KobialkaHis reference to the employees union activity asthismess suggested hostility and contempt In addition the interrogation, which was not a part of a casualconversation but was specifically initiated by Joe Tavares, took place in the plant in the presence of PlantManager Paul HarringtonWhile Harrington may nothave understood what was being said in Portugese itwas reasonable to assume that Joe Tavares would tellhim what his inquiry revealed as well as telling KobialkaConsidering all of these circumstances under theBoard's criteria inRossmore Housesupra I find that JoeTavares interogation of his brother was coercive andviolated Section 8(a)(1) of the Act57 SeeAtlasMetal Parts Co232 NLRB 205 210 (1980)51711Medina s conversation with Maria TavaresMaria Tavares testified that prior to the lunch periodon 13 September while she was working on the scrambier she asked Duarte Medina in Portuguese if he couldreplace her so that she could take a break Medina responded in Portuguese, saying,You wanted a unionNow you don t have no more breaks I cant replaceyouMedina denied making these statements to Tavaresand testified that he went home sick about 9 a in on 13September Although I found much of Medina s testimony unworthy of belief, I did believe his testimony that hewent home sick on 13 September and was out the next 2days as well Consequently I do not believe Medina wasworking at the time this incident allegedly took placeMaria was not a convincing witness and I do not credither testimony about the incident which differed from anaffidavit she had given the Board I also find it unlikelythat Tavares who admittedly heard Paul Harrington saythere would be no breaks other than to go to the restroom, would, on the same morning ask Medina to replace her in order that she might take a breakMaria Tavares also testified that on the afternoon ofFriday, 16 September she was working with her husband Ed and employee Donald Babine, doing a job thatrequired three people at one time She asked DuarteMedina in Portuguese, if he would replace her so thatshe could go to the ladies room Medina said no thatshe had gotten herself into this messand he could nothelp her Medina denied making the statements attributedto him by Tavares Having found that Maria Tavaresprobably fabricated the incident she described as occurring on Tuesday, I am unable to credit her uncorroborated testimony concerning the alleged incident on FridayNeither Babine nor Ed Tavares, who speaks Portuguesewere asked about this incident I find that there is insuffident credible evidence to establish that the alleged violaLions of the Act by Duarte Medina on 13 and 16 September ever occurred and I shall recommend that these allegations be dismissed12 Incident involving Michael Muniz on 13SeptemberEmployee Michael Muniz testified that he wanted tobegin a weeks vacation on 15 September and about 2weeks before that he spoke with Paul Harrington aboutgetting the time off and a week s vacation pay They discussed the fact that Muniz had some breaks in his servicewith the Company which might affect his anniversarydate 58 However, Harrington said that since Muniz hadworked the necessary hours it would probably be okayMuniz asked Harrington about the vacation a secondtime and Harrington said there was no problem and hewould write it on Muniz s timecardOn 13 September Muniz asked Fran Ruta the personwho prepared the paychecks, if she had made out a vacation check for him and was told that she had not58 The Company s policy on vacations was that to be entitled to vacation with pay an employee must have worked at least 1200 hours duringthe year and have reached his anniversary date of employment with theCompany 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhen Muniz asked why, she said because Kobi saidno and that Muniz would have to talk to him about itLater that day when Kobialka came into the productionarea,Muniz asked why he was not getting his vacationpay and Kobialka said he would not get it until his anniversary date in November Muniz said that Paul Harrington had approved it Kobialka said that Muniz had notasked him about it and he did not approve it Muniz saidthat he was not aware that he had to ask anyone otherthan Paul Harrington with whom he always dealt Hesaid that Harrington had taken into consideration thefacts thatMuniz had a break in service due to a brokenleg, that he had enough hours worked, and that he hadover a year of service Kobialka responded consideration, I would like a little fucking consideration, which Ihaven t got " Muniz asked if he could have the pay as afavorKobialka said he had done a few favors for peopleby approving vacations for employees who had thehours in but had not reached their anniversary date and`thiscould have been your favor this time, but now,noMuniz saidyou mean if the Union stuff didn'tcome up I might have got my vacation Kobialka repliedI can t say thatKobialka also said 111 tell youthis, you people want to play hard ball' and pointing tothe production line said if that lady over there farts andfartswrong she is goneThe conversation ended andMuniz went over and told the girls on the productionlinewhat Kobialka had saidKobialka testified that on Thursday or Friday of theweek before Muniz wanted to start his vacation, PaulHarrington told him and James Corbett that Munizwanted the time off and vacation pay Kobialka and Corbettdiscussed this privately and decided that Munizcould have the time off but that he would not receivehis vacation pay at that time They reached this conclusion because they considered Muniz to be a malcontentwho had a bad attitude about the company andhad complained to Kobialka about unhappiness with theCompany and with his job They also considered the factthatat that point, because of his breaks in serviceMuniz only had about 8 or 9 months of continuous servicewith the Company Kobialka did not feel that, givenMuniz s length of service and performance on the job hecould receive his vacation pay before his anniversarydateKobialka did not communicate this decision toMuniz and did not ask anyone to do so On Tuesday ofthe followingweek,Muniz approached Kobialka aspeople were starting to punch out at the end of the dayand said that Harrington had told him he could have thetime off but he would not receive vacation pay andasked if Kobialka could do something about getting thepay for him Kobialka said no and Muniz asked whyhe could not do a favor for him like he did for othersKobialka responded it s not a question of a favor wedon t feel you re entitled to your check early" and started to walk away Muniz again asked him to do it as afavor and said `has this got anything to do with thisunion Kobialka responded It had absolutely nothing todo with any union and said that they had to follow thecompany rules He also said that since Muniz had mentioned a union he was going to tell him something,sayingWe live by certain rules and if a union comes in,they re going to have certain rules Those ruleshave to be followed As a matter of fact, they arevery specific If the union gets in and part of theunion contract says that a packer will not fart onthe line and that girl farts, she s going to be firedMuniz again asked for the money and Kobialka said thematter was closedJames Corbett testified that it was he who made thedecision thatMuniz would not be given vacation paybefore his anniversary dateDuring the first week ofSeptember Corbett overheard Paul Harrington ask FranRuta to check on whether Muniz had a sufficient numberof hours worked to qualify for vacation pay Ruta determined that Muniz had enough hours but did not have afull year of serviceHarrington left the office and Rutaasked Corbett what to do Corbett made the decisionthatMuniz could take the time off, but would not getthe vacation pay until his anniversary date A minute ortwo later Kobialka came into the office, heard Corbettand Ruta talking and asked if there was a problem Corbett explained the situation to Kobialka and said he hadjust told Paul Harrington of his decision Kobialka saidokay, fineKobialka and Corbett continued to have aconversation aboutMuniz in which Corbett told Kobialka about Muniz breaks in service and Kobialka outlined certain problems withMuniz job performanceCorbett testified that this occurred on the Wednesday orThursday of the week before Muniz was to start his vacation and that as of that time he had no knowledge ofany union activity in the plantAnalysis and ConclusionsThe General Counsel contends that Muniz was unlawfully denied advanced vacation pay in retaliation for theemployees union activity and that Kobialka s remark toMuniz during their conversation on 13 September violated the Act The Respondent contends that the decisionto deny Muniz vacation pay was in accordance with theestablished company policy and was made before theCompany had any knowledge of union activity on theemployees part and that nothing Kobialka said to Munizwas unlawfulIdo not credit the testimony of either Kobialka orCorbett as to how, when, or why the decision to denyMuniz vacation pay until November was made Kobialkaclaimed he made the decision during a private conversationwith Corbett on 8 or 9 September and that hisreason was Muniz bad attitude On direct examinationKobialka testified at length about Muniz bad attitude hisconstant complaining and his work performance shortcomingsHowever on cross examination he admittedthatMunizhad been transferred to the higher paying jobof batterman in June or July 1983 59 that although heobservedMuniz failing to do a conscientious job onmore than one occasion he never said anything directlytoMuniz about it, and that while he told Paul Harring59 Kobialka would not characterize the transfer as a promotion eventhough the pay was higher MASSACHUSETTS COASTAL SEAFOODSton to speak to Muniz about his job performance he didnot tell Harrington to warn Muniz that if his job performance did not improve he would be subject to disciplinary action and did not recall why he failed to do soDuarte Medina, who was the foreman on line one andMuniz direct supervisor testified that he was not awarethat Kobialka was not satisfied with Muniz performanceas a batterman and that he, Medina, thought Muniz wasdoinga good job ' When Muniz confronted Kobialkaabout his vacation pay on 13 September, Kobialka saidnothing to Muniz about his attitude or job performanceeven when, according to Kobialka's description of thescene,Muniz was pleading for a favor Rather, KobialkatoldMuniz, it was simply a matter of following theCompany's rules I find that the Respondent's alleged refusal to grant vacation pay because of his bad attitudeand work performance was a pretextCorbett claimed that he made the decision to denyMuniz' vacation pay request on 7 or 8 September Hetestified that he got involved when he heard Paul Harrington discussing Muniz' request with Fran Ruta AfterHarrington had left the office, Ruta asked Corbett whatto do and Corbett decided to deny the request Within aminute or two, Kobialka came in and Corbett told himwhat was going on and that I just told Paul he d haveto wait until the [anniversary] time ' If Paul Harringtonhad already left the office before Corbett made his decision, he could not have told him about it Later on in histestimony on cross examination Corbett said that Harrington may still have been in the area and heard him tellRuta of his decision but that `my conversation primarilywas with herWhen Muniz asked Ruta why he was notgetting his check, she told him because Kobi said noand said Muniz would have to talk to him about it If infact it was Corbett who made the decision during hisconversationwith Ruta, there is no reason why shewould attribute it to Kobialka If Corbett made the decision at the time and in the manner he says, it could haveeasily been corroborated by Kobtalka Paul Harringtonand/or Fran Ruta Neither Harrington nor Ruta wascalled as a witnessHarrington was still employed asplant manager at the time of the hearing and there wasnothing to establish that Ruta was unavailableKobialka s testimony conflicts with rather than corroboratesthat of CorbettOther circumstantial evidence casts further doubt onthe testimony of both Kobialka and Corbett Althoughcompany policy called for an employee to work 1200hours during the year and have reached his or her employment anniversary date in order to be eligible for apaid vacation the Company s records indicate that numerous exceptions to this policy were made during the20 months preceding September 1983, including severalsince the time Kobialka and Mmeo acquired ownershipAccording to Kobialka and Corbett, there was no established policy as to when an exception would be madeand it was apparently done on a case by case basis RemarkablyneitherKobialka, himself nor Corbett towhom Kobialka attributed the responsibility for approvmg such exceptions, could explain, except in one in519stance,°O how approval of these exceptions to the policycame about Both denied that Paul Harrington had authority to approve an exception to the vacation policy a]though he had primary responsibility for scheduling vacations according to the Company s manpower needsAccording to the testimony of Muniz, which I credit, heasked Paul Harrington if he could get vacation pay inadvance of his anniversary date Harrington said that hewould take into consideration the fact that Muniz mostrecent break in service was due to a broken leg and thatitshould be alrightWhen Muniz asked Harringtonabout it again he was told it was `okay, and that Harrington would mark it on Muniz timecard Harringtonturns in the timecards to Ruta on either Friday orMonday and checks are distributed on WednesdayMuniz timecard for the week ending 10 September hasprinted thereon, in what is stipulated to be the hand ofPaul Harrington,1week vac pay ph ' Next to thosewords in different but unidentified printing are the wordsnot till Nov' In the lower left hand corner of the timecard there is printed, in what Corbett acknowledged wasprobably Ruta s handwriting1386 3/4 and 11-7-82,which in all likelihood were the number of hours Munizhad worked and his employment anniversary date If aseitherKobialka or Corbett claimed, there had alreadybeen a determination pursuant to Harrington s oral inquery on 7 8, or 9 September that Muniz would not bepaid his vacation pay until November, there would be noreason for Harrington to have put 1 week vac pay onthe card when he turned it in to Ruta on 9 or 12 September and even less reason for Ruta to have noted Munizhours and anniversary date on the card after she recelved it Also unexplained is the failure of Paul Harrington to tell Muniz that his request had been denied Harrington knew Muniz was concerned about it He hadtoldMuniz first that it should be alright and later thatitwas okay but then, according to either the versionof Kobialka or Corbett, although Harrington knew thatthe request had been denied he never bothered to tellMuniz about itHaving rejected the self serving, conflicting, and uncorroborated stories of Kobialka and Corbett concerningthe decision to deny Muniz advanced vacation pay andconsidering all of the evidence concerning this incident,Ifind that Paul Harrington either approved or if helacked authority to do so obtained the necessary approval of Muniz request informedMunizitwas okay andnoted the fact of its approval on Muniz timecard so thata vacation check would be prepared Sometime thereafter, the approval was revoked The evidence leads to theconclusion that the decision to revoke that approval wasmade by Kobialka as he so informed Muniz and wasmade at a time when he was aware that the employeeswere planning to or had already contacted the Union 6180 Corbett testified that he personally approved an exception to thepolicy in the case of Billy McDonald an employee who came directly toCorbett in 198381Kobialka was admittedly aware not later than Friday 9 Septemberthat employees were going to contact the Union That was the earliestthat Paul Harrington would have turned in Muniz timecard to the office 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHaving found that reasons the Respondent gave for rejectingMuniz request were pretextual, I find that thereal reason was to retaliate because of the employeesunion activitiesAlthough there is no direct evidence toestablish that Kobialka knew of any specific union activity on Muniz part I am convinced that he acted on thebelief thatMuniz,whom he considered a malcontentwas involved 62 Kobialka told Muniz that he wanted alittleconsiderationfrom the employees, but was notgetting it and that he would have approved the pay request, as had been done for the other employees, but thatsomething had changed his mind saying, this might havebeen Muniz turn for a favor but now, noThere canbe little doubt that the circumstance that caused him torefuse to do Muniz the favor was the employees havingcontacted the Union This incident was one of the seriesof retaliatory actions taken by the Respondent immediatelyafter the employees contacted the Union andsought representationConsidering all of the circumstances, I find that the Respondents disparate and discriminatory63 denial of Muniz request for vacation paywas the result of its belief that Muniz was among thoseinvolved in union activity and violated Section 8(a)(3)and (1) 64 I also find that Kobialka s statement outliningthe Respondents response to what he considered the employeesplaying hard ballby contacting the Unionthat if an employee on the production line farts wrongshe would be fired was a threat of retaliation for engaging in protected activitywhichviolatedSection8(a)(1) ss13 Incidents involving Carmen Glidden on 14SeptemberCarmen Glidden had worked for the Company forover 10 years as packer stacker and cutter She testifiedthat during September she had been working as a stackerOn the morning of 14 September she overslept Shetelephoned the plant and spoke with Paul Harringtontelling him that her clock did not go off and that shewould be in as soon as she could Harrington said he didnot know what Kobi was going to say about it Glidden arrived at the plant at approximately 7 35 a in andentered through the front office area which was herusual practiceAs she entered she saw Michael Mineositting at his desk in his office and told him she wassorry she was late As Glidden approached the door to62 Kobialka was apparently being informed of what was happeningwith the Union as he claimed that later in the week he learned that theUnion had promised Muniz would receive his vacation pay and an apology from Kobialka by 3 30 p in on Friday63I credit Muniz testimony that when he asked if he would havegotten his vacation pay if the Union stuff didn t come upKobialka repliedI can t say thatwhich implies that it was the reason over Kobialka s version in which he emphatically denied to Muniz that the Unionhad anything to do with it and said it was simply a matter of followingthe Company s rules64GourmetFoods 270 NLRB 578 (1984)Riverfront Restaurant235NLRB 319 320 (1978)65 1 do not credit Kobialka s testimony in which he claimed he wasmerely telling Muniz what would happen if the Union came in and therewas a contract that prohibited farting on the production line I considerthis testimony a strained far fetched attempt to revise remarks whichseveral witnesses testified to having heard and which he could not credibly deny having made to avoid the illegality involvedthe production areaKobialka,whom she had not noticed standing in Mineo s office, said to her if this happens again and there is a union in here you are firedMineo immediately spoke to Kobialka sayingno, noKobialka then told Glidden not to punch in and to gohome Glidden asked if she was fired and Kobialka responded that he would have a meeting about her thatmorning and would get back to her When Glidden triedto enter the production area to clean out her locker, Kobialka told her to go home and escorted her to the doorGlidden left the plant and drove to the union hall, arriving there about 7 50 a in, before it opened When HelenTarr arrived, Glidden told her that she had been late forwork and that Kobialka had sent her home Tarr askedher to wait until Jim Lee came and to tell him what happened and she did so At about noon, she returned to theplant to pick up her paycheck as it was a payday Sheentered directly into the production area and met herforeman Joe Tavares, who asked her where she hadbeen that morning and said that he had been waiting forher to arriveWhen she told him that Kobialka had senther home, Tavares said he did not know about thatGlidden and Tavares entered the foremen s office wherePaul Harrington was present Harrington told GliddenthatKobialka had not fired her Glidden asked why hewas doing this to her and Harrington responded that Kobialka was upset with the Union and all the girls talkingabout it in the plant Shortly thereafter Kobialka cameinto the office and told Glidden she was not fired Glidden asked why he was singling her out and Kobialkasaid that he has started a policy that day that if anyonecame in late, they would be sent home He told Gliddenthat he had no gripes about her work that if she had anyproblems she should come into the office and talk tohim and that he wanted to be her friend Kobialka thenremarked that he had come in late himself that morningand Glidden responded that he was getting paid for thedayAfterKobialka left the officeGlidden remainedand talked to Harrington and Tavares Harrington saidthat Kobialka was going to stop all breaks and any extraweeks off during the year were going to be stoppedHarrington also commented that the girls were making abig mistake if the Union came in and Tavares nodded inagreementHarrington told Glidden to go home andreturn to work the next dayKobialka testified that at approximately 8 a in he washaving a meeting with Mineo and Corbett in an officefacing the front door when Glidden came inWhenGlidden reached the door of the office, she said she hadoverslept and was sorry she was late Kobialka told herthat she was too late to punch in, that her place hadbeen taken on the line, and that she should go home Hedid not recall who had taken Glidden's position as acutter on the lineWhen Glidden said she was going toher locker to get her personal things Kobialka told hershe was not fired but that she should go home and comeback tomorrow He walked her to the door and askedher to leave The subject of the Union was not mentioned in their conversation and he denied telling Glidden that if she was late again and there was a union, shewould be fired Kobialka told Paul Harrington he had MASSACHUSETTS COASTAL SEAFOODSsent Glidden home and was told she had called Harrington to say she would be late Around noon, Gliddencame back to get her paycheck Kobialka went to theforemen s office where Glidden, Joe Tavares, and USCommerce Department Inspector Paul Silverman weretalkingPaul Harrington was not in the foremen s officeKobialka saw that Glidden was upset He said he wassorry if he upset her, but he could not allow people tocome to work whenever they felt like coming to workHe told her she was a good employee and Glidden responded that she was not involved in any union activityKobialka said that he did not care about union activityand that she should go home and come in on time tomorrow He did tell Glidden that he had started a newpolicy that if anyone was late they would be sent homeHe was aware of no employee being sent home for beinglate before this incidentOn cross examination, Kobialkatestified that when he told Glidden that her place on theline had been taken, he did not know that to be the caseand he was never told that anyone had taken her placeHe agreed that Glidden usually came to work on timeJames Corbett testified that he was in Mineo s officeon 14 September when Glidden came in about 8 amGlidden said she was sorry she was late and Kobialkatold her not to bother punching in She asked if she wasfired and Kobialka saidno you re not fired, just gohome We re quite sufficient on the line todayGliddenthen said I don't have anything to do with this unionthing,MikeKobialka said, It's got nothing to do withthe UnionGlidden started to go into the plant to pickup her things and Kobialka again said she was not firedto go home, and to come in tomorrow on timeAnalysis and ConclusionsThe Respondent contends that Glidden s testimonyabout these incidents should not be credited It pointsout that a statement Glidden wrote out for Union Representative Lee does not refer to Kobialka saying if shewas late again and a union was there she would be firedIdo not consider this particularly significant as it appears that Glidden was very upset on the morning of 14September and wrote the statement, on her own at atime when she was not certain whether she had beenfired or not 66 After observing her demeanor while testifying, I do not doubt that she was testifying truthfullyabout this incident and the second encounter with Kobialka in the foremen s office The fact that her recollection needed refreshing as to one statement made by PaulHarrington in the foremen s office does not as the Respondent contends, render it unworthy of belief I foundGlidden s testimony about these incidents more crediblethan that of Kobialka or Corbett Kobialka testified thathe sent Glidden home because she was too late and herplace as a cutter had been filled However, he admittedthat he had no knowledge that Glidden s job was beingfilled or that she was not needed It appears that he testsBe Since Kobialka did not respond when she asked several times if shewas fired but told her he would have a meeting about her status and getback to her I do not find it surprising that Glidden focused her statementon being sent home on 14 September rather than on the threat of a futuredischarge521fled that she was a cutter because the nature of the cutter s job is such that those positions must be filled inorder for the line to operate Glidden s regular job hadbeen a stacker for several weeks prior to 14 SeptemberAlthough Kobialka claimed Paul Harrington was notpresent in the foremen s office when he spoke to Gliddenthere and that Paul Silverman was, neither Harringtonnor Silverman was called as a witness to corroboratethisJoe Tavares, who was present and was called aswitness by the Respondent, was not asked about the incident I did not credit Corbett s testimony generally, andhere, specifically, because he claimed to hear Gliddenmake a statement denying any involvement with theUnion when Kobialka sent her home in the morningHowever, according to Kobialka, she made that statement around noon in the foremen s office and not duringthe morning conversation Corbett acknowledged that hewas not present when Kobialka and Glidden were in theforemen s officeKobialka admitted that he had never sent anyonehome for being late before 14 September There was noevidence of any company rule in effect prior to that timethat prescribed such a penaltyOn the contrary therecord establishes that Karen Anderson often came inlate and simply had her pay docked according to theextent of her tardiness Even when Anderson s excessivetardiness reached the point where the Respondent wouldno longer tolerate it, she was first informally counseledby both Kobialka and Paul Harrington and finally givena formal warning that disciplinary action would be takenif she waslate againIn Glidden s case, although she wasconsidered a good worker with no tardiness history shewas summarily sent home on the day after the Union demanded recognition pursuant to a new rule on tardinessbecause her position on the line had been filled, a reasonthatwas patently falseThis was done after she waswarned that if she waslate againand a union was in theplant, she would be fired Although Kobialka deniedmaking such a statement, the fact that Michael Mineosaidno no" to him immediately upon hearing what wasa flagrantthreat is further evidence that he made thestatementMineo was not called as a witnessI find that the General Counsel has made a prima faciecase underWright Line,supra, that Glidden was senthome on 14 September pursuant to a new policy on tarduress instituted that day in retaliation for the fact thatthe employees were attempting to have the Union represent them There is ample evidence of the Respondent sunion animusAgain the timing of this change in policy,institutedimmediately after the Union demanded recognition ispersuasive evidenceAlso persuasive are thefacts that the announcement of this new policy was coupled with a blatant threat of reprisal in the event unionrepresentation came about and the admission by PaulHarrington to Glidden, when she asked why Kobialkahad done this to her, that it was because he was upsetabout the Union The only reason offered by the Respondent as justification for sending Glidden home, thather place on the line had been taken was untrue Tavares was filling in for Glidden that morning but only onan interimbasiswhile waiting for her to arrive It is 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclear that had Glidden gone to work that morning, ontime or tardily she would have taken her place on thelineand Tavares would have resumed his foreman sdutiesNo justification of any kind was offered as towhy Kobialka imposed this new, unprecedentedly stungent tardiness policy 67 I find that it was for the reasonHarrington gave Glidden, that Kobialka was upset aboutthe Union By imposing a new, more onerous rule concerning tardiness in retaliation "or its employees unionactivityand in order to discourage support for theUnion, the Respondent violated Section 8(a)(3) and (1) ofthe Act 68 Sending Carmen Glidden home from workpursuant to this unlawful change in the tardiness policyalso violated Section 8(a)(3) and (1)Kobialka's threatthat if Gliddenwas late againand there was a union inthe plant, she would be fired, violated Section 8(a)(1) ofthe Act, as did Paul Harrington's statements to Gliddenthat the Respondent would no longer permit breaks andextraweeks off and hisstatementthat the employeeswere making a big mistake by seeking to bring in theUnion, which threatened unspecified retaliation if theydid so14Actions of Robert TomerRobert Tomer is the Respondents purchasing agentand an admitted supervisor within the meaning of Section 2(11) of the Act Donald Stewart testified that onthe evening of 9 September, while he was doing clean upwork he commented to Tomer that it was gettingwarm around here referring to the union activity goingon at the plant Tomer responded that it was gettingwarm all right and said it is going to get a lot hottertoo with this unionTomer went on to say that theplant would close if it went union and they would all beout of a job On the following Friday afternoon, 16 September, Tomer told Stewart that a policemen would beon the plant premises that night and that once Stewartleft the plant, he should not return or he would be arrested for trespassing Later in the evening, after the policeman had arrived and Stewart was preparing to leavehe said to Tomer, "I will see you MondayTomer saidIdon t know if you will see me maybe we will be outof a job by MondayTomer testified that he could not recall a conversationwith Stewart on 9 September in which he said it wouldbe `a lot hotterwith a union and said he had no knowledge of telling Stewart the plant would close Tomeralso testified that he could not recall any conversationwith Stewart on the afternoon of 16 September in whichhe told him a policeman would be coming to the plantalthough he acknowledged that he had made the arrangements for a policeman at Kobialka s request Tomerreturned to the plant that evening and spoke to the policeman, but did not give him any instructions He didnot talk to Stewart at that time and did not recall sayinganything about not seeing him Monday or that maybe67 The policywas apparently abandoned sometime after the Respondent hired replacements for sinkingemployees This is further evidencethat itwas instituted in order to dissuade employees from seeking unionrepresentation66 Brenal Electric271 NLRB 1557 1567 (1984)John Cuneo Inc253NLRB 1025 1026 (1981)they would be out of a job Tomer went on a previouslyscheduled vacation during the week of 19 Septemberwhen the strike commencedBased on their demeanor while testifying I creditStewart s version of these incidents as he appeared to betestifying truthfullyTomer on the other hand, was extremely nervous, hesitant and evasive throughout his testimonyHis testimony that he could not rememberwhether or not he was aware of union activity in theplant prior to 9 September, that he did not know or inquire as to why Kobialka wanted police protection onthe following weekend and that he did not tell the policeman why he was there to guard the plant premiseswas not believable The Respondent's attacks on Stewart's credibility are not persuasiveOne is based on Stewart's raising the subject of union activity with Tomerafter telling Duarte Medina a few hours earlier on 9 September that he was not aware of any such activity Stewart s statement to Medina was a not unexpected denial inresponse to a supervisors unlawful interrogation abouthis union membership 69 Another is directed to Stewart stestimony that Tomer said something about the plantbeing sold to Rule Industries and moving elsewhere Itappears that Tomer sought to add emphasis to his threatof plant closure by suggesting that Rule Industries,which was located next to the Respondent, might buy itsplantAt the time, the Respondent was seriously considering building a new plant at the Head of the Harbor inGloucesterKobialka told the employees in his 12 September speech that he wanted to move and that he had abuyer for the plant I find these details in Stewart s testimony add to rather than detract from his credibilityTomer s statement concerning plant closure on 9 Septemberwas similar to those made to employees byDuarte Medina that afternoon and Paul Harrington thatevening, as well as the threats contained in Kobialka sspeech to the employees on 12 September the nextworking day As noted above this suggests that the Respondents initialstrategy to combat the employeesunion activity was to raise the spectre of plant closureand loss of jobs if a union were to come in I do not believe the fact that Tomer was going on vacation on 17September and did not expect to be at the plant the nextweek negates the possibility of his making the statementto Stewart on 16 September about being out of a job onMonday He was admittedly concerned about the possibility of losing his job, he had already told Stewart thatKobialka would close the plant if a union came in and hehad arranged for police protection of the plant for theweekend at Kobialka s directionAlthoughTomerdenied knowing the reason for the police protection, Kobialka testified he told Tomer it was related to the employees' union activity Considering all of these factors, Icredit the testimony of Stewart and find that Tomermade astatement threatening plant closure in retaliationfor the employees' union activity on 9 September, in violation of Section 8(a)(1) of the Act His statement to69 There was evidence that Stewart and Tomer who were often alonetogether in the plant after production ceased were friendly and had discussions occasionally sharing a drink together Stewart apparently feltmore at ease with Tomer than he did with Medina MASSACHUSETTS COASTAL SEAFOODSStewart on 16 September about being out of a job onMonday, when considered in the context of his previousthreat,was a further unlawful threat of plant closure15Nelson Harrington s remarks to Michael MunizMichael Muniz testified that one day during the weekof 15 September, he asked Nelson Harrington, who wasa friend of his, to go to lunch with him and Harringtondeclined because he had to attend a meeting After themeeting involving Kobialka and the foremen, Harringtonlooked unhappy and Muniz asked him what was wrongHarrington replied that if the Union got in, he, Harnngton,would probably take a $4 cut in pay, he wouldprobably be running Muniz machine, and Muniz wouldbe laid off Muniz testimony about this incident wascredible and uncontradictedNelson Harrington testifiedhe could not recall the conversation, but did not denythat it occurredAs indicated above, I find that Nelson Harrington wasa supervisor and an agent of the Respondent and that itis responsible for his conduct This is particularly true inthis instance sinceMuniz testified that on that day,Nelson was serving as a line foreman and he had just returned from a meeting with Kobialka 70 Harrington sstatement was an unlawful threat that if the Union cameinto the plant as the employees bargaining representative,Muniz would be laid off His statement was similarto that made by Kobialka on 12 September concerninglayoffs in the event the employees chose the Union and,likeKobialka s remarks, it did not purport to be based onany objective facts or figures I find that Nelson Harnngton s statement to Muniz violated Section 8(a)(1)16Medina s conversation with Eduardo Tavaresduring the strikeEduardo Tavares testified that he went out on strikeon 19 September and was on the picket line during thestrikeAbout a week after the strike began DuarteMedina went to Ed Tavares home where he told Tavares that he had come to speak to him like a friendand was not paid by Kobi to do so Medina asked Tavares if he knew what he was doing He said that theplantwould never be union because Kobi will never,never allow the Union inside the plant and that theplant would close before the Union would be allowed inHe told Tavares that if he went back to work he couldstillhave his job as the Company would take him backMedina testified that he went to Tavares to try to convince him to return to work because the Company wasstarting to hire replacementsMedina denied telling Tavares that Kobialka would never allow the Union in theplant and that he would close the plant before the Uniongot in Tavares was a credible, convincing witnessMedina was just the opposite I credit Tavares testimonyand find that Medina s threat of plant closure, which wassimilar to others he made, and his statement implyingthat the employees' activity was futile because the Respondent would never allow the Union in the plant vio70 Nelson Harrington filled in asa lineforeman whenever Medina Tavares or Paul Harrington was out Medina was out sick at least 2 daysduring the week of 15 September523lated Section 8(a)(1) of the ActNeither the fact thatMedina and Tavares had been friends prior to the strikenorMedina s statement that Kobialka was not payinghim to come to talk to Tavares served to lessen the coercive nature of Medina s message The fact that Kobialkamay not have asked him to deliver the message threatening plant closure and suggesting that union activity wasfutile is meaninglessHe was clearly telling Tavares whatthe Respondent's intentions were and, as a supervisor, hewas presumably in a position to know what they were17The nature of the strikeThe General Counsel and the Union allege that thestrikewhich commenced on 19 September was an unfairlabor practice strike, while the Respondent contends thatitwas purely an economic strike In order to be an unfairlabor practice strike, it is not enough that the strike andthe employers commission of unfair labor practices coincide in time, 71 there must be a casaul connection between them 72 The evidence must establish that thestrikewas at least in part the direct result of the Respondent s interference with the employees protected activities7 3Union Representative James Lee testified that he toldthe employees as early as the meeting on 13 Septemberthat he thought the Respondent had committed severalunfair labor practices, that they could file charges withthe Board and that they could have ` an effective unfairlabor practice strikeHe asked the employees to givehim written statements about various incidents According to Lee, at a meeting on the following day the employees discussed going on strike and he told them thatalthough he felt they could have a successful unfair laborpractice strike, they should take a break to clear theirheads and should meet on Friday, 16 September to plantheir next move At the meeting on Friday, at which theemployees voted to go on strike Lee said he discussedthe fact that the petition had been filed and the tentativetimetable for the election and was asked if anythingcould be done to speed up the election process He testifeed that he told the employees one way for it to bequicker would be to go out on the street in an unfairlabor practice strike and this might result in recognitionby the Respondent or a quicker election possibly within72 hoursI do not credit Lee s testimony concerning his allegedstatements about going out on an unfair labor practicestrikeinasmuch as none of the employee witnesses testified to any such clear cut statements or discussions concerning an unfair labor practice strike, as such UnionPresident Helen Tarr emphatically denied that there wasany mention of a strike at the 13 September meeting andtestified that there was no discussion at the meeting on14 September about what action might be taken if theRespondent did not agree to recognize the Union at themeeting with the Company s attorney scheduled for 1671 Tufts Bros235 NLRB 808 810 (1978)72 SeeSoule Glass &GlazingCo v NLRB652 F 2d 1055 (Ist Cir1981)73 C &E Stores221 NLRB 1321 1322 (1976)Larand Leisurehes213NLRB 197 (1974) 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSeptember Also the fact that the first unfair labor practice charge was not filed until 30 September and thatdocuments prepared and submitted by Lee and Tarr tothe International Union seeking its sanction for the strikeimmediately after it commenced, refer to it as a recognition strike,further undermineLee stestimony suggesting that the strike vote on 16 September was clearlydelineated as a vote to engage in an unfair labor practicestrikeWhile there is evidence that Lee did ask for andreceived some written statements about incidents allegedas unfair labor practices, his testimony indicated that heintended to use them in negotiations with the RespondentThe fact that the employees did not specifically voteon 16 September to engage in an unfair labor practicestrike does not necessarily resolve the matter or establishthat it was strictly an economic strike 74 The entire factual situationwhich pertained at the plant at the timemust be reviewed 75 Consideration of all the circumstances surrounding the employees decision to go onstrike convinces me that their decision was motivated inlarge part by the Respondents unlawful conduct duringtheweek preceding the strike vote Their decision tostrikewas not solely in support of the Union s requestfor recognition but was also motivated by the employees desire to protest the Respondent's attempts to undercut their support for the Union Consequently, I find thatdespite its recognitional aspect the strike was an unfairlabor practice strike from its inception 76Ihave found that the Respondent committed numerous unfair labor practices during the week preceding thestrike vote, commencing as soon as it learned that theemployees planned to meet with the Union and beforethey had even done so On Friday 9 September, supervisors threatened several employees with plant closure andjob loss in the event of union representation, and onMonday just prior to their first meeting with the UnionKobialka gave a speech to all employees in which hethreatened plant closure and/or massive layoffs and asserted the alleged futility of their seeking union representationHe repeated his promise of layoffs and threatenedtomove the plant in a private meeting with three employees a short time later On Tuesday morning following a meeting at the union hall in which over 30 employees signed authorization cards, they were told by supervisors that they could no longer take the informal breaksthey had previously been allowed Later that day Kobialka denied employee Michael Muniz advanced vacation pay in retaliation for the employees union activityand told Muniz in the same conversation that if production workers so much as fartedwrong they would befired, a threat which was overheard by some employeesand was repeated to many others by Muniz On Wednesday in obvious retaliation for the employees having engaged in union activity, Kobialka sent Carmen Gliddenhome following her unusual and isolated tardy arrival atwork, told her she would be discharged if she was tardy74 SeeBrooks, Inc228 NLRB 1365 1367 (1967)C & E Storessupra75Trading Port291 NLRB 298 299 (1975)76 SeePBA Inc270 NLRB 998 (1984)Tall Pines Inn268 NLRB1392 (1984)Juniata Packing Co182 NLRB 934 (1970)again and there was a union present and announced anew work rulepenalizingtardinesswith time off Thatafternoon, Plant Manager Paul Harrington told Gliddenthat Kobialka had acted as he had because he was upsetabout the employees seeking union representation andsaid that they were making a big mistake by doing soThe evidence establishes that all of these incidents wereamong the matters discussed by the employees duringmeetingsat the union hall throughout the week At themeeting on Friday, 16 September before employeesvoted to strike, they rehashed the events of the weekparticularly,Glidden s being sent home and Kobialka sthreat to fire anyone whofartedwrong While there wasalso discussion as to the effect or strike might have ongaining voluntary recognition or speeding up the election, there is no reason to conclude that this was `thesole operative factor behind the strike' 77 To do sowould require ignoring the bulk of the evidence whichestablishes that the employees had before them, thoroughly discussed, and were influenced by the Respondent s unlawful conduct in reaching their decision tostrike on 16 September 78On 9 November the Union sent a mailgram to the Respondent on behalf of 35 striking employees79 in whichthey made an unconditional offer to return to work TheRespondents counsel sent the Union a letter dated 10November, stating that all of those employees had beenpermanently replaced Inasmuch as the employees wereunfair labor practice strikers from the outset once theymade an unconditionaloffer toreturn towork, theywere entitled to immediate reinstatement to their formerjobs or, if such jobs no longer existed, to substantiallyequivalent positions, even if this meant terminating striker replacements to make room for returning strikers TheRespondent's failure to provide immediate and full reinstatement to returning unfair labor practice strikers eventhough based on its view that they were economic strikers violated Section 8(a)(3) and (1) of the Act 8018Newspaper advertisement and letters toemployeesAfter the strike commenced the Respondent sent allemployees a letter dated 19 September, signed by Kobialkawhich stated inter alia that their jobs would beopen for them until such time as we hire your replacementsand that it would start hiring replacements forworkers who did not return to work by 7 am on 21September On 28 September, the Respondent ran a helpwanted ad in a Gloucester newspaper which stated that79 JuniataPacking Cosupra at 93578 SeeLarand Leisureliessupra at 1987a Those employees were Joyce Amero Karen Anderson Sharon AuclairMildred Aubrey Donald Babine Geraldine Bodwell Edith BrownCatherine CabralEvelyn Cabral Pauline Cabral Clara Curtis HazelEllisBettyFavazzaCarmen Glidden Jean Harnngton JosephineJacobs Nancy Lumbard Antonio Lentini Ellen MacDonald Edna MacFarland Jacqueline Medeiros Janet MillerMichael Muniz Michael PatncanWilliam Porter Janice RigneyDons Rowe Robert SheehanDonald A Stewart Lucinda Symonds Eduardo Tavares Mana LuciaTavaresBarbaraTheriaultAlbert Tognazzi and Alberta Trefry On 23March 1984 employee Judith Rocha made an unconditional offer toreturn to work in writing to the Respondent80 Gourmet Foodssupra at 613AtlasMetal Parts Cosupra at 205 MASSACHUSETTS COASTAL SEAFOODSthere was a strike in effect at its plant and that it wasaccepting applications for full-time, permanent posetionsOn 7 October, the Respondent sent a letter to employees working at that time which stated that replacement workers were permanent and would have jobs aslong as you want to work here and we have work tooffer 'Because I have found that the strike was an unfairlabor practice strike from its inception, the Respondentcould not permanently replace the strikers or threaten todo so 81 Although the letter of 19 September did notspecifically state that the replacements the Respondentwould hire for any employee who did not report forwork on 21 September would be permanent, any question about the status of the replacements was answeredby the want ad the Respondent ran on 28 SeptemberWhile the letter of 7 October was not sent to strikers, itwas sent to working employees, some of whom mayhave been considering joining the strike and could havebeen intimidated by the threats of permanent replacement contained therein I find that the Respondents letters of 19 September and 7 October and the want ad itran in the newspaper on 28 September constituted threatsto permanently replace unfair labor strikers in violationof Section8(a)(1) 8219Alleged discontinuance of sick leave andvacation benefitsJean Harrington had been employed by the Respondent asa cutter for 11 years She sufferedan injury to herback while at work and was on unpaid sick leave beginning on 2 August 83 She informed Paul Harrington ofthe injury at the time it happened After seeing a doctorshe telephoned Harrington and told him she would beout for 2 weeks At the end of 2 weeks she saw thedoctor again and was told it would be another 2 weeksbefore she could return to work and she so informedHarringtonAtsome pointshe returned to work for 2days but was unable to continue Thereafter she saw thedoctor again and was told to stay out another 3 weeksWhen Paul Harrington told her he did not know if Kobialka would like it she gave him the doctor s name andtelephone number and asked them to contact himDuring the week of 13 September she brought in a notefrom her doctor 84 She was eventually cleared to returnto work by the doctor as of 5 October Jean Harringtonsigned a union card on 13 September and appeared onthe picket line on 20 September, the second day of the81Mastro Plastics CorpvNLRB350 US 270 278(1956)LaredoCoca ColaBottling Co241 NLRB167 177 (1979)82Gourmet Foodssupra at 611Jacques Syl Knitwear247 NLRB 15251533 (1980)Trading Portsupra at 299-30083 She had suffered a work related back injury 3 years earlier and hadbeen paid workmen s compensation benefits while she was out She madeno claim for such benefits in connection with this injury84 There is evidence that the Respondent accepted the fact that shewas disabled and that her job was being held open for her as indicatedby Kobialka s statement in his speech on 12 September that if Jean cameback tomorrow she d go on a sawAlthough there may have been alimit as to how long the Respondent would be willing to hold Harrington s job open as there had been in the case of Line Foreman Butch Burdridge there was no evidence that the limit had been reached prior tothe date the employees went on strike525strikeWhen she returned home that evening she found aletter from the Respondent dated 19 September, signedby Kobialkawhich was identical to those describedabove as having been sent to all employees and informedher that if she did not return to work by 21 Septembershe would be replaced James Corbett testified that theletterwas sent to Harrington only after she was observed on the picket lineNancy Lumbard has been employed by the Respondent as a packer for 7 years She signed a union authonzation card on 12 September On 19 September she began 2weeks paid vacation, having received her vacation paybefore she leftWhen her vacation was over she wenton the picket line She received a letter from the Respondent, dated 19 September, addressed to all employees which was identical to those received by Jean Harnngton and others She also received a letter from theRespondent signed by Kobialka and Michael Mineo,dated 20 September, postmarked 23 September, whichwas addressed to all employees and stated that the Respondent was beginning to hire replacements and if youwish to come back to work, we urge you to report towork promptly'The General Counsel contends that by sending theseletters to Jean Harrington and Nancy Lumbard the Respondent violated Section 8(a)(1) and (3) of the Act byterminating benefits previously accrued to them becauseof the strikeThe Respondent argues that the letterswere addressed only to striking employees that the letters do not threaten the cancellation of any accrued benefits of its employees, that they were not the result of unlawful motivation on its part and that the Respondenthad the right to ask Lumbard to return from her vacation because of business necessityAnalysis and ConclusionsIn the case of Jean Harrington, the Respondent hadunilaterally granted her a sick leave benefit in connectionwith her injury, based on the work she had previouslyperformed for the Company Although she was not receiving any compensation the Respondent acknowledged that her job would remain available for an indefinite period (which had not ended as of the date thestrike began) until she was physically able to return towork On seeing Harrington on the picket line on 20September it notified her that she had to return to workby 21 September or she would be replaced The effect ofthiswas to unlawfully terminate the sick leave benefitshe had accrued prior to the strike at a time she was stilldisabledThis was a violation of Section 8(a)(3) and (1)of the Act, whether the Respondent canceled her sickleave benefits because other employees went on strike oras Corbett s testimony indicates, because it believed Harnngton approved of or participated in the strike 85 Theletter toHarrington violated the Act regardless ofwhether the strike was an unfair labor practice or aneconomic strike8s ConocoInc265NLRB 819 (1982)Emerson Electric Co246NLRB 1143 (1979) modified 650 F 2d 463 (3d Cir 1981) 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the caseof Nancy Lumbard she went on vacationprior to the date the strike began and she had already received her vacation pay There was no evidence that theRespondent sought to recoup any of it from the paycheck she received after the strike beganInasmuch asLumbard was not deprived of any previously accruedbenefits by the Respondent, the letter of 19 Septemberdid not constitute a violation of the Act except as discussed above, insofar as it unlawfully threatened to terminate the jobs of unfair labor practice strikers Lumbardhad not participated in the strike as of thetimethe letterwas sent to her and the Respondent was not precludedfromcalling nonstrikingworkers back from vacation because of business necessity I shall recommend that thisallegationbe dismissed20 Threats to strikersEduardo Tavares testified that while he was on thepicket line on a date after the election, a fellow picketerasked him if he needed a job fixing a car Tavares responded, I have a job,meaning hisjob with the RespondentKobialkawhowas standingnearby turnedaround and said to Tavares,There s no job for you inhere, I m sorryKobialka denied having any recollection of such a conversation with TavaresRobert Sheehan testified that on the morning of 15October, he arrived outside the plant in his van withDonald Stewart and Albert Tognazzi to picket As hegot out of the van and placeda signon the windshieldKobialka, who was standing in front of the plant, walkedtoward Sheehan, shook his fist at him and told him hewas all done and was never going to get backKobialka then went over and spoke to a policeman on dutythere and went backintothe plantThe testimony ofStewart and Tognazzi corroborated that of Sheehan concerningKobialka s telling Sheehan he wasalldone although their testimony as to when they arrived and howlong they stayed at the picket line differed Kobialka testified that the three arrived at theplant in a van andwhen Sheehan got out toput a signon the van Kobialkasaid to him that there wereno nailsin the drivewaywhen they arrived and if there were any there whenthey left he would have them arrested He then went tothe policeman and told him he wanted them arrested ifthere werenailsin the driveway when they leftAlberta Trefry testified that on the morning of 26 October she was picketing near the employeeentrancedriveway with two other women At about 7 30 a in MichaelMineo, who was walking toward the plant said tothem in an angry toneWhy don t youladiesgo home,you re all done You re all done why don't you growupMineo did not testify and Trefry s credibletestimony is uncontradictedJoyce Amero testified that on the morning of 27 October at about 11 am Michael Kobialka approached agroup of pickets at the employee entrance driveway Heasked them what they were doing there and saidThere s no job for you here any longer Go find jobssomeplace elseHe then spoke directly to Amero andtold her shewould never work at Mass Coastal againHe told Amero, if it takes the rest of my life I will keepyou on the street " He said that he had enough money tokeep her there for 10 years and that if he were to die hisson would take over and keep her on the streets He thenlooked at Evelyn Cabral and asked her how much vacationpay she was gettingMichaelMineowho wasstandingoutside the plant hollered I in sick of lookingat your funking [sic] ugly face, get the fuck out of hereMineo then walked toward the picket line and saidAhell of a bunch you are, you could have come to mefirst, instead you went to the Union I ve been good toyou all those years, you re getting what you deservenow, a dollar an hour from the UnionAs he walkedback to the plantMineo said,okay lets start movingthe machinery out of here right now Let s goAmerotestified that she did not recall saying anything to Kobialka before he spoke to her, but that after he asked herwhy she was there and said that there was nothing therefor them, she told KobialkaI just wantto stay hereand watch you go down the tubes with us JosephineJacobs testified that she was at the truck entrance whenshe heard Kobialka shouting and she walked downtoward the other driveway to see what had happenedAs she approached she heard Kobialka say never,never, neverWhen she saw him hollering and wavinghis arms, she began to laugh Kobialka saw her and said,Josie, its not funny and you 11 never work in thisplant as long asI liveShe said that Amero then saidsomething to Kobialka, but she got nervous and walkedaway and did not hear what she said Pauline Cabral testified that she heard Michael Mineo tell the pickets thathe did not know why they were there and that theyshould go home He said they looked like shit outthereand that he was sick of seeing their ugly facesKobialka told the strikers theywill never get back inand said why did not they go down to the Fish Pier andwork for $6 an hour Cabral responded that the pay was$6 60 an hour there and Kobialka asked her if she got vacation and benefitsMichael Kobialka testified that during the early afternoon of 27 October he was told there werenails in thedriveway and he and others went out to pick them upHe picked up severallarge nailsnear the picket line, heldthem up in his hand and said to the picketsWhat areyou doing here? This kind of activity was supposed tohave stoppedTo this Amero respondedMr Kobiwe know we are beaten but we re going to drag youdown We re going to break you financially We re goingto take you down with usKobialka then saidJoyceyou 11 never get back in this plantWhen Amero startedto say something he saidYou will never ever get backin the plant" and started to walk over to the policemanto show him the nails Amero and the other picketsbeganscreamingathim,Amero repeatedly sayingWell get you, we re going to take you downKobialka said that she would never get back in the plantand that his son would run the plant before she got backinHe said he did not recall making any comment to Josephine Jacobs ordiscussingthe pay or benefits the picketswere getting He said he recalled hearing Mineo saysomething, but he did not know what he saidCarmen Glidden testified that on a date after the election but before the strikers requested reinstatement she MASSACHUSETTS COASTAL SEAFOODSwas on the picket line with Janet Miller and PaulineCabral in the driveway of the employees entrance MIchaelKobialkawho had been watching the picketsstamped his foot, pointed at Miller, and said to hernever never are you getting back in hereHe thenwalked back to the plant Neither Miller nor Cabral testafled concerning this incident Kobialka denied any recollection of such an incident although the question by theRespondents counsel was phrased in terms of it havinghappened the day after the electionAnalysis and ConclusionsI found Eduardo Tavares to be an honest and convincing witness and credit his testimony that Kobialka toldhim there was no job for him with the Respondent Kobialka did not really deny making the statement, but saidhe did not have any recollection of it I do not considerthe fact that Tavares was later offered reinstatement bythe Respondent to negate his testimony that Kobialkamade this threat to him as I find the evidence establishesthatKobialka was prone to making such threateningstatements to picketerswhen he was unhappy withthem 86 I also find that Kobialka told Robert Sheehan on15 October that he was all done and was never goingto get backAlthough there were discrepancies in thedetails of what occurred that day, the testimony of Sheehan, Donald Stewart, and Albert Tognazzi87 is mutuallycorroborative as to Kobialka's threat to SheehanWhileKobialka may well have spoken to the policeman aboutarrestingSheehan,whom he apparently suspected ofspreading nails I also find that he told Sheehan that hewas all done ' Alberta Trefry s testimony that MichaelMineo told her and other pickets they were all doneand should go home is uncontradicted and the Respondent does not dispute it I find that the Respondent violated Section 8(a)(1) of the Act in each of these incidentsby unlawfully threatening unfair labor practice strikerswith job loss 88 Further even if the strike was not anunfair labor practice strike these threats violated theAct 89 Had the strikers been economic strikers that hadbeen permanently replaced once the strike concludedand they applied for reinstatement they were entitled toget their jobs back when openings for which they werequalified became abailable 90Several employees gave credible testimony concerningthe incident involving Kobialka and Mineo at the picketline on 27 October It appears that they viewed the incident from different perspectives and that some saw orheard only a portion of what occurred Considering allof the testimony I find that Kobialka in all likelihooddid find some nails in the driveway that day and wasprovoked by it However, his description of his actions86 A subsequent offer of reinstatement does not effect the unlawfulnessof the threatBrooks Incsupra at 1367 fn 1187 Contrary to the argument of the Respondent I do not interpretTognazzi s testimony to be that Kobialka said Sheehan was all done becausehe put up a picket sign Rather considering all his testimony whathe heard Kobialka say to Sheehan was you re all doneTognazzi appatently believed Kobialka s comment was triggered by Sheehan s puttmg up the sign88GourmetFoodssupra89Peat Mfg Co251 NLRB 1117 1137 (1980)90 NLRB Y Fleetwood Trailer Co389 U S 375 378 (1967)527and statements was unpersuasive and not credible Hereagain,his testimony was stilted and appeared to be an attempt to recast his statements and actions For exampleKobialka testified he said to the picketersWhat are youdoinghere?Thisactivitywas supposed to havestopped,while allegedly holding a handful of nails,rather than,What are you doing here? There s no jobfor you here, as testified by Joyce Amero I find fromthe credible testimony of Amero and the other employees that Kobialka began the exchange with the picketsby telling them there were no jobs for them any longerand they should find jobs somewhere else sentimentssimilar to those expressed to strikers by Michael Mineothe previous day I find Kobialka s statements violatedSection 8(a)(1)While he may have been provoked byfinding nails in the driveway, he had no knowledge as towho put them there and it did not justify his threat toterminate the employment rights of everyone on thepicket line I find that after Kobialka made his initialthreat to all the pickets, Amero responded that shewanted to watch him go down the tubes with thestrikers,which resulted in his statements directed specifically to Amero that she would never work in the plantagain andthat after him, his son would run the plant andwould keep her out About the same time he observedJosephine Jacobs laughing and told her that she wouldnever work for the Respondent again I find that neitherAmero nor Jacobs was guilty of conduct that day whichwas so egregious as to terminate their employment rightsor to justify Kobialka s threats to do so I find that thesethreats also violated Section 8(a)(1)Ifind there is insufficient evidence that Mineo s remarks about moving machinery out constituted a threatto close the plant 91It isnot clear from the circumstances what he was referring to or what he meant byhis remarks I also find that the evidence is insufficient toestablish that Kobialka told Janet Miller she would neverget back in the plant in the face of Kobialka s denial andthe failure of Miller to corroborate the unpersuasive testimony of Carmen Glidden about this incident I shallrecommend that both of these allegations be dismissed21Alleged condonation of violenceagainststrikersOn 14 October, the date of the election conducted bythe Board, a trailer truck travellingat anexcessive rateof speed drove into the truck entrance of the Respondent s plant narrowlymissingseveral pickets who werestanding in front of the driveway and who had to jumpout of the way The truck went off the edge of thedriveway and while backing up at the direction of a policeman on duty there damaged the car of one of thestrikerswhich was parked across the street After parking the truck across the street from the plant, the drivergot out and was talking with the policeman The truckdid not belong to and the driver was not employed bytheRespondentEdith Brown, who was injured whiletrying to get out of the way of the truck testified that9 i I assume that Mineo s remarks are the basis for the allegation in par8(1)(2) of the consolidatedcomplaintthat on 27 October Kobialka and/orMineo told sinking employees the Respondent would close the doorsetc 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDafter the incident she saw Kobialka,Mineo and Medinawalking up the other side of the street to where thetruck was parked and that Kobialka was laughing JanetMiller testified that she was standing at the edge of thetruck entrance driveway when the truck came throughand had to jump out the way Thereafter,she saw Kobialka walk up the driveway and when he got within 2feetofwhere the pickets were standing he lookedtoward the truckdnver,winked his eye, and made a gesture of approval with his hand,making a circle with histhumb and forefinger and extending his other three fingersKobialka then went over to the truckdriver andspoke with him Thereafter a police car arrived and thetruckdriver was put inside and driven away James Leetestified that he saw the truck enter the dnveway and asitwas backing out he saw Kobialka come across thegrass to the street After the driver got out,Kobialka introduced himself to the driver shook his hand and toldhim he could use the telephone in the office if he hadany problemsKobialka testified that about 8 30 or 9 that morning helooked out of the plant and noticed some commotion onthe picket line and saw a truck backing out of the truckentranceHe walked up to the area where Mineo waspresent talking to the policemanHe asked what wasgoing on and was told that the truck had come into theentrance too fast and that the policeman was consideringwhether or not to arrest the driver who did not havethe truck registration with him Kobialka told the driverhe could use the telephone in the plant if he wanted tocall someone to bring the registration to him Kobialkasaid that he did not give any gesture of approval to thedriver and that he was not smiling when he spoke to thedriver because he thought he smelled alcohol on thedriver s breath and he was unhappy about the incidentI found Kobialka s testimony about this incident to bethe most credible as he seemed to have the best recollection of what had occurred The versions of the otherwitnesses who testified about this incident were not consistentThe only thing that could reasonably be construed as condonation of violence on Kobialka s part wasthe wink and hand gesture of approval he allegedly gavethedriverAlthough therewere numerous peoplepresent at the time, only Janet Miller testified to havingseen him do this According to Miller Kobialka did thiswhile up the driveway toward her and other picketsHowever,Lee s testimony was that Kobialka did notcome up the dnveway but cut across the grass to reachthe streetThere is also no credible evidence to contradictKobialka s testimony that he did not see the truckcome through the picket line and did not know what hadhappened until he got to where the driver and the policeman were standing which was beyond the picket lineAlthough Lee testified that Kobialka was standing outside the plant at the time the incident occurred he alsotestified that the last time he saw Kobialka outside theplant was 5 minutes before the incident I find that thereis insufficient credible evidence to establish that Kobialkasaid or did anything on 14 October which could be construed as indicating that the Respondent condoned or approved of the actions of the truckdriver who drovethrough the picket line in a dangerous manner I shallrecommended that this allegation be dismissed22 Failure to recall Donald Stewart in April 1984In this and the following section,the violations allegeddepend on whether or not the strike was an unfair laborstrike I have found that it was, however,in the eventthat conclusion is not upheld,Ihave made alternativefindings in order to expedite a final resolutionDonaldStewart had been employed by the Respondent for 10years prior to the strikeHe worked as a clean up manand went to work at 3 30 p in He worked for 5 or 6hours until the job was completed at a flat daily rate ofpay If only one production line had operated during aday, Stewart did all of the clean up work himself Ifthere had been two lines in operation,there was anotherperson doing clean up and since July it had been Joe Tavares who cleaned the shorter line in about an hour anda half to 2 hours a night No other employee who wenton strike was regularly assigned to do clean up workStewart signed a union authorization card on 12 Septemberwent on strike on 19 September and served on thepicket line during the strike Stewart was one of the employees who gave the Respondent notice of his unconditional offer to return to work on 8 NovemberOn 14 April 1984,the Respondent hired three new employees to do clean up work Joe Tavares ceased doingclean up at that time and these new employees performthe same duties that Stewart and Tavares had done andare paid a flat daily rate regardless of how long it takesthem to complete the clean up in a satisfactory mannerThe Respondents explanation of why Stewart was notrecalled to his clean up job when these new employeeswere hired was that it was because of misconduct on thepicket line during the strike As is discussed below I donot find Donald Stewart engaged in misconduct on thepicket line which was so improper as to terminate hisemployment rights I have found that the Respondent sfailure to immediately and fully reinstate the unfair laborpractice strikers on their unconditional offer to return towork violated Section 8(a)(3) and(1) of the Act In theevent that it is determined that the strike was not anunfair labor practice strike the Respondent violated Section 8(a)(3) and(1)when on 14 April 1984 it hired replacement workers to do clean up rather than reinstatingStewart 9223 Failure to recall senior cuttersOn 15 May 1984 the Respondent offered Eduardo Tavares the opportunity to return to work as a cutterwhich he declined No one else was offered the positionAlthough at that time Tavares was the senior male cutterawaiting reinstatement there were female cutters whohad not been reinstated that had more seniority than hedidThe General Counsel contends that this action bythe Respondent violated Section 8(a)(3) of the Act92NLRB Y Fleetwood Trailer CosupraLaidlaw Corp171NLRB1366 1368(1968) enfd 414 F 2d 99(7th Cir 1969)cert denied 397 U S920(1970) MASSACHUSETTS COASTAL SEAFOODS529Michael Kobialka testified that Tavares was offered reinstatement after Brian Sierra an employee hired as a replacement during the strike suffered an injury and wasunable to work Sierra had been a cutter and, in addition,had worked opening blocks, on some days as much as30 to 35 percent of the time This was a function whichTavares had also performed Block opening involves lifting boxes containing three or four blocks of fish, weighing up to 66 pounds onto a table and preparing theblocks for cutting Block opening is not generally doneby female employees because of the strength required tolift the boxes of blocks, although female employees havesometimesopened blocks after a box has been put on thetableKobialka did not consider any of the unreinstatedfemale cutters who were senior to Tavares for this position because of the fact that block opening was part ofthe job No one was offered the job after Tavares refused it because there was a decline in orders at aboutthat time and there was a layoff a week or so laterI find Kobialka s testimony concerning this incident tobe credible and to establish that the Respondent had legitimate business reasons for its actionsAlthough beforethe strike the Respondent employed several female cutters, as a rule, they were not required to open blocksThe employee whose injury created the vacancy Tavareswas offered reinstatement to fill was doing block openingas well as cutting a significant percentage of his time Itisquestionable that had the Respondent offered the jobto a female cutter, who had not previously been requiredto perform this strenuous function, it would have constituted an offer of substantially equivalent employmentAside from this, there is no indication that the Respondent was motivated by other than legitimate business reasons in offering the job to Tavares Although one of thefemale cutters with more seniority than Tavares was Lucinda Symonds, who the Respondent contends is disqualified for reinstatement because of misconduct duringthe strike, Kobialka credibly testified that he did not consider Symonds or any female cutter for the job becauseof the strength required to do block opening Tavareshad participated in the strike from the outset had rejected his brothers and Duarte Medina s urging to abandonthe strike and return to work, and had previously beenthe target of Kobialka s unlawful threat of job loss I findno basis to conclude that the Respondents offer of thejob to Tavares rather than to Symonds was unlawful Ishall recommend that this allegation be dismissed24 Allegations concerning Dons RoweDons Rowe was a striker who was reinstated by theRespondent on 16 March 1984 The evidence establishesthat on 11 July 1984 she arrived at the plant approximately 90 minutes late and began working as a packer Ashort time later she was summoned by Paul HarringtontoKobialka s office where Kobialka and Corbett werepresent and she was asked to explain why she was lateRowe told them that she had had a personal problemwith a family member that morning and could not leavehome until she had straightened it out Kobialka askedRowe if she had called in and she said that she asked acoworker to give Paul Harrington a message Harringtonacknowledged that he received Rowe's message Kobialka told Rowe that because of the problems the Respondent was having its policy was for employees whowere going to be late to personally telephone Kobialkaor Harrington and say so He also told Rowe that if shewas going to be more than one hour late not to bothercoming in and if she was to be more than 5 minutes late,to call in and they would let her know whether to comeinor not He said that this was now the Company spolicy and it applied not just to her, but to everyone HetoldRowe that since she had already punched in thatday she could stay A notation in Rowe s personnel fileindicates that she was given an official warning forcoming in late on 11 July On 20 July 1984, Rowelearned at 6 a in that the employee she was to ride withwas ill and would not be going to work Rowe calledher daughter, who had Rowe s car and asked her tobring it to her The daughter, who was ill that morningherself, did not arrive with the car until 6 55 a in Realizing she was going to be late, Rowe called Paul Hartington, told him what had happened said she would beabout 15 minutes late, and asked him if she should comeintowork Harrington replied,no, I don t thing [sic]soRowe again asked Harrington if she should come inand he said no, so Rowe did not go to work that dayThe General Counsel contends that Rowe was given thewarning on 11 July and was told not to come to workon 20 July pursuant to the tardiness policy announced byKobialka on 14 September 1983 and that in each instancethe Respondent violated Section 8(a)(3) and (1) of theActAnalysis and ConclusionsAlthough I have found that the tardiness policy theRespondent announced and enforced against CarmenGlidden on 14 September 1983 was an unlawful act ofretaliation against its employees because of their unionactivity, it does not appear that that tardiness rule whichprovided that anyone who was late would be sent homewas in effect or being enforced in July 1984 If it were,Rowe would have been sent home on 11 July instead ofbeing allowed to remain at work Accordingly, I findthat the Respondent s actions regarding Rowe s tardinesson 11 and 20 July 1984 were not based on that unlawfulpolicyKobialka testified that on 11 July he was aware fromtestimony at the trial in this matter that Rowe had signeda union authorization card and had attended union meetingsand he was obviously aware of the fact that she hadparticipated in the strike and had been reinstated pursuant to her offer to return to work Thereisample evidence of the Respondent's union animus and that it hadcommitted unfair labor practices both during the Union'sorganizing campaign and after the election conducted bythe Board I conclude that the General Counsel madeout a puma facie case underWright Linesupra, sufficient to support the inference that protected conduct wasa motivating factor in the Respondents decision to giveRowe an official warning for tardiness on 11 July I alsofind that the Respondent has established that it wouldhave taken the same action even in the absence of protected conduct Rowe was admittedly an hour and a half 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlate that day and the Respondent had a legitimate interest in seeing that its employees reported for work ontime and that its production line positions were filled sothat it could operate efficientlyKobialka,who gaveRowe the warning explained that he happened to seeher arriving late that day, that he felt she was excessively late, and that he told her he wanted her to get towork on time and to call in if she was going to be lateUnlike the situation involving Glidden, where a normallypunctual employee was sent home for arriving late onetime, without any warning, and pursuant to a new policywhich was instituted to penalize and intimidate employees from engaging in union activity Rowe was simplytold that coming in over an hour late was unacceptableand warned that in the future excessive tardiness couldresult in her not being allowed to work Under the circumstances the Respondents action was not unreasonable, its reasons for so acting were fully explained andconvinced me that it would have taken the same actioneven in the absence of protected activities on the part ofRowe and other employees I shall recommend that thisallegationbe dismissedFor thesame reasonsstated above, I find that the GeneralCounsel has made out a prima facie case underWright Line,supra, that protected activity was a motivating factor in the Respondents disciplining of Rowe bynot permitting her to work on 20 July Unlike the case ofthe warning on 11 July I find that the Respondent hasnot borne the burden of establishing that it would havetaken this disciplinary action against Rowe regardless ofprotected activity on the part of its employees On thecontrary it has presented no evidence whatsoever to explain or justify its action on 20 July Kobialka testifiedthat Paul Harnngton was solely responsible for the decision to not permit Rowe to come to work that day Harrington was not called as a witness and there is nothingin the record to establish why Rowe was not allowed tocome to work Even under the policy outlined by Kobialka to Rowe on 11 July, she was not precluded fromcoming to work because she was not going to be morethan an hour late Rowe testified that on 23 July thenextworkday, she observed two workers hired as replacements during the strike, Kevin Leary and DebbieSierra, arrive at work approximately 15 to 20 minuteslate and both worked the rest of the day There was noexplanation as to why these employees were allowed tocome to work late but Rowe was not The Respondentapparently made a determination on a case by case basisas to how it would treat employees who called in to saythey would be late In the 20 July incident, Rowe calledin and explained that she would be no more than 15 minutes late for reasons which were beyond her control andwas told to stay home However, one morning duringthe first week of September 1984 after a charge concerning the incidents on 11 and 20 July had been filed andthe consolidated complaint had been amended to allegethose two incidents as violations of the Act Rowe calledin at 7 20 a m and told Paul Harnngton that she wouldbe at least another 20 to 25 minutes late because she hadoversleptHarnngton told her to come to work Therecord contains no evidence of the criteria if any, theRespondent used in determining whether or not tardyemployees would be permitted to work Its inconsistentactionswith respect to the replacement workers andeven Rowe herself, have not been explained The Respondent had previously used tardiness as an excuse forretaliating against its employees for engaging in union activityConsidering all of these circumstances and, primarily, the lack of any explanation about why Rowe wasdisciplined on 20 July I find that the Respondent has notmet its burden underWright Lineof demonstrating thatthe same action would have taken place in the absence ofthe protected conduct 93 I find that the Respondent sdisciplinary action against Rowe on 20 July violated Section 8(a)(3) and (1) of the ActD Reinstatement Rights of Certain StrikersThe Respondent asserted as an affirmative defense thatcertain employees who participated in the strike haveforfeited their rights to reinstatement and backpay becauseof their misconduct during the strike Except withrespect to Donald Stewart, there is nothing in the recordthat establishes that the Respondent made an actual decision to refuse to reinstate the employees in question orspecifies the reasons why reinstatement is unwarrantedAccordingly, in deciding whether these employees aredisqualified from reinstatement, I have considered onlythose incidents which are designated in the Respondent sbrief with sufficient specificity to enable me to identifythe evidence relating theretoInClear Pine Mouldings94 the Board adopted an objective test for determining whether actions by strikersare such as to justify an employers refusal to reinstatethem Reinstatement may be denied where under the existing circumstances, the misconduct is such that it mayreasonably tend to coerce or intimidate employees in theexercise of rights protected under the Act 95 Whetherthis standard has been met must be determined by evaluating the factual circumstances on a case by casebasis 961Betty FavazzaDuring the second week of the strike the Respondentused a bus to transport certain of its nonstriking and replacement workers to and from its plant On the afternoon of 27 September as the bus was leaving the plantpremises in a small caravan of vehicles containing otheremployees and company officials it was pelted with abarrage of fruits vegetables andeggswhile at the sametime picketers were banging on the sides of the bus TheRespondent introduced into evidence a photograph takenfrom inside the bus showing striker Betty Favazza standing on the roadway with her left arm drawn back in athrowing position and holding what appears to be atomato in her hand James Corbett, who was aboard thebus and took the photograph of Favazza, testified that hesaw her throw the tomato at the bus Favazza did nottestify concerning this incident93 251 NLRB at 108994 268 NLRB 1044 (1984)ea Id at 104696Catalytic Inc275 NLRB 97 (1985) MASSACHUSETTS COASTAL SEAFOODS531The Respondent contends that Favazza s action inthrowing the tomato at the bus was misconduct sufficientto justify its refusal to reinstate her The General Counsel contends that Favazza s action caused no real threatof harm to the passengers did no damage to the bus andwas not sufficiently serious to justify denial of reinstatement The testimony of several witnesses concerning thebus pelting incident on 27 September establishes that asubstantial number of strikers were present and were prepared in advance to pelt the bus with vegetable matterwhen it exited the plant premises 97 Corbett's uncontradicted testimony establishes that Favazza did throw atleast one tomato at the bus Unlike the situation involvedinGiddings & Lewis Inc,98 relied on by the GeneralCounsel, Favazza s action was not of a purely impulsiveand trivial nature,but was that of a willing participantin a preplanned and substantial effort to harass nonstriking employees I find that Favazza s action in throwing atomato at the bus, under the circumstances presentedhere,was an effort to coerce and intimidate other employees and was sufficiently serious to disqualify herfrom reinstatement 992Lucinda SymondsThe Respondent contends that Lucinda Symonds isnot entitled to reinstatement because of the followingacts of misconduct during the strike1She made a telephone call to the home of employeeBarbaraMurphy and in Murphy s absencetold her teenaged daughter, Ken that if Murphyand another daughter who was an employee KimGrover, went into work they re dead2 She kicked the car of nonstnker Billy McDonaid ashe attempted to enter the plant3She bangedon a car inwhich replacementworker Roger Wilson and employee Barbara Holland were attempting to exit the plant and threatened to get Holland for crossing the picket linewith WilsonThe General Counsel contends that the evidence doesnot establish that Symonds made the telephoned threat toKen Murphy and even if she did, under the circumstances it was not likely to coerce or intimidate anyoneI do not agree with either contention Ken Murphy was16 years old when she testified and was an impressivewitness She testified that on a Monday during the strikeshe answered the telephone and the caller asked if hermother was home When Ken said she was not thecaller told her to tell Kim and your mother that if theyshow up for work, they re deadShe told her motherand sister about the call that same day She said that sherecognized the voice of the caller as that of Lucinda Symonds with whom she was acquainted and to whom shehad spoken by telephone before100 and that she waspositive that it was Symonds that spoke to her Symondstestified that she did not have a telephone conversationwith Ken Murphy during the strike and did not tell herthat if her mother and sister went to work they redead 'Basedon their demeanor while testifying I findthat Ken Murphy did receive the telephone call she testified to and did recognize the voice of the caller whomshe identified as Symonds101 Idid not believe Symonds'denialI alsofind that a death threat made to a teenagedchild directed against her mother and sister if they contmue to exercise their Section 7 rights to refrain fromstriking goes beyond the bounds of legitimate strike activity and is a serious act of misconduct which wouldreasonably tend to coerce and intimidate nonstriking employeesThe facts that there was a relationship by marnage between Symonds daughter and Barbara Murphy sson, that Symonds daughter provided daycare for one ofMurphy's grandchildren, that Kim Grover was unsure ofwhen the telephone call occurred, and that Murphy andGrover continued to work during the strike do not castsignificant doubt on Ken Murphy's testimony or renderthe death threat any less coercive I find that, under thestandard ofClear Pine Mouldings,Symonds is not entitled to reinstatement because of this incidentJamesCorbett testified that on the afternoon of 20 or21 September as employees were exiting the plant hesaw Lucinda Symonds kick the right rear door or quarter panel of nonstriker Billy McDonald s car There wasno evidence of any damage to McDonald s car and Symonds denied kicking the car In this instance, I creditCorbett s testimony, but find that this was not a seriousact of misconduct which would warrant denying reinstatementOn 28 September employee Barbara Holland came tothe plant with her brother Roger Wilson, who was applying for a job As they were exiting the plant driveway they encountered a group of pickets including Symonds Michael Kobialka testified that Symonds bangedon the passenger side windows with a stick or with herhand and said,We re going to get you for this BarbaraJamesCorbett testified that he observed Symondsbanging on the windows of the car Holland testified thatshe heard a lot of yelling and there was banging on thecar but she did not attribute it to Symonds Symondstestified that she spoke to Holland through an openwindow and called her a traitor, but did not strike thecar with her hand or an object Photographs of the incident show Symonds with no object in her hands I findthere is insufficient credible evidence to establish thatSymonds did or said anything during this incident towarrant not being reinstated94 Despite this finding of preparation by the strikers to pelt the bus Ido not find as the Respondent contends that the preparations included aplan whereby Donald Stewart would halt the caravan by obstructing thelead vehicle98 240NLRB 441 450 (1979)99 CfHarry Hoffman & Son Printing278 NLRB 671 (1986)100 Ken Murphy s brother is married to Symonds daughter For atime Symonds daughter lived in the same house as the Murphys and Symonds had called the Murphy home in order to speak to her daughter101 Symonds testified that she spoke to Ken a number of times whenshe called for her daughter and that she thought that Ken would recognizeher voice 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3Carmen GliddenThe Respondent contends that Carmen Glidden shouldbe denied reinstatement because of the following acts ofmisconduct during the strike1She was observed kicking nails and a piece ofcardboard containing nails under the tires of atruck2She was observed standing up nails while onthe picket line3She banged on the car of Roger Wilson andverbally threatened Barbara Holland as they exitedthe plant driveway on 28 SeptemberJames Corbett testified on direct examination that onthe second or third day of the strike he believed hesaw Carmen Glidden kicknailsunder the tires of a truckentering the truck entrance driveway, as he saw her`standing in front of the dual rear wheels kicking objectsunder the tireOn crossexamination,Corbett said thathe was 100 feet from where Glidden was standing in themidst of 15 to 20 people and that he did not actually seethe nails he claimed she was kicking The Respondenthas not specified any other testimony in support of thisalleged misconduct and I did not find any in the voluminous recordGlidden acknowledged that she had seennailson the driveways, but denied having put them thereor ever having kicked them under the tires of vehicles Ifind there is insufficient evidence to establish that Glidden ever kicked nails or a cardboardcontaining nailsunder the tires of a vehicle I have also found nothing inthe record to establish that Glidden stood nails up whileon the picket lineKobialka testified originally that he saw Glidden andSymonds bang on the window of Roger Wilson s car asitwas exiting the driveway on 28 September and heardboth saywe're going to get you for this' to BarbaraHollandOn crossexaminationhe referred only to Symonds banging on the window and said the only personhe could recall saying anything to Holland was PearlCabralHolland,whom Glidden allegedly threateneddid not mention Glidden in her description of the mcidentGlidden credibly denied having made threats toHolland I find there is insufficient evidence to establishthatGlidden made a threat to Holland or banged on thecar I find that the Respondent has not established thatGlidden engaged in serious misconduct on the picket lineor any other basis on which she should be denied reinstatement4 Josephine JacobsThe Respondent contends that Josephine Jacobsshould be denied reinstatement because on 21 Septembershe physically assaulted and restrained a representativefrom Brodie Equipment Company when he attempted tocross the picket line to check some rental equipment inthe plant According to Kobialka s direct testimony theBrodie man was unable to enter the driveway with hisvan and parked it across the street He walked over tothe truck entrance and talked to the picketers there Hethen walked down to the other driveway and Kobialkawent to meet him The man identified himself and whyhe was there and askeda policemanto clear a paththrough the picket line At that point, Josephine Jacobsran up to the man, shoved him, and put her hands upand said, you can t cross this lineKobialka s cross exanimationtestimony about this incident, given about amonth later, was significantly differentHe said that hewas 8 to 10 feet behind Jacobs and did not actually seeher touch the man with her hands, but saw him abruptlystep back 2 to 3 feet At that point the policemanjumped in and grabbed ' Jacobs and told her if shedid that again she would be arrested James Corbett testifled that he observed the same incident from the driveway near the front steps of the plant, about 40 feet away,and, at thetime,Kobialka was standing next to him Although he said there were 10 to 15 picketers present, hecould remember only Jacobs He saw the Brodie man tryto go around the picketers on the right side of the driveway Jacobs broke away from the others, put her armsout, and told the man you cant cross our picket line'As the man started to walk down the driveway, shelowered her hands and pushed him in the chest ' A policeman then said to her, you can t do that, don t do itagainJacobs appeared to have no recollection of this particular incident, but she testified that she had on occasionput her arms out and asked people to please honor thepicket line and not enter the plant She said she did notremember pushing anyone or touching anyone EllenMacDonald testified that she was present on the picketlineduring the first week of the strike and observedJacobs, who was 5 or 6 feet away speak to a man whowas attempting to cross the picket line Jacobs stood atthe top of the driveway outside what they observed asthe Company's property line with her back to the building and her arms extending out from her sides, she toldthe man they were on strike and asked him to not crossthe picket lineThe man replied that he had businessinsideThe conversation lasted 30 to 45 seconds and theman walked around Jacobs and on into the plant Shedid not see Jacobs push the man or touch him She didnot recall a policeman being present or saying anythingto Jacobs Hazel Ellis testified that she was present onthe picket line when the Brodie man crossed the line,that she saw Jacobs put her arms out and heard her askthe man not to cross the picket line As she did so, shewalked backwards a few steps as the man walked forward Jacobs did not push or touch the man and she didnot see a policeman do anything or hear him say anything to JacobsNeither the Brodie man nor the policeman testified Ifound MacDonald and Ellis to be impressive and credible witnesses and I believe their description of the mcident Jacobs appeared to have no recollection of it andseemed genuinely bewildered that she was accused of assultingsomeone on the picket line I did not believe Corbett or Kobialka concerning this incident It appears theytook an actual event that was relatively innocuous andattempted to fabricate it into a basis for denying Jacobs MASSACHUSETTS COASTAL SEAFOODSreinstatement, 102 thus attempting to make good on Kobialka's picket line threat to Jacobs that she would neverwork thereagainIfind nothing in this incident as described by MacDonald and Ellis which amounted to senous misconduct Jacobs did not push or touch the man ororder him around It appears she extended her arms outward as she asked him to honor the picket line, but thattheman had no trouble walking around her when hechose to do so There is no evidence that the Brodie manwas intimidated or physically impeded or that he madeany complaint about what occurred It defies credulity tosuggest that Jacobs ran up and began physically assaulting a totalstrangerwhile a policeman was standing afew feet away I find the evidence fails to establish thatJosephine Jacobs engaged in serious misconduct on thepicket line that would justify denying her reinstatement5Robert SheehanThe Respondent contends that Robert Sheehan shouldbe denied reinstatement because of the following acts ofmisconduct during the strike1He was observed in the vicinity of nails onmany occasions and was seen standing up nails onthe picket line2He caused an undetermined amount of damageto the vehicle of nonstriking employee PaulaViator3He threatened to cause damage to Frank Gesnaldo s car and implied that he was responsible fordamage to Gesnaldo's pickup truck4 He threatened to murder Michael Kobialka5He threatened to cause body harm to WalterWhiteThe basis for the allegation that Sheehan was seenstanding up nails is apparently the testimony of Kobialkaand Corbett Kobialka testified that he once saw Sheehanattempting to stand nails up with his feet On cross exam[nation, he testified that he had not actually seen Sheehando this but from 20 to 40 yards away had observedSheehanstandingamong many picketersmoving hisfoot in this peculiar mannerwhich appeared to Kobialka as though he were attempting to stand up nailsHowever, Kobiakla didnot see a nailat his foot andcould not recall if there were any nails on the groundthat day Corbett testified tht he too had seen Sheehanmove his shoe in a sidewards direction and frontwardstrying to what appeared to me to stand up a nailAlthough Corbett was within 7 or 8 feet of Sheehan he didnot see him stand up anynailsCorbett said he foundnails standing up in the area and that there were otherpicketers in the same area Sheehan denied that he hadstood up anynailsDonald Stewart, whom Corbett identified as being with Sheehan when he saw him movinghis shoe, said that he did not see anyone stand nails up Ifind there is insufficient evidence to establish that Shee102 Each of the three times Kobialka described the incident it gotmore violentHe first said that as the confrontation ended hemayhave asked the policeman to please let him come in In his final verSion the policeman had to jump in and grab Jacobs and threaten her witharrest in order to get the Brodie man across the picket line533han stood up nails while on the picket line There wasevidence that, on occasions, there were nails on theground near the picket line when Sheehan was present,but none that he put there This does not establish misconduct on Sheehan's part 103Paula Viator testified that one morning after the election, as she drove through the picket line in her husband s truck, Donald Stewart, who was standing to theleftwith three or four picketers approached and saidsomething to her At thattimeshe heard a scrapingsound to her right where only Robert Sheehan wasstandingAfter she parked the truck she saw a scrapeabout 1 foot long and one eighth of an inch wide on thelower right side of the truck which had not been therebefore Sheehan denied that he had ever scraped a vehicle as it drove through the picket line There is no reasonable basis on which to conclude that Sheehan didscratch Viator s vehicleNo one testified to seeing himdo it Sheehan's credible denial was substantially moreprobative than the Respondents circumstantial evidencethat Sheehan was responsible for the scrape Viator saiditwas her husband's truck and it was dark at the timeshe drove inWhile she said the scrape was not therebefore, it is not clear when she had last looked at theside of the truck Under the circumstances,I am unableto conclude that Sheehan did, in fact, damage Viator svehicleFrank Gesnaldo testified that one morning during thefirstweek of the strike he discovered that his pickuptruck had been vandalized Three of the tires were flatand varnish had been poured on the hood, fender, andgrilleHe drove to work thatmorning inhis car withemployee Jean Gogswell As they were driving througha picket line of a total of four people Sheehan standing20 to 30 feet away, asked him how he liked the job theydid on his pickup and said his car would be next Kobialka testified that on the morning of 23 September, asGesnaldo drove his truck by approximately 20 picketershe heard someone say I heard they got you last nightFrankie, we 11 get youagain, 'He observed spray painton the windshield and sides of Gesnaldo s vehicle Gesnaldo told him that that two of his tires had been slashedduring the night According to Kobialka it was a malevoice that made the comments to Gesnaldo and he believed it was Sheehan or Donald Stewart but he did notseewho the speaker was Sheehan denied ever makingany comments to Gesnaldo as he drove through thepicket line and specifically denied saying anything like,I heard they got you last nightI consider the testimony of Gesnaldo and Kobialka tobe another attempt to fabricate an incident of misconductin order to provide a basis for refusing to reinstate someone Kobialka did not want back It seems obvious that ifSheehan had from 20 to 30 feet away shouted to Gesnaldo early in the morning, within at most, a few hoursof the vandalism to Gesnaldo s truck, that he knew aboutitand that Gesnaldo s car would be next, Gesnaldowould have mentioned this to the police when he reported the incident that morning There is no evidence that103HarveyEngineeringCorp270 NLRB 1290 (1984) 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe did or that any action was taken against Sheehan onthe basis of this implied claim of participation or complicity in the vandalismGogswell, who was in Gesnaldo's vehicle at the time and would presumably haveheard Sheehans statement,was not called to corroborateGesnaldo s testimonyInstead,the Respondent used Kobialka,who testified to hearing a male voice he thoughtwas Sheehan s or, perhaps, Stewart s talking about thevandalism, but he really did not know whose it wasNotwithstanding the fact that Gesnaldo testified that hispickup truck could not be driven that morning and hedrove to work in his undamaged car, Kobialka testifiedto seeingGesnaldo drive his truck through the picketline,complete with spray paint on the windshield andsides 104I find there is no credible evidence to establishthat Sheehan made a threatto damageGesnaldo's car orimplied that he was responsible for vandalizing Gesnaldo s pickup truckKobialka testified that on an afternoon during theweek of the election, he and Corbett weresitting in hiscar near the picket line waiting for a truck to come inHe heard Janet Miller make a remark abouthis sittingcomfortably in his fancy car and then he heard RobertSheehan say, if it wasn't a crime,I'd go over there andmurder him right now Sheehan said this to either BettyFavazza or Josephine Jacobs Corbett testified to hearingSheehan say, if it warn t a crime, I'd go over there andmurder him right now Sheehan said this to either BettyFavazza or Josephine Jacobs Corbett testified to hearingSheehan say, `If it wasn't a crime, I d murder him rightheretoClaraCurtis and that Sheehan glanced ornodded toward Kobialka when he said it Sheehandenied making the remarks attributed to him by Kobialkaand Corbett and said that during the week of the electionhe recalled being on the picket line only in themorning because he had a job that week Janet Millerdenied saying anything to Kobialka about sitting in hisfancy car or hearing Sheehan say ` if it wasn't a crimeI d kill himClara Curtis denied hearing Sheehan makethese remarks to Kobialka or ever hearing Sheehanthreaten anyone Josephine Jacobs also denied hearingSheehan make these remarks I have found that Kobialkaand Corbett have fabricated or distorted other alleged incidents to serve the Respondent's purposes and I believethat is this case here I credit Sheehan s testimony denying that he ever made a threat to murder Kobialka 105NonstrikerWalterWhite testified that on a Saturdaymorning in October while he was picking upnails in thedriveway of the truck entrance, he saw Sheehan andDonald Stewart picketingOne of them said to him104 Gesnaldo testified that his pickup truck had varnish on the hoodfender and grille There is no question but that Kobialka was purportingto describe the same picket line incident as Gesnaldo occurring onFriday 23 September the morning after the vehicles of Gesnaldo andCarl Silva had been vandalizedios There is nothing to indicate that Sheehan made any threateninggestures toward Kobialka or that Kobialka was intimidated by SheehanWhile a threat may still be serious misconduct even the absence of suchgesturesClear Pine Mouldingssupra under the circumstances presentedhere it suggeststo me thatKobialka andCorbett maywell have misunderstood or misstated remarks which Sheehan did not intend and thosetowhom they were addressed did not consider to be a threat to harmKobialkatheres no nailsout there"and, ashe reached the top ofthe driveway, Sheehan said,When this is all over, I ingoing to kill you " White responded,You and whatarmy?" and Sheehan said he would do it by himself withhis bare handsSheehan denied threatening to killWhite and described an incident involving himself, White, and Stewarton the picket line on a weekend morning Sheehan testifeed he wassitting inhis van with Stewart when Whiteapproached them, made an obscene gesture towardsthem, and taunted them, saying, that he was working andgetting apaycheckWhite also told Sheehan he wasgoing to beat him up Sheehan invited White up to thestreet because he was not allowed on the company property and said if he came up to the street they wouldpick him up with a shovelWhite then returned to theplant Stewart testified that White walked towards them,gave them the finger,and slammedhis fist into his handSheehan responded "if you want to try an old man,come up here " White then returned to the plantBased on his demeanor while testifying and the factthat his claim that Sheehan, without provocation andwith a policeman sitting nearby, threatened to kill himwas implausibleat best, I do not credit White's testimonyconcerning this alleged threatThere was hostility between White and Sheehan dating back before the strikeAccording to Stewart, the two had more than oncetraded insults on the picketlineIfind,based on thecredited testimony of Stewart, that White began this exchange with provocative gestures and Sheehan responded in kind There was no indication that White and Sheehan did anything more than exchange unpleasantriesduring this incident or that either was seriously seekingto engage the other in an altercation I find that the evidence concerning this and the other incidents cited bythe Respondent does not establish that Sheehan engagedin serious misconduct during the strike which would bustify denying him reinstatement6 Evelyn "Pearl" CabralThe Respondent contends that Evelyn Cabral shouldbe deniedreinstatementbecause of the following acts ofmisconduct during the strike1She threatened to burn Frank Gesnaldo s boat2 She threatened to beat up her sister employeeBarbara Holland when Holland crossed the picketlineFrank Gesnaldo testified that during the strike whilehe was near the loading platform and Sheehan, Stewart,and Pearl Cabral were picketing near the driveway entrancewith some other women, Cabral stated, "we regoing to burn your boat next ' Gesnaldo did not knowwhat the `nextmeant as no one had said anything tohim about burning anything else he owned but he didsay that he owned a boatCabral credibly denied that she never threatened toburn Gesnaldo's boat, that she knew that he had a boator that she knew where he lived Both Sheehan andStewartwhom Gesnaldo identified as being presentwhen the threat was made, denied ever hearing Cabral MASSACHUSETTSCOASTAL SEAFOODSthreaten to burn Gesnaldo s boat I do not credit Gesnaldo s testimony since he appeared to have no personalknowledge that it was, in fact, Cabral who made such athreat In an affidavit he gave the Board 4 days after theincident he said that the threat was made by a womanwho he did not identify I did not believe his testimonythat he did not identify her because he didn t want toimplicate anybodyHis testimony that it was PearlCabral who made the threat appeared to be based onwhat other people told him after he gave the affidavit tothe Board He did not testify to seeing Cabral make thethreat or that he recognized her voice There were otherwomen present on the picket line when the threat wasmade I find that the evidence does not establish thatCabral threatened to burn Gesnaldo s boatCabral is also alleged to have told her sister BarbaraHolland that she would beat her up when Hollandcrossed the picket line in the car of Roger Wilson thebrother of both Holland and Cabral The evidence establishes that Holland came to the plant during the secondweek of the strike with Wilson who was applying for ajobThe car was surrounded by picketers both when itentered and exited the driveway to the plant and it wasstopped for a few minutes each time until the policecould clear a pathHolland testified that she could not recall anythingthatwas said when she was passing through the picketline,but that while she was in the plant for about 20minutes she heard Cabral yelling,you re hiring adummy, he can t read or write, referring to Wilson, andalso,111 get you Barbara you 11 be sorry 111 get you 'Kobialka testified that, as the car was exiting, he heardCabral tell Holland that she would get her and beat herup Corbett also testified that as the car was leaving hesaw Cabral throw a cup of coffee on the windshield andthat she was slapping her hands on the car and had to berestrained by a policeman He heard her angrily screamatHolland that she was going to beat the shit out ofherCabral testified that she was very upset and cryingwhen she learned that her brother and sister had enteredthe plant She said that while they were inside sheyelled in a loud voice that Kobialka should not hireWilson because he could not read or write She said thatwhen they left the plant she yelled and screamed atthem speaking mainly to her brother and telling him hewas taking food away from her children She denied telling Holland that she would beat the shit out of her,that she ever struck the car or that she had to be restrainedby a policeman Lucinda Symonds, CarmenGlidden and Karen Anderson all testified that they werepresent and that they did not hear Cabral threaten tobeat the shit' out of HollandI do not credit the testimony of Kobialka and Corbettconcerning Cabral's alleged threat to beat the shit outof Holland when she was leaving the plant Cabral credibly denied it and three other witnesses supported herdenial I found Holland to be a credible witness and believe that had she been the target of such a threat, shewould have remembered it She was in a better positionthan either Kobialka or Corbett to hear what her sisterwas saying to her I also credit Holland s testimony that535while she was in the plant in Kobialka s office she heardCabral say she would get her ' and that she would besorryAlthough the office did not face the street Holland remembered that the window was open and Cabraltestified that she believed that they could have heard heryellingHolland testified that Cabral never took anyaction to physically harm her and that she and Cabralhad had angry words before, saying yes, I guess sistersdo do that thing, you know' There was no evidencethatHolland,who had originally participated in thestnke, but following this incident, returned to work andcontinued to do, was intimidated by her sisters threatto get' herWhile recognizing that underClear PineMouldings averbal threat does not have to be accompanied by physical gestures and that a threat to get someone need notinclude a specific threat of physical harm in order toamount to serious misconduct,108 Ifind under these circumstances, that Cabral s remarks to Holland did notconstitute seriousmisconduct which would reasonablytend to coerce or intimidate Holland or other employeesThe circumstances here are unique Cabral was obviously emotionally distraught at having her sister return towork and bring along their brother to apply for a job asa strike replacement Just as the surrounding circumstances can lend credibility to and increase the gravity ofverbal conduct,107 they also can have the oppositeeffectHere, the close familial relationship betweenCabral and Holland tends to mitigate any coercive aspectof Cabral s statements that she would getHolland andthat she would be sorryUnlike a situation when ambiguous statements are made by strangers or unrelatedcoworkers and suggest the possibility of bodily harm, between close family members such statements are morelikely to suggest a change or a diminution in the qualityof their relationship than a threat of physical harm Thatappears to be exactly what occurred between Cabral andHollandWhile no physical harm resulted, there was anestrangement between them I find that the evidencedoes not establish that Evelyn Cabral engaged in seriousmisconduct sufficient to forfeit her rights to reinstatement by the Respondent7Donald StewartThe Respondent contends that Donald Stewart shouldbe denied reinstatement because of the following acts ofmisconduct during the strike1He threw nails at the entrances to the plantand was observed in the presence of nails on manyoccasions2He threatened to knock Frank Gesnaldo steeth out and on more than one occasion he spat atthe vehicle Gesnaldo was driving3He kicked the car of nonstriker Kim Grover4 He deliberately impeded the passage of Kobialka's car which enabled the strikers to pelt a bus car106 SeeGeorgiaKraft Co275NLRB 636 (1985)107Clear Pine Mouldingssupra at 1046 536DECISIONS OF THENATIONALLABOR RELATIONS BOARDrying nonstrikers with debris when it was forced tostopFrank Gesnaldo testified that 2 or 3 weeks after thestrike started he observed Donald Stewart throw a handful of nails in the driveway by the office Gesnaldo saidhe was 50 feet away when Stewart threw the nails andhe later went up and retrieved them Stewart deniedthrowingnailsin the driveway Even apart from hisdenial,Ifind there is no credible evidence that Stewartthrew any nails because I did not believe Gesnaldo's testimony that he saw Stewart do so This is based on hisdemeanor while testifying and the fact that Kobialka stestimony made it clear he was infuriated by the fact thatnailswere being thrown in the driveways and frustratedby the fact that he could not find out who was doing itOne morning on the picket line after he checked andfound nonails,Kobialka told Stewart and Sheehan thatif there were any nails found while they were there, hewould have them arrested and he told a policeman onduty the same thing I have no doubt that if Kobialka hasan eyewitness in Gesnaldo, who could identify Stewartor any other striker as having thrownnailsin the driveway, he would have brought the information to the attention of the police and sought to have the person arrestedThere is no evidence that he ever did so Further,Kobialka testified that while he strongly suspected thatStewart was responsible for nails in the driveways henever saw Stewart throw any He did not say that Gesnaldo had claimed to have seen Stewart do so eventhough Stewartwas someoneKobialka had actuallymade a decision not to reinstate in April 1984 when hehired new cleanup people to do Streart s old job All thisconvinces me that Gesnaldo fabricated the story aboutseeing Stewart throw nails in the driveway The fact thatStewart was seen in the vicinity of nails does not establish that he was responsible for them being thereGesnaldo also testified that during the second week ofthe strike,as he was driving out of the driveway in acompany truck Stewart swore at him spat on the truckwindow and told Gesnaldo that he was going to punchhim out and punch the rest of his teeth out Gesnaldosaid that employee Jim Sheehan was in the truck withhim at the time but he did not know who else was onthe picket line because hewasp t paying too much attentionGesnaldo gave an affidavit to the Board on 27September in which he described an incident in which hewas assisting a truckdriver by lending him pliers toremove nails from a tire when Stewart threatened topunch his teeth outWhen asked about this affidavit oncross examination,he said there were two separate incidentsone, in which Stewart threatened him and another in which Stewartspaton the truck windowWhen confronted with the fact that his affidavit made nomention of Stewart spitting at him Gesnaldo said that itmight have happened after he gave the affidavit Previously, he claimed to have a vivid recollection of the mcidentHe had also testified that direct examination concerning the incident in which he helped the driverremove nails from a truck tire without saying anythingabout Stewart threatening him On redirect Gesnaldo respitting at the truck were different incidents sayingIdon t even think it was the same day I dtdn t rememberthe dayStewart testified that he had called Gesnaldoobscenenameswhen he passed through the picket line,but denied threatening to punch his teeth out or everspitting at the vehicle in which Gesnaldo was ridingOnce again, based on his demeanor while testifyingand the content of his testimony I do not credit Gesnaldo s claims that Stewart threatened to punch his teethout and spat at him His testimony about the alleged incident,or two incidents was confused and contradictoryand he never established when the alleged spitting incident took place Jim Sheehan, who he said was in the vehicle at the time Stewart spat at it,was not called as awitness to corroborate Gesnaldo s story Although theRespondent argues that Stewart spat at Gesnaldo s vehicleon more than one occasionGesnaldo testified thattherewas only one incident in which Stewart spas athim I find the credible evidence fails to establish thatStewart threatened Gesnaldo or spat at a vehicle Gesnaldo was drivingJames Corbett testified that he was present near theemployees entrance on 20 or 21 September, during thefirstweek of the strike, when a car driven by KimGrover crossed the picket line Grover s mother and twoother people were in the car The car was blocked bypicketers until the police cleared a pathAs the carcrossed the picket line he saw Donald Stewart kick therear quarter on the passenger side of the vehicle Stewartdenied kicking a vehicle dunng the first week of thestrikeKim Grover testified that she did not go to workon 19 or 20 September She returned to work on 21 September, but did not drive her car as she rode withDuarte Medina and Kevin Harrington She gave no testsmony concerning Stewart kicking her car at the picketline Ifind that the alleged kicking incident Corbett described never happenedStewart himself testified thatsometimeinOctober heonce kicked at a vehicle crossing the picket line when itnearly ran over his foot The car was driven by awoman but he did not know who it was A policereport offered into evidence by the Respondent indicatesthat, on 13 October Kim Grover told a Gloucester policeman that Stewart had kicked her car several timesThe report states that the policeman observed Stewartknee the car,which was old and rusted and that nodamage was done to it Stewart testified that a criminalcomplaint was issued against him in connection with thisincident and that he was exoneratedTherewas no testimony or other evidence to the contrary AcceptingStewart s uncontradicted version of this incident I findthat it was an understandable reflex reaction after Stewartwas nearly struck by a vehicle being driven in acrossthe picketline in a dangerous manner Itdid not involveserious misconduct and was too trifling to warrant consideration as a basis for denying reinstatement 108Kobialka testified that on the afternoon of 27 September,when he was leading a caravan of vehicles out ofthe company premises he was forced to stop his car byiterated that the threat to knock his teeth out and the108 Giddings&Lewis Incsupra at 454 fn 34 MASSACHUSETTS COASTAL SEAFOODS537Stewart and Union Official Robert Moore who werestanding in the middle of the street with their backs tohim This halted the caravan and, at that point, the buscarrying nonstriking employees was pelted with debrisAs Kobialka began to pull his car around Stewart, hejumped into the rear leftsideof the car and fell downKobialka stopped the car and got out, but was told by apoliceman to get his car going and get out of there,which he did, along with the bus and the other vehiclesin the caravan Gloucester Police Sergent Clarence Robinson testified that he observed this incident while onduty at the plant Robinson testified that he saw Stewartdeliberately walk into the front of Kobialka s vehicle andplace himself on the ground He and another policemanwent over to Kobialka and told him to get moving, thatthere was no trouble, and that Stewart deliberately raninto the car The Respondent contends that Stewart intentionally obstructed Kobialka s vehicle in order to stopthe caravan so that picketers could pelt the bus withdebris I have found that this pelting incidentwas a significant act of misconduct which could coerce and intimidate nonstriking employees and I would agree that, ifitwere established that Stewart was a knowing participant in the pelting, it could justify denying him reinstatement However I do not find that the evidence establishes thisStewart credibly testified that during that afternoon hehad been picketing at the other driveway and that heand Moore decided to go down and wave the flags theywere carrying at the possession of vehicles leaving thecompany premisesHe denied ever discussing withanyone plans to obstruct the vehicles so that they couldbe peltedAccording to Stewart, he and Moore werewalking along in the middle of the street when Kobialka's vehicle slowly came up behind him As the carpassed him, it bumped him He put his hand on the carto push himself off and in doing so he lost his balanceand fell downIdo not credit Kobialka s testimony that Stewartjumped into the side of the car because they admittedthat he did not see what happened but only heard athump and looked in his side mirror and saw Stewart onthe groundWhile Sgt Robinson testified that Stewartdeliberately bumped into the front of the car, Stewartsaid the car bumped him and he lost his balance I acceptStewart s version for two reasons The pelting beganbefore Stewart fell to the ground Robinson testified thathe was standing by the bus as it was being pelted and hehimself was being hit with debris I do not believe that,under the circumstanceswhich Robinson described aslooking like D Day,' he was in a position to determinewhether Stewart bumped the car or vice versa It alsoappears that Robinson was extremely upset by what heconsidered Stewart s disrespect for the American flag hewas carrying, which he dropped when he fell to theground I believe this colored his judgment concerningthe incident 109109 Sgt Robinson testifiedA To behonest with you sir you know what I was really madat?Q (By Mr Sills) What?Iconsider Stewart s credible testimony that he wasbumped by the car and lost his balance to be more probative than Robinson surmise In any event having considered all the evidence concerning the incident I findStewart s presence at the scene of the pelting was coincidental and was not a ploy to halt the caravan Accordingto Kobialka, when he reached the point where Stewartwas walking in the street he had some room to pass himon the right but he chose to stop instead It appears thatKobialka stopped, not because Stewart prevented himfrom moving but because he was waiting for the bus andother vehicles of the caravan to clear the picket lineThe pelting began while the police were clearing a pathfor it through the picket line Once the pelting began,Kobialka started to drive forwardWhen Stewart fell tothe ground, Kobialka stopped the car again and got outStewart was lying beside the car and was not blocking itfrom going forward According to Corbett, who was onthe bus, the pelting lasted only about 30 seconds Itwould appear that Stewart s actions did not prolong thetime the bus was subject to the pelting I find that Stewartwas not a part of the preplanned effort to obstructthe caravan of vehicles in order to place the bus in a positionwhere it could be pelted and that he did not preventKobialka s vehicle from passing down the streeteither before or after the pelting began He did not doanything during this incident which could be consideredso egregious as to constitute serious misconduct Further,itappears that the Respondent did not consider Stewartto have engaged in serious misconduct at the time or, ifitdid, it condoned the misconduct Stewart testifiedwithout contradiction, that about 8 30 or 9 the sameevening as he was walking along the street to his homea car came along side him with Kobialka and Corbett initCorbett asked if he was hurt and Stewart said, no,just my prideThey stopped the car and asked Stewartwhat had happened andwhat the story isCorbettasked Stewart if he wanted to come back to work, toldhim that he could come back and to just give Corbett atelephone call in the morning Kobialka nodded in assentStewart said he would go back in with the Union Kobialka asked him what had happened to make the employees seek union representation and offered to walkaway if Stewart wanted to tell Corbett about it aloneStewart declined and Corbett said no hard feelings' andshook hands with him Kobialka did the same and theydrove away This exchange convinces me that the Respondent either did not believe Stewart had acted improperly that afternoon or was willing to overlook it ifStewart would agree to abandon the strike and return towork When he declined to do so, the Respondent laterrefused to reinstate him I find that the Respondent hasA He took theAmerican flag and threwiton the ground Thatreallyburned me I had words with him about it It really made memad upsetQ You weremore upset about that than the actualbrushing of thecar'?A He obviouslydid it as aploy to stopthe procession I dust satthere andwatched thiswholething go downHe threwthe flag onthe groundWhata jerki He was an old man probably a veteran tooItmade me mad Disgusted I guess you could say 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfailed to establish any basis which would justify its refusal to reinstate Stewart8 Joyce AmeroThe Respondent raised no affirmative defense in itsanswer that Joyce Amero had engaged in misconductduring the strike and was not entitled to reinstatementIn itsposttrial brief, the Respondent contended, for thefirst time, that Amero had engaged in such misconductand should be denied reinstatement I reject that contention for several reasons Principles of fundamental fairnessand due process dictate that employees should notbe deprived of employment rights in a Board proceedingwithout first being given notice and an opportunity toanswer the allegations against themAlthough the Respondent claims it was not aware of the alleged misconduct until a witness identified Amero during the trial ofthismatter, it made no effort to amend its answer toallege this as an affirmative defense or to give notice toAmero, the General Counsel, or the Charging Party thatitwould seek to rely on such evidence as a basis for denying Amero reinstatement I find this particularly questionable in this case where Amero was a striker the Respondent, through its principal officer Kobialka, has unlawfully told she would never work for it again becauseshe said something on the picket line that displeased KobialkaThe Respondent is apparently attempting to usethis proceedingas a meansof carrying out its unlawfulthreatI also find that the evidence the Respondent seeks torely on is insufficient to establish that Amero engaged inpicket line misconduct i 10 Sgt Robinson in testifyingabout the bus Delting incident which occurred on 27 September, stated that he could not identify anybody throwing anything at the bus but said I saw one girl, a verypretty girl big broad shouldered girl with long hair Shesort of looks like an Indian if you will She had something in her hand that she threw at the busThereafterhe was shown three photographs taken at the picket lineon days other than 27 September"' and said thatAmero who was in those photographs, was the personhe saw throw something at the busBasedon his demeanor while testifying I am convinced that, more thana year after the incident when he was asked to identifyAmero he did it on the basis of the fact that the personhe saw sort of looks like and Indian and not becausehe actually remembered Amero In the photographsRobinson was shown, Amero has long hair parted in themiddle with long braids on either side of her head, in thestyle of the stereotypical Indian squawIn the photographs he identifiedAmero s facial features are almostindistinguishable however in each her Indian braid hairstyle is prominent There was no evidence that Amerowas the only woman on the picket line during the strikewho wore her hair in braids or the only one who sortof looks like an Indian if that, in fact, is what AmeroI10 Under the circumstances I draw no adverseinference from the factthatAmero wasnot recalledto testifyconcerning this incident since atthe timetherewas no reasonto believe itwas in issue in the caseI I I None ofthe photographsof the scene on 27 SeptemberincludeAmerolooks like I also find suspect Robinson s powers of observationHe testified that in one of the photographs hewas shown Amero was wearing a light colored threequarter length coat,when, in fact she has no coat on,but has a picket sign in front of her In another photograph of the same scene in which the picket sign is evenmore obvious, he identified her as having the sameclothing,samedescriptionWhile I have found the pelting incident constituted misconduct, I do not believe thatthe evidence presented was sufficient to establish thatAmero was involved in the incident or to justify denyingher reinstatement9 Janet MillerIn its posttrial brief, the Respondent for the first timecontended that employee Janet Miller, who it reinstatedon 16 March 1984, had engaged in serious misconduct byverbally threatening an employee According to the Respondent s brief, it was not aware of this misconduct andhad mistakenly believed that another employee was responsible for the threatAside from the fact that its contentions regardingMiller suffer from the same fairnessand due process as those regarding Amero there is a further problem in that an unfair labor practice proceedingisnot a vehicle for obtaining the declaratory jusgmentthe Respondent is apparently seeking There is also nothing in the record to establish that its reinstatement ofMillerwas due to a mistake Finally, Miller crediblydenied making the alleged threatIV THE REPRESENTATION PROCEEDINGA Ballot ChallengesA secret ballot election was conducted on 14 Octoberatwhich the Union and the Respondent challenged theballots of several voters The Respondent challenged theballots of 33 employees who remained on strike as of thedate of the election on the grounds that they had obtained other employment and/or has indicated an intentto abandon their jobs prior to the election The Respondent produced no evidence in support of these contentionsand in its posttrial brief stated that it was withdrawing itschallenges to all 33 ballotsAccordingly these ballotsshould be opened and counted 112The Union challenged the ballots of Duarte Medina,Jose Tavares and Nelson Harrington on the groundsthat they are supervisors within the meaning of Section2(11) of the Act and additionally in the case of Harnngton on the grounds that he is a relative of a member ofmanagement and enjoys special status Having previouslyfound that Medina, Tavares, and Harrington were statutory supervisors, I recommend that the challenges to12 These 33 employees are Joyce Amero Karen Anderson MildredAubrey Sharon Auclair Donald Geraldine Bodwell Evelyn CabralPauline CabralClara CurtisHazel Ellis Betty Favazza Carmen Glidden Jean Harnngton Josephine Jacobs Antonio Lentini Nancy LumbardEllenMacDonald Jacqueline Medenos Janet MillerMichaelMunizMichael ParticanWilliam Porter Janice Rigney Judy RochaDons Rowe Robert Sheehan Donald Stewart Lucinda SymondsEduardo TavaresMaria Tavares Barbara Thenault Albert Tognazziand Alberta Trefry MASSACHUSETTS COASTAL SEAFOODS539their ballots be sustained The Union challenged the ballots of Kimberly Grover, George Holmes and WalterWhite, who were employed by the Respondent prior tothe strike and were working on the date of the election,on the grounds that they engaged in misconduct at ornear the picket line during the strike I find the evidenceis insufficient to establish that any of these employees engaged in conduct which would disqualify them fromvoting in the election and I recommend that these challengesbe overruled and their ballots opened and counted The Union also challenged the ballots of 36 personshired as replacements for the employees participating inthe strike on the grounds that, as replacements for unfairlabor practice strikers, they were ineligible to vote in theelectionSince I have concluded that the strike was anunfair labor practice strike from its inception, these replacement workers were not eligible to vote 113 and thechallenges to their ballots should be sustained 114The Boardagentsconducting the election challengedthe ballots of Frank Lentini and Edith Brown on thegrounds that theirnamesdid not appear on the eligibilitylistprovided by the Respondent No evidence was presented which would indicate that Frank Lentini was employed by the Respondent as of the eligibility date or onthe date of the election consequently, I recommend thatthe challenge to his ballot be sustained The Respondentcontends that Edith Brown quit her job during thesummer of 1983 The evidence establishes that Brownhad worked for the Respondent off and on for the 16years, her most recent tenure being for about 2 yearsShe performed several different jobsWhile on a week'svacation in July she was accidentally kicked in themouth by her child and had several teeth knocked looseOver the course of the next 2 months she underwent oralsurgery complicated by an infection, which left her incapacitated and unable to work On returning from theirvacation, Brown s husbandDana, spoke by telephonewith Kobialka and informed him of Edith s problem withher teeth According to Brown Kobialka, in two different telephone conversations, assured him that there wasno problem and that Edith could return to work whenshe was ready Brown also spoke with James Corbettwho told him that Edith was eligible for unemploymentcompensation and could participate in the Company'shealth insurance programEdith Brown testified thatduring August she spoke to Paul Harrington and askedabout her job because she had heard that Butch Burbridge had been fired Harrington told her that as far ashe knew she still had a job with the Company Brownsigned a unionauthorization card on 12 September andparticipated in picketing at the plant beginning on thefirst day of the strike She received in the mail the twoletters sent by the Respondent addressed to all employ113Larand Leisurehessupra114 The challenged ballots are those of Joseph Barbuto Theresa Barbuto Joe BernardoThomasBroderickRoselleCiaramitaroSharonCiaramitaroNorbertoDaRosaDorothyDaLima Scott DempseyCarlos Gil Tammy Hanson Elaine Hiou Rebecca Kelly Myles LaceyKevin Leary Filomena Lima Leo Lima Marianne McGillivray JamesMcKay Sandra Milne Anthony Nicastro Deborah Parsons Gail PerryRussell PhillipsTeresa Raymond Lisa Ruta Kimberly Savoie BrianSierraDebbie Sierra, Eugene SilvaMane Silva Isohna Silveira Carolyn Tarbox Jordan ThompsonManeValadao and Roger Wilsonees, on 19 and 20 September advising them to return towork or be subject to replacement At no time prior tothe strike did Brown offer to return to work and at notime was she informed by the Respondent that she nolonger had a jobKobialka testified that when he spoke to Dana Brownhe told him that when Edith was ready to return towork she should talk to Kobialka and would see if therewas an opening for her, but that he could not hold a position open for her for 2 months Corbett testified that heconsidered Edith Brown to have voluntarily quit her employment before the strike He also identified a notationhe put on Brown s personnel file indicating that Kobialkahad said that she would be out indefinitely and, if shewished to return to work, she would have to reapply Ifind this notation, in all likelihood, was fabricated afterthe controversy arose and to be of no probative valueCorbett claimed he could not remember when he madethe notation and Kobialka denied telling Corbett that ifBrown wanted to return to work she would have to reapplyWhen Brown applied for unemployment compensation during the strike, on three different occasions theRespondent, acting through KobialkaCorbett, and asecretary answered her claims by indicating that she wasoff work because of a labor dispute and, at no time didit contend that Brown had quit her employmentConsidering all the evidence, I find that Kobialka toldBrown s husband that while he could not keep a positionopen for her for 2 months, she should contact him whenshe was ready to return and he would see if there was anopening availableUnder the circumstances I do notdoubt that if the unioncampaignand strike had not intervened, once Brown indicated she was able to returnto work, she would have done so as soon as there was anopeningAlthough Brown was on an indefinite leave ofabsence she had only been off approximately 2 months,she had not been terminated or laid off by the Respondent and she had a reasonable expectation of reemployment Consequently, the challenge to her ballot shouldbe overruled 115B Objections to the Election1The Unions objectionsThe Union s objections to the election allege that theRespondent engaged in objectionable conduct by eliminating the employees informal breaks in retaliation forprotected activities threatening plant closure unlawfullydisciplining employees because they had sought unionrepresentation, permanently replacing unfair labor practice strikers, and by improperlycampaigningprior to theelectionThe Union filed the petition for an election on15 September and any objectionable conduct occurringprior to that date cannot serve as a basis for setting asidethe election 116 Consequently the elimination of the informal breaks on 13 September, the numerous threats inKobialka s speech to employees on 12 September thethreats of plant closure by Paul Harrington and Duarte15 SeeCapricciosRestaurant249 NLRB 685 (1980)1 e Ideal Electric & Mfg Co134 NLRB 1275 (1961) 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMedina prior to 15 September the disciplinary actionagainst Carmen Glidden on 14 September the denial ofvacation benefits to MichaelMunizon 13 September andthe threat to Eduardo Tavares on 13 September, all occurred prior to the critical periodI have found that on several occasions Medina advisedemployees that Kobialka did not want the Union andwould close the plant if they sought to bring it in Hisstatementswere similar to those Paul Harrington andRobert Tomer made to employees during the week preceding the filing of the petition and the threats of plantclosure layoffs, and futility emphasized by Kobialka toall employees on 12 September I have also found thatabout a week or so after 19 September, within the critical periodMedina went to the home of employeesEduardo and Mana Tavares and stated to Eduardo thatKobialka would never allow the Union in and wouldclose the plant before the Union got in The Respondent s extensive similar prepetit•on misconduct may beconsidered insofar as it lendsmeaning anddimension tothe postpetition conduct andassistsin evaluating it 117Here the prepetition conduct makes it clear that Medivas remark to Tavares was not an isolated incidentbut was part of the Respondents strategy to coerce itsemployees from supporting the Union by threatening toclose the plant Robert Tomermade asimilar threat ofplant closure to Donald Stewart on 16 September, withinthe critical periodIhave also found that the Respondent violated Section8(a)(1) and(3) of the Act, during the critical period bythreatening and attempting to permanently replace employees engaged in the strike notwithstanding the factthat it wasan unfairlabor practice stnke This objectionable conduct affected a large percentage of the Respondent s work force I find that there was misconduct by theRespondent during the critical period which was suffident to require that the election be set aside in the eventthat the Union loses 1182TheRespondents objectionsThe Respondent also filed objections to the election alleging that the Union unlawfully threatened employeesand supervisors,engaged in violence directed at employees and supervisors engaged in mass picketing at the entrances to the Respondents premises,and that an atmosphere of fear and coercion was created by anonymousthreats and acts of violence directed at employees andsupervisorsaUnion actionsKobialka testified that on the second day of the strikeemployee Maria Costa was driven to the plant by herhusband As their vehicle entered the company property,Kobialka, who was 40 feet away, heard Union PresidentHelen Tarr say regarding Marta Costa s husbandheworks at Gorton s and we are going to get himNootherwitness corroborated the testimonyHelen Tarrtestified that she was at the picket line that day but didnot say anything to Costa s husband and, at the time shedid not know either Costa or her husband Later thatday Tarr sent Mr Costa a letter stating that he had violated the Union s bylaws by his action at the picket lineand instructing him to appear at the next union executiveboard meeting where he might be subject to disciplinaryaction I credit Tarr s testimony that she did not knowwho Mr Costa was when he brought his wife across thepicket line, that she did not make a threat to Costa atthat time, and that she did not learn who he was orwhere he worked until someone told her later in the dayThe fact that Mr Costa a member of the Union, was informed of the possibility that internal union disciplinaryaction might be taken against him for failing to honor thepicket line does not involve any unlawful action by theUnionJames Corbett testified about an incident in which aunion official allegedly threatened him On 19 or 20 October,while he was near the picket line picking up nailsa man identified as Union Representative Robert Riversyelled to Corbett in an angry tone of voice that he wasgoing to kick his ass or beat his head in According toCorbett, these alleged threats were after the election hadtaken place However, Rivers testified that he was not atthe picket line on 19 or 20 October, but that he wasthere on four different occasions three of which werebefore the election Rivers credibly testified that on oneof those occasions, he observed Corbett near the picketline and spoke to him, calling him a scab and tellinghim to stop harassing the picketers Rivers denied threatening to do Corbett any bodily harm Corbett was apparentlymistaken about the date he encountered Rivers atthe picket line and no one corroborated his testimonyabout this incident although at least one nonstriking employee,Kevin Harrington, was with him at the time Ihave found his testimony to be untrustworthy in severalother instances and find that to be the case here as wellA photograph of the scene at the time Corbett claimsRivers made these threats, offered by the Respondentshows a Gloucester policeman in close proximity toRivers and Corbett neither of whom appears to be inany way agitated Under the circumstances, I am unableto conclude that Rivers was yelling threats to do Corbettserious bodily harm while a policeman stood by a fewfeet away I do not find that the credible evidence established any unlawful conduct on Rivers part On the contrary I find it likely that Corbett fabricated the incidenton the basis of photographs showing he and Rivers together I suspect this is also true of an incident testifiedto by Kobialka in which he claimed Union RepresentativeThomas Wilkinson climbed up on the outside of amoving tractor trailer truck as it was leaving the Respondent's premises, remained there as it drove about 30or 40 yards down the road, and yelled at the driverWell get you buddy, we know who you are 119 Although Wilkinson did not appear as a witness and Kobialka s testimony is uncontradicted, I did not believehim, based on his demeanor while testifying and the fact114 Dresser Industries231 NLRB 591 (1977)118JacquesSyl Knitwearsupra119 The Respondent offered photographs of Wilkinson standing on theside of a truck talking to the driver which although not depicting thisspecific incidentwas said by Kobialka to be a similar scene MASSACHUSETTS COASTAL SEAFOODSthat I found his testimony to be untrustworthy and fabncated in several other instances I find it extremely unlikely that anyone would choose to make threats to adriver while he is hanging on the outside of that driver smoving truck and completely at the driver s mercyWhile I doubt that Kobialka heard Wilkinson make thesestatements to a truckdriver, who was not an employee ofthe Respondent, even if he did, they do not amount toserious misconduct sufficient to set aside the electionOne incident involving the Union that I do find to beestablished by the evidence occurred on the morning of27 September when Wilkinson stopped his car in thestreet leading to the plant in front of a bus carrying nonstriking employees and replacement workers to the plantWilkinson's vehicle remained stopped until policemen atthe entrance to the plant came to the scene and orderedhim to move it Although Kobialka testified that it took10 minutes to get Wilkinson out of the way, photographsof the scene, which show that the incident happenedonly a short distance from the plant driveway where thepolicemen were located, make that hard to believe Thephotos also show no traffic moving on the street andthere appears to be room to pass Wilkinson s vehicle oneither side, although I can understand the driver of therented bus not wanting to risk pulling around Wilkinson's vehicleWhile I consider Wilkinson s act of harassment to be improper, it was an isolated act involvinglittle inconveniences and did not involve any danger tothe occupants of the bus It occurred long before theelection and was unlikely to have had any coercive orinhibiting effect on eligible votersConsidering all theevidence, I find that the Union d d not engage in misconduct which would require the election to be set asideb Employee actionsThe Respondent objected that the actions of prounionemployees at and away from the picket line were such asto create an atmosphere of fear and coercion which precluded a free and fair election Although the Respondentcontends there were verbal threats and acts of violenceat the picket line I find that the credible evidence failsto establish that there were significant or serious threatsmade or that employees were, in fact, coerced bythem 120 The Respondent offered testimony that picketers shouted such things aswe re going to get you' andwe know where you live or numerous occasions however, there was no evidence that the persons to whomtheywere made were subjected to anything beyondverbal harassment when passing through the picket lineLikewise, while certain of the Respondents witnesses attempted to portray the picketers as consistently unrulyand violent, the evidence indicates that there were policemen present at the picket line when nonstrikerscrossed in and out of the plant and that no actual physical abuse or harm took place In contrast to the scenesdepicted at the picket line in the testimony of the Re1201 have considered much of the alleged misconduct cited by theRespondent in support of these objections in connection with the questions of whether certain sinkers were guilty of misconduct which disqualified them from reinstatement I found in most instances that the alleged misconduct has not been proven to have occurred541spondentswitnessesKobialka and Corbett, Sgt Robinson testified that with the exception of the single briefpelting incident discussed above, the police had no trouble controlling the picketersRobinson stated that therewas no need for pushing or shoving " and that whenever we asked them to move they moved They werepretty goodNonstrikerWilliam MacDonald, who wasno longer employed by the Respondent when he testifled said that during the course of the strike prior to thedate of the election he had no problem' crossing thepicket line and while, on occasion it might have takenhim a minuteor two to get in or out, this occurredrarelyThe Respondent intends that employee Maria Costawas prevented by picketers from going to work on 19September Costa, who speaks little English, testified thatwhen she arrived at the plant that morning her fellowemployees were picketing and told her she could not goinThe only individual Costa could identify as havingspoken to her was Eduardo Tavares, who spoke to herinPortugese and offered to stay with her He told hernot to worry or be nervous and that she would not befiredHe did not say anything about whether she shouldgo into the plant, but did ask her to stay with us ' Noone physically prevented her from entering the plantShe came to the plant the next day and went to workand continued to do so thereafterIfind no evidence that Costa was prevented fromgoing to work on 19 September Costa hadsigned aunion authorization card and it appears that when she arrived at the plant the picketers urged her to stay out onthe picket line with them She was not physically restrained and she made no effort to enter the plant premisesHer testimony indicates she was unclear about whatwas said to her by the pickets in English, whether it wasyou cant go in or don t go in The person whospoke in her native Portugese, Eduardo Tavares, madeno threats, but tried to reassure her I find that there wasno objectionable conduct involved in this incident According to James Corbett when Costa came to work on20 September employee Clara Curtis said to herwe renot going to forget thisMaria,we re going to get youfor itCosta did not corroborate this testimony andCurtis emphatically denied saying this to Costa althoughshe said she called out scab to persons crossing thepicket line I found Curtis to be a credible witness andCorbett just the opposite I find that Curtis made nothreat to CostaAs noted above, during the second week of the strike,a bus carrying nonstriking employees and striker replacementswas pelted with vegetable matter for about 30 seconds while leaving the plant No one was physicallyharmed in the incident and it was not repeated Duringthe firstweek of the strike, striker Lucinda Symondsmade a threatening telephone call to the home of twononstriking employeesThere is no evidence that thethreat was disseminated to other employees or that it actually intimidated the two to whom it was directed asthey returned to work and continued to cross the picketline during the strikeAlso during the first week of thestrikevehicles belonging to Supervisors Duarte Medina 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand Joe Tavares and employees Carl Silva, Kim GroverandFrankGesnaldowere anonymously vandalizedduring the night, having paint sprayed on them and tirespuncturedAlthough it cannot be determined who wasresponsible for these acts of vandalism, the timing andthe fact that the word scab" was written on Grover scar after she crossed the picket line indicates that theywere related to the strike This vandalism is deplorable,but, even considering it cumulatively with the few minorincidents of misconduct attributable to the Union absentany significant evidence that employees were actuallycoerced, 12, I am unable to conclude that there was anatmosphere of fear and coercion which interfered withthe employee's expressing their free choice in the election I recommend that the Respondent's objection to theelection be overruledV THE APPLICABILITY OF A BARGAINING ORDERThe General Counsel and the Charging Party contendthat in the event the Union does not win the election,once the ballots of all eligible voters are counted, a bargaining order should be entered The Respondent opposes this InNLRB v Gissel Packing Cosupra, the Supreme Court held that, in exceptional cases involvingoutrageous and pervasive unfair labor practices, a bargaining order is justified because traditional remediescannot eliminate the coercive effects of the employer smisconduct and a fair election cannot be held I do notfind the Respondent's conduct here to fall into the exceptional case category I find that it falls into thesecond category discussed inGissel,involving `less extraordinary casesmarked by less pervasive practiceswhich nonetheless still have the tendency to underminemajority strength and impede the election processes 122In such cases a bargaining order should issue when thepossibility of erasing the effects of past misconduct andof ensuring a fair election through the use of traditionalremedies is slight and employee sentiment once expressed through authorization cards, would, on balance,be better protected through a bargaining orderBefore a bargaining order can issue the election mustbe set aside on the basis of meritorious objections by theunion 123 Although there were numerous unfair laborpractices committed by the Respondent in this casemany were outside the critical period, having occurredeither before the filing of the petition on 14 Septemberor after the 14 October election, and cannot serve as thebasis for setting aside the election 124 There was however significant objectionable conduct on the Respondent spart during the critical period and I have recommendedthat certain of the Unions objections be sustained andthat the election be set in the event the revised tally ofballots determines that the Union did not win the elec121 Employee Paula Viator testified that she received a threateningtelephone call from Janet Miller during the first week of the strike andwas afraid to go to work the next day I credit Miller s denial that shemade the alleged call Viator did in fact go into work the next morningand thereaftertionThis being thecase, the question of the applicabilityof a bargaining order must be consideredThe Respondent has been found to have committedseveral violations of Section8(a)(1) and(3) of the Act,themost significant of which involved threats of plantclosure and/or layoffs made by Company Co owner Michael Kobialka and PlantManagerPaul Harrington andtwo other supervisorsand beganbefore the employeeshad even met with union representatives In Kobialka'sspeech to all employees at quitting time on 12 September, just before employees were to meet with the Union,he repeatedly emphasized the inevitability of massive layoffs and plant closure, and the futility of bringing in theUnion At thesame time,he solicited grievances, promised benefits in the form of a wage increase to induce theemployees to abandon their union activities, and toldthem that his future actions, with respect to business operationsand location,would be dictated by whetherthere was a big gun' pointed at his head a clear reference to the Union Immediately after the meeting withallemployees, Kobialka met with three employees andexpanded on his previous speech by threatening to movethe business to another location outside the GloucesterareaThreats of plant closure and loss of employmentare consideredhallmarkviolations with lasting inhibiting effects 125 During the next few days, the Respondentengaged ina series of unlawful retaliatory actions, including, curtailing employees informal breaks, coercively interrogating employees, threatening more oneroasworking conditions and discharge, implementing a newtardiness rule and disciplining an employee for violatingit,and discriminatonly denying an employee's requestfor advanced vacation pay The swiftness and timing ofthese unfair labor practices, occurring immediately afterthe employees began to seriously consider union representationdemonstrated that the penalty for union supportwould be severe "126 The Respondents unlawfulactions continued during theensuingstrikeas it terminated the sick leave benefits of an employee because ofher support of the Union threatened unfair labor practice strikers with permanent replacement refused to reinstate those strikers after they made unconditional offersto return to work and told them they no longer had jobs,and beyond with the discriminatory disciplining of a reinstated striker on 20 July 1984 Many of these violationswere serious and directly threatened the employmentstatus or working conditions of employees who supported the Union 127 The Respondents threats were widelydisseminated, either because they were made directly toa majority of the employees, as in the case of Kobialka sspeech and letters to strikers, or were the subject of discussions among the employees in meetings at the unionhallas in the case of the threat to fire anyone whofartedwrongThis is also true of the retaliatory actions taken by the Respondent during the first week ofthe Union s organizing campaign The restrictions on informal breaks affected all employees, while those directed at individual employees, as in the case of Carmen122 395 U S at 614125NLRB v Jamaica Towing632 F 2d 208 (2d Cir1980)121IrvingAir Chute Co124Ideal Electric & Mfg149 NLRB 627 (1964)Cosupra126Quality AluminumProducts278 NLRB 338 339127 CfL M Berry & Co266 NLRB 47 (1983)(1986) MASSACHUSETTS COASTAL SEAFOODS543Glidden and Michael Muniz,were discussed duringmeetingsinvolvingnumerousemployees The Respondent's actions"involve the type of severe and pervasivecoercionwhich has lingering effects not readily dispelled "128 The unlawful acts involved the Respondent'shighest officials,Co owners Kobialka andMineo, andPlantManager Harrington,as wellas lower level supervisors Tomer, Medina, and Tavares 129 There has beenno significant change intheCompany'smanagementother than Kobialka's becomingthe sole owner There isno indication that theRespondenthas changed it policiesor that itsunion animus has lessenedIfind it unlikelythat merely requiring the Respondent to refrain from unlawful conduct will eradicatethe lingeringeffects of itspast misconduct or serve to convince its employees thatthey can exercise their Section 7 rights without fear ofretaliationI also find little likelihood that there could bea fair rerunelection in the event the tally of ballots fromthe firstelection goes againstthe UnionThe parties have stipulated that there were at least 55possible bargaining unit membersemployed by the Respondent on 13 September when the Unionmade itsdemand forrecognition Included inthat number wereNelson Harrington, DuarteMedina,and Jose Tavares,whom I have found are statutory supervisors and shouldbe excluded from the unit Consequently, there were 52unit employeesThe General Counsel has introducedunion authorization cards signed by 40 employees on 12or 13 September 130 The authorization cards are unambiguous single purpose cards authorizing the Union torepresent them for the purpose of collectivebargainingWith the exception of the card of Antonio Lentini, I findthe cards are valid designations of the Union as the employees'bargainingrepresentativeAlthough Lentini, forwhom English is a second language testified that heknew it was a union card' and thatsigning it meant Iam going union," I was not convinced by his testimonythat he ever read the authorizationlanguage onthe cardor had it read to him, or that he understood that he wasdesignatingtheUnion as his bargaining representativewhen he signed the card In any event, the evidence establishes that at least 39 out of 52 employees in the bargaining unithad chosen the Union to act as their bargaining representative on 13 SeptemberThe Respondentarguesthat the authorization cardsare not reliable indicators of the employees uncoercedsentimentsbecause they were signed after Union President Tarr informed those at the union hall meeting on 12September about the telephone call she received thatafternoon in which the caller, identified by her as JamesCawley, ' told her that the Company had a blacklist with15 names on it of people to be fired The Respondentcontends that the Union fabricated the telephone call inorder to induce the employees to sign authorizationcards and that, even if the Union was not responsible forthe call, it is accountable for telling the employees aboutitIt also contends the Union misled employees to signcards by telling them they could not be protected fromthe effects of a blacklist unless they signed cardsIfind there is no evidence to establish that CompanyComptroller JamesCorbett (who many employeespresent atthe meeting assumed wasthe caller since theyknew of no `James Cawley") actually made the callCorbett deniedmaking thecallThat denial, combinedwith the brief conversation that resulted when Tarr, atthe employees' request, called Corbett the same evening,inwhich he denied having previously spoken to her,convince me that Corbett did not make the call to TarrI am equallyconvinced that Tarr was not responsible forthe call and that the Union did not fabricate it Much ofTarr's testimony was confused and contradictory, buther description of this telephonecallwasneither I believed Tarr s testimony that there was such a call andthat the caller told her the Company had a blacklist,based, in part, on her demeanor while testifying and theother evidence which convinces me that fabrication bythe Union was unlikely This was a situation in whichone or two employees had contacted the union hall andbriefly spoken with Tarrto arrange a meetingto discussthe possibility of representationThere is no evidencethat Tarr had any information or knowledge about theCompany that would have enabled her to fabricate thestory about the blacklistWere it a fabrication, onewould have expected her to get the right name of thecompany official to whom she was going to attribute thecall and it is doubtful that Tarr would have been willingto telephone Corbett in the presence of numerous employees if she knew that he never made the call Further,there is nothing to suggest that the Union or Tarr everexpected the large number of employees who showed upat the union hall on 12 September Tarr was expecting afew representatives and was surprised when a majorityof the work force showed up It appears that the employees went to the unionhall, en massespontaneously,as a resultof Kobialka s speech a few minutesearlier inwhich he threatened them with plant closure and massive layoffs 131 Nor do I find anything sinister in Tarr shaving immediately related the fact of this rather extraordinary telephone call to the people who werepresent when she received it It appears to have been anatural reactionThe evidence indicates that the existence of a blacklist had been rumored at the plant wellbefore the Union came into the picture 132 Under thecircumstances I do not find that Tarr s reference to ablacklist was likely to be a decisive factor in the employeesdecisions to sign cards I also do not find that theevidence supports the Respondentsargumentthat theUnion used the threat of the blacklist to induce employees to sign cards by telling them that only those who128Kona60 Minute Photo277 NLRB 867 870 (1985)Its SeeThrlftway Supermarket276 NLRB 1450 (1985)130 The cardsof Donald StewartAlbert Tognazziand Robert Sheehan are not datedhowevertheir credible testimonyestablished that eachsigned his card on 12 September CarmenGliddentestified that she misdated her card as 12 Septemberbut she actuallysigned it on 13 September131 For example employee Betty Favazza testified that she was not infavor of union representation until she heard Kobialka s speech sayingAnd then after I heard Mr Kobi s speech I thought-well I took itmore serious I thought-I felt threatened I felt like my job was beingthreatened132 Donald Stewart credibly testified that there was a standard jokearound the plant about a book of bastardswith the names of certainpeople that were going to get kicked out of the plant 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigned cards would be protected by the Union It is clearthat the union representatives emphasized the need for asubstantial number of signatures on cards so that it couldrepresent the employees Throughout the meeting bothTarr and James Lee speaking by telephone stated thatthe Union needed cards from two thirds of the employees so that it could speak to Kobialka on their behalfWhile there was some discussion as to the Union protecting employees from being fired, it appears to have beenin the context of protecting them from being fired because of their union activity Hazel Ellis testified that sheasked Tarr, if once we signed this card would theUnion repesent us, you know, if in fact we were fired forunion affiliationand that Tarr answered yes I findno evidence which establishes that Tarr or Lee misreperented the purpose of the cards, why they were needed,or the use to which they would be put The facts in thiscase cannot be equated to the threats of retaliationagainst employees who did not sign authorization cardsor the promises of benefits to those who did, which wereinvolved in the cases relied on by the Respondent'33 insupport of its argument that the authorization cards arenot reliable indicators of the employees sentimentsThe Respondent also contends that there should be nobargaining order because the Union has engaged in misconduct and violence during the strike which disqualifiesitfrom such a remedy, citing the Boards decision inLauraModesCo ,134 I find that the credible evidencefails to establish that the Union was responsible for misconduct during the strike that was so egregious and pervasive as to evidence a total disinterest in enforcing itsrepresentation rights through the peaceful legal processprovided by the Act 135 Despite the Respondents attempt to portray the picketers and Union representativesas continually engaged in picket line misconduct unproyoked harassment of nonstriking workers violence andvandalism the evidence as a whole does not support thisUnlike the situation inLaura Modessupra there wereno physical assaults on nonstrikers or management personnelThe most serious acts of misconduct actually established as having occurred the pelting of a bus carrying nonstrikers and the delaying of the bus as it nearedthe plant by the car of a union representative even whenconsidered with the anonymous acts of vandalism againstthe vehicles of some nonstrikers and the spreading ofnailsnear plant entrancesdo not rise to a level whichwould warrant depriving the Union of its collective bargaining status ' 136CONCLUSIONS OF LAW1The Respondent,MassachusettsCoastal SeafoodsInc, is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act2TheUnion is a labor organization within the meaning of Section2(5) of the Act133 E gD H Overmeyer Co170 NLRB 658 (1968)Trend Mills Inc154 NLRB 143 (1965)134 144 NLRB 1592 (1963)131 Id at 1596136Top Form Mills273 NLRB 1246 fn 2 (1984) SeeNew FairviewHall Convalescent Home206 NLRB 688 (1973)3All full time and regular part time production andmaintenance employees employed by the Respondent atitsMagnolia,Massachusetts location, including cutters,packers, stackers label table cleanup, breader and batter,warehouse, freezer and quality control employees andtruckdrivers,but excluding office clerical employeesprofessional employees, salesmen, guards and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act4 The Respondent violated Section 8(a)(1) of the Actby(a) Threatening employees with more onerous workingconditions and loss of benefits in retaliation for engagingin union activities(b)Threatening employees with layoffs and/or plantclosure in the event they selected the Union as their collective bargaining representative(c)Coercively interrogating employees concerningtheir union activities(d) Promising employees a wage increase in order todissuade them from supporting the Union(e)Threatening to forgo plant expansion and to movefrom its present plant location in retaliation for employees union activities(f)Soliciting grievances with the implied promise ofadjusting said grievances in order to dissuade employeesfrom supporting the Union(g) Telling employees directly or by implication that itwould be futile to select a union to represent them(h) Threatening unfair labor practice strikers that theywould be permanently replaced5The Respondent violated Section 8(a)(3) and (1) ofthe Act by(a) Instituting and enforcing a more restrictive policyconcerning the taking of informal breaks in retaliationfor employees union activities(b)Discriminatorily denying an employee advancedvacation pay because its employees had engagedin unionactivities(c) Instituting and enforcing a more onerous rule concerning tardiness because its employees had engaged inunion activities and disciplining an employee for violating this unlawful rule(d) Discontinuing the sick leave benefits of an employee because of her union activities(e) Failing to reinstate unfair labor practice strikers totheir former positions of employment(f)Discnmmatonly disciplining an employee for engaging inunion activities6The Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing on and after 13 September 1983 tobargain with the Union as the exclusive collective bargaining representative of its employees in the appropriateunit7The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act8The Respondent did not engage in any unfair laborpractices alleged in the amended consolidated complaintnot specifically found herein MASSACHUSETTS COASTAL SEAFOODS5459To remedy the unfair labor practices found hereinthe Respondent should be ordered to bargain, on requestwith the Union in the appropriate collective bargainingunit10 In Case 1-RC-18-015 the Unions objections tothe election have been sustained to the extent consistentwith the violations of Section 8(a)(1) and (3) of the Actfound herein to have occurred during the critical periodbetween 15 September and 14 October 1983 and the Respondent has interfered with and illegally affected the resuits of the election conducted by the Board on 14 October 1983THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices I shall recommend that it be required to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the ActIhave found that the strike which commenced on 19September 1983 was an unfair labor practice strike fromits inceptionUnfair labor practice strikers are entitled toreturn to their jobs upon their making an unconditionalapplication to do so Consequently, all of the unfair laborpractice strikers who have not been found to have beendisqualified from reinstatement because of misconductduring the strike, listed in Appendix B, must be reinstated to their former positions and made whole for all earnings lost due to the Respondents failure to reinstatethem since the effective dates of their unconditionaloffers to return to work 137 All backpay will be computed in the manner prescribed in FW WoolworthCo, 90NLRB 289 (1950) andFlorida Steel Corp231NLRB651 (1977) 138Ihave found that employees Carmen Glidden andDoris Rowe were unlawfully given time off from workby the Respondent because of union activities They areentitled to be made whole for the loss of wages resultingfrom these unlawful disciplinary actions, plus interestIhave also found that the Respondent has engaged insubstantial and pervasive unfair labor practices whichwere calculated to destroy the Union s majority statusthat traditional remedies for such unfair labor practicescannot eliminate the lingering and coercive effects therefrom and that there is no reasonable likelihood that afair rerun election could be held Under such circumstances I shall recommend that an order be issued requiring the Respondent to recognize and bargain withtheUnion as the exclusive representative of the Respondent s employees in the appropriate unit Inasmuchas the Respondents unfair labor practices began immediately after it learned of union activity among its employees in late August and early September, 1983 its obligation to bargain should date from 13 September 1983, thedate by which the Union had attained majority statusamong the employees and made a demand for bargainingupon the Respondent137 In the case of Edith Brown who was on an indefinite leave of absence when the strike commenced it cannot be determined from thisrecord if or when after she was physically able to return to work thatthe Respondent had an opening which she was qualified to fill This determination can be made during the compliance stage of this proceeding138 See generallyIsis Plumbing Co138 NLRB 716 (1962)The result of the election is still undetermined In theevent that a revised tally of the ballots of eligible votersas determined herein, results in a majority of the validvotes in favor of the Union a certification of representative should issue In the event that the Union does notobtain a majority of the votes the election should be setasideand the bargaining order alone should takeeffect 139I believe a broad cease and desist order is warranted inview of the Respondents numerous, vaned, and seriousacts of misconduct which continued well after the election and demonstrate a deliberate disregard of its employees Section 7 rights 140On these findings of fact and conclusions of law andon the entire record, I issue the following recommendeditORDERThe Respondent Massachusetts Coastal Seafoods, Inc,Magnolia,Massachusetts, its officers, agents, successors,and assigns, shall1Cease and desist from(a) Threatening employees with more onerous workingconditions and loss of benefits in retaliation for engagingin union or other activities protected by Section 7 of theAct(b)Threatening employees with layoffs or plant closure and loss of employment if they select the Union orany other labor organization as their collective bargainmg representative(c)Coercively interrogating employees concerningtheir union or other protected activities(d) Promising employees a wage increase in order todissuade them from supporting the Union or any otherlabor organization(e)Threatening to forgo plant expansion and to movefrom its present plant location in order to dissuade employees from supporting the Union or any other labororganization(f)Soliciting grievances with the implied promise ofadjusting said grievances in order to dissuade employeesfrom supporting the Union or any other labor organization(g) Telling employees directly or by implication that itwould be futile to select the Union or any other labororganization as their collective bargaining representative(h) Threatening unfair labor practice strikers that theywill be permanently replaced(t)Instituting and enforcing a more restrictive policyconcerning the taking of informal breaks by employeesto retaliate against them because of their union or otherprotected activities139AmericanDisplayMfg Co259 NLRB 21 (1981)Jaybil Steel Products258 NLRB 1180 (1981)140 SeeClarkManor Nursing Home254 NLRB 455 (1981)HickmottFoods242 NLRB 1357 (1979)141 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes 546DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD0) Instituting and enforcing more onerous work rulesconcerning tardiness to retaliate against employees because of their union or other protected activities(k)Discriminatonly denying employees advanced vacation pay to retaliate against them because of theirunion or other protected activities(1)Discontinuing employees'sick leave benefits because they engage in union or other protected activities(m) Failing to properly reinstate unfair labor practicestrikers to their former positions(n)Disciplining or otherwise discriminating againstemployees with regard to hire or tenure of employmentor any term or condition of employment for engaging inunion or other protected activities(o) In any other manner interfering with,restraining,or coercing employees in the exercise of their rightsguaranteed by Section7 of the Act2Take the following affirmative action necessary toeffectuate the policiesof the Act(a)Reinstate the practice and policy that existed priorto 13 September 1983 whereby employees could take informal breaks(b) If it has not already done so,rescind and abrogatethe work rule announced on 14 September 1983, punishing tardiness with time off from work(c)Recognize,effective 13 September 1983, and, onrequest bargain with the Union as the exclusive collective bargaining representation of all employees in the appropriate unit with respect to rates of pay,wages hours,and other terms and conditions of employment and, if anunderstanding is reached embody such understanding ina signed agreement(d)Offer toallemployees listed on Appendix Bexcept those already fully reinstated their former posetions, reinstatement to their formerjobsor to substantially equivalent positions if their jobs no longer exist, without prejudice to their seniority and other rights andprivileges previously enjoyed,dismissing if necessary toeffectuate such reinstatement,any person hired since thebeginning of the strike on 19 September 1983 and makethem whole for any loss of wages they may have suffered by reason of the discrimination against them in accordancewith the recommendations set forth in theremedy section of this decision(e)Make whole Carmen Glidden and Doris Rowe forany loss of wages suffered as a result of the unlawful disciplinary action taken against them on 14 September1983 and 20 July 1984,respectively plus interest(f)Preserve and on request make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order(g) Expunge from its records and files any referencesto the disciplinary action taken against Carmen Gliddenand Doris Rowe, referred to above, and notify them inwriting that this is being done and that such evidencewill not be usedas a basisfor future disciplinary actionagainst them(h) Post at its Magnolia, Massachusetts facility copiesof the attached notice marked ' Appendix 142 Copies ofthe notice, on forms provided by the Regional Directorfor Region 1, after being signed by the Respondents authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany other material(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that Case 1-RC-18015be severed and remanded to the Regional Director forthe purpose of opening and counting, together with allother ballots, the ballots to which challenges have beenoverruled, and that a revised tally of ballots be issuedThe Regional Directorshall issuethe appropriate certification if the Union wins the election In the event thatthemajority of the valid votes are not cast for theUnion the election will ber set aside, the bargainingorder granted herein will take effect and the petition inCase 1-RC-18015 will be dismissedIT IS FURTHER RECOMMENDED that the amended consolidated complaint be dismissed insofar as it alleges violations of the Act not specifically found142 If this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice readingPosted by Order ofthe NationalLaborRelations Board shall readPosted Pursuantto a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board